Exhibit 10.2

$300,000,000

SEVENTH AMENDED AND RESTATED
CREDIT AGREEMENT

Dated as of April 2, 2007

Among

CMS ENERGY CORPORATION
as the Borrower

THE BANKS NAMED HEREIN
as Banks

CITICORP USA, INC.
as Administrative Agent and Collateral Agent

UNION BANK OF CALIFORNIA, N.A.
as Syndication Agent

and

BARCLAYS BANK PLC
JPMORGAN CHASE BANK, N.A.
and
WACHOVIA BANK, NATIONAL ASSOCIATION
as Documentation Agents

____________________________

CITIGROUP GLOBAL MARKETS INC.
and UNION BANK OF CALIFORNIA, N.A.
as Joint Book Managers and Joint Lead Arrangers

CH1 3718772v.11

1

TABLE OF CONTENTS

          Section   Page

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

     
 
   
SECTION 1.01.
  Certain Defined Terms
 
   
SECTION 1.02.
  Computation of Time Periods; Construction.
 
   
SECTION 1.03.
  Accounting Terms

ARTICLE II

COMMITMENTS, LOANS, FEES, PREPAYMENTS AND OUTSTANDINGS

     
 
   
SECTION 2.01.
  Making Loans
 
   
SECTION 2.02.
  Fees.
 
   
SECTION 2.03.
  Commitments; Mandatory Prepayments; Increase of Commitments.
 
   
SECTION 2.04.
  Computations of Outstandings

ARTICLE III

LOANS

     
 
   
SECTION 3.01.
  Loans.
 
   
SECTION 3.02.
  Conversion of Loans
 
   
SECTION 3.03.
  Interest Periods
 
   
SECTION 3.04.
  Other Terms Relating to the Making and Conversion of Loans.
 
   
SECTION 3.05.
  Repayment of Loans; Interest

ARTICLE IV

LETTERS OF CREDIT

     
 
   
SECTION 4.01.
  Issuing Banks
 
   
SECTION 4.02.
  Letters of Credit.
 
   
SECTION 4.03.
  Issuing Bank Fees
 
   
SECTION 4.04.
  Reimbursement to Issuing Banks.
 
   
SECTION 4.05.
  Obligations Absolute
 
   
SECTION 4.06.
  Indemnification; Liability of Issuing Banks and the Lenders.
 
   
SECTION 4.07.
  Currency Equivalents
 
   
SECTION 4.08.
  Judgment Currency
 
   
SECTION 4.09.
  Cash Collateral Agreement
 
   
SECTION 4.10.
  Court Order

ARTICLE V

PAYMENTS, COMPUTATIONS AND YIELD PROTECTION

     
 
   
SECTION 5.01.
  Payments and Computations.
 
   
SECTION 5.02.
  Interest Rate Determination
 
   
SECTION 5.03.
  Prepayments
 
   
SECTION 5.04.
  Yield Protection.
 
   
SECTION 5.05.
  Sharing of Payments, Etc
 
   
SECTION 5.06.
  Taxes.
 
   
SECTION 5.07.
  Apportionment of Payments.
 
   
SECTION 5.08.
  Proceeds of Collateral

ARTICLE VI

CONDITIONS PRECEDENT

     
 
   
SECTION 6.01.
  Conditions Precedent to the Effectiveness of this Agreement
 
   
SECTION 6.02.
  Conditions Precedent to Each Extension of Credit
 
   
SECTION 6.03.
  Conditions Precedent to Certain Extensions of Credit
 
   
SECTION 6.04.
  Reliance on Certificates

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

     
 
   
SECTION 7.01.
  Representations and Warranties of the Borrower

ARTICLE VIII

COVENANTS OF THE BORROWER

     
 
   
SECTION 8.01.
  Affirmative Covenants
 
   
SECTION 8.02.
  Negative Covenants
 
   
SECTION 8.03.
  Reporting Obligations

ARTICLE IX

DEFAULTS

     
 
   
SECTION 9.01.
  Events of Default
 
   
SECTION 9.02.
  Remedies

ARTICLE X

THE AGENTS

     
 
   
SECTION 10.01.
  Authorization and Action.
 
   
SECTION 10.02.
  Indemnification
 
   
SECTION 10.03.
  Concerning the Collateral and the Loan Documents.

ARTICLE XI

MISCELLANEOUS

     
 
   
SECTION 11.01.
  Amendments, Etc
 
   
SECTION 11.02.
  Notices, Etc
 
   
SECTION 11.03.
  No Waiver of Remedies
 
   
SECTION 11.04.
  Costs, Expenses and Indemnification.
 
   
SECTION 11.05.
  Right of Set-off.
 
   
SECTION 11.06.
  Binding Effect
 
   
SECTION 11.07.
  Assignments and Participation.
 
   
SECTION 11.08.
  Confidentiality
 
   
SECTION 11.09.
  Waiver of Jury Trial
 
   
SECTION 11.10.
  GOVERNING LAW; SUBMISSION TO JURISDICTION
 
   
SECTION 11.11.
  Relation of the Parties; No Beneficiary
 
   
SECTION 11.12.
  Execution in Counterparts
 
   
SECTION 11.13.
  Survival of Agreement
 
   
SECTION 11.14.
  Platform.
 
   
SECTION 11.15.
  USA Patriot Act

ARTICLE XII

NO NOVATION; REFERENCES TO THIS AGREEMENT IN LOAN DOCUMENTS

     
 
   
SECTION 12.01.
  No Novation
 
   
SECTION 12.02.
  References to This Agreement In Loan Documents
 
   
SECTION 12.03.
  Release of Enterprises
 
   

2

          Exhibits        
EXHIBIT A
  -   Form of Notice of Borrowing
 
       
EXHIBIT B
  -   Form of Notice of Conversion
 
       
EXHIBIT C
  -   Form of Opinion of James Brunner, Esq., counsel to the Borrower
 
       
EXHIBIT D
  -   Form of Opinion of Sidley Austin LLP, special counsel to the
Administrative Agent
 
       
EXHIBIT E
  -   Form of Compliance Schedule
 
       
EXHIBIT F
  -   Form of Lender Assignment
 
       
EXHIBIT G
  -   Terms of Subordination (Junior Subordinated Debt)
 
       
EXHIBIT H
  -   Terms of Subordination (Guaranty of Hybrid Preferred Securities)
 
       
EXHIBIT I
  -   Borrower Pledge Agreement
 
       
EXHIBIT J
  -   Cash Collateral Agreement
 
       
EXHIBIT K
  -   Form of Notice of Lender Addition
 
       
EXHIBIT L
  -   Form of Assumption and Acceptance
 
       
Schedules
 
 

 
 
 

 
        COMMITMENT SCHEDULE

 
        PRICING SCHEDULE

 
       
SCHEDULE I
      Certain Debt
 
       
SCHEDULE II
      Transitional Letters of Credit
 
       
SCHEDULE III
      Asset Sales

3

SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of April 2, 2007

THIS SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT (the “Agreement”) is made by
and among:



  (i)   CMS Energy Corporation, a Michigan corporation (the “Borrower”),



  (ii)   the banks (the “Banks”) listed on the signature pages hereof and the
other Lenders (as hereinafter defined) from time to time party hereto,



  (iii)   Citicorp USA, Inc. (“CUSA”), as administrative agent (the
“Administrative Agent”) for the Lenders hereunder and as collateral agent (the
“Collateral Agent”) for the Lenders hereunder, and



  (iv)   Union Bank of California, N.A., as syndication agent (the “Syndication
Agent”), and Barclays Bank plc, JPMorgan Chase Bank, N.A. and Wachovia Bank,
National Association, as documentation agents (the “Documentation Agents”).

PRELIMINARY STATEMENTS

The Borrower has requested that the Banks amend and restate the Existing Credit
Agreement (as hereafter defined) to provide the credit facility hereinafter
described in the amount and on the terms and conditions set forth herein. The
Banks have so agreed on the terms and conditions set forth herein, and the
Agents have agreed to act as agents for the Lenders and the Issuing Banks on
such terms and conditions.

The parties hereto acknowledge and agree that neither Consumers (as hereinafter
defined) nor any of its Subsidiaries (as hereinafter defined) will be a party
to, or will in any way be bound by any provision of, this Agreement or any other
Loan Document (as hereinafter defined), and that no Loan Document will be
enforceable against Consumers or any of its Subsidiaries or their respective
assets.

Accordingly, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“ABR Loan” means a Loan that bears interest as provided in Section 3.05(b)(i).

“Accounting Change” is defined in Section 1.03.

“Added Lender” means any Lender which becomes a Lender hereunder, or whose
Commitment is increased (to the extent of such increase), pursuant to an
Assumption and Acceptance as provided in Section 2.03(d).

“Adjusted LIBO Rate” means, for each Interest Period for each Eurodollar Rate
Loan made as part of the same Borrowing, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling (including but not limited to all directors and officers
of such Person), controlled by, or under direct or indirect common control with
such Person. A Person shall be deemed to control another entity if such Person
possesses, directly or indirectly, the power to direct or cause the direction of
the management and policies of such entity, whether through the ownership of
voting securities, by contract, or otherwise.

“Agent” means, as the context may require, the Administrative Agent, the
Collateral Agent, the Syndication Agent or the Documentation Agents, and
“Agents” means any or all of the foregoing.

“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the Prime Rate in effect on such day, (b) 1/2 of one percent above the CD
Rate, and (c) the Federal Funds Effective Rate in effect on such day plus 1/2 of
1%. Any change in the Alternate Base Rate due to a change in the Prime Rate, the
CD Rate or the Federal Funds Effective Rate shall be effective from and
including the effective date of such change in the Prime Rate, CD Rate or the
Federal Funds Effective Rate, respectively.

“Alternative Currency” means euro, Indian Rupees and Canadian Dollars; provided,
that if with respect to any of the foregoing currencies (x) currency control or
other exchange regulations are imposed in the country in which such currency is
issued with the result that different types of such currency are introduced,
(y) such currency is, in the determination of the Administrative Agent, no
longer readily available or freely traded or (z) in the determination of the
Administrative Agent, a Dollar Equivalent of such currency is not readily
calculable, the Administrative Agent shall promptly notify the Lenders and the
Borrower, and such currency shall no longer be an Alternative Currency until
such time as all of the Lenders agree to reinstate such currency as an
Alternative Currency.

“Applicable ABR Margin” means, on any date of determination, the rate per annum
then applicable to ABR Loans determined in accordance with the provisions of the
Pricing Schedule hereto.

“Applicable Eurodollar Margin” means, on any date of determination, the rate per
annum then applicable to Eurodollar Rate Loans determined in accordance with the
provisions of the Pricing Schedule hereto.

“Applicable Lending Office” means, with respect to each Lender, at the address
specified for such Lender on its signature page to this Agreement or in the
Lender Assignment or Assignment and Acceptance pursuant to which it became a
Lender, as applicable, or at any office, branch, subsidiary or affiliate of such
Lender specified in a notice received by the Administrative Agent and the
Borrower from such Lender.

“Applicable Rate” means:

(i) in the case of each ABR Loan, a rate per annum equal at all times to the sum
of the Alternate Base Rate in effect from time to time plus the Applicable ABR
Margin; and

(ii) in the case of each Eurodollar Rate Loan comprising part of the same
Borrowing, a rate per annum during each Interest Period equal at all times to
the sum of the Adjusted LIBO Rate for such Interest Period plus the Applicable
Eurodollar Margin.

“Arrangers” means Citigroup Global Markets Inc. and Union Bank of California,
N.A.

“Assumption and Acceptance” means an assumption and acceptance executed by an
Added Lender and the Borrower, and accepted by the Administrative Agent, in
accordance with Section 2.03(d) and in substantially the form of Exhibit L
hereto.

“Available Commitment” means, for each Lender on any day, the unused portion of
such Lender’s Commitment, computed after giving effect to all Extensions of
Credit or prepayments to be made on such day and the application of proceeds
therefrom. “Available Commitments” means the aggregate of the Lenders’ Available
Commitments.

“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. §§ 101 et
seq.), as amended from time to time, and any successor statute.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower Pledge Agreement” mean that certain Fourth Amended and Restated Pledge
and Security Agreement, dated as of April 2, 2007, by and between the Borrower
and the Collateral Agent, attached hereto as Exhibit I, as amended, restated,
supplemented or otherwise modified from time to time.

“Borrowing” means a borrowing consisting of Loans of the same Type, having the
same Interest Period and made or Converted on the same day by the Lenders,
ratably in accordance with their respective Percentages. Any Borrowing
consisting of Loans of a particular Type may be referred to as being a Borrowing
of such “Type”. All Loans of the same Type, having the same Interest Period and
made or Converted on the same day shall be deemed a single Borrowing hereunder
until repaid or next Converted.

“Business Day” means a day of the year on which banks are not required or
authorized to close in New York City or Detroit, Michigan, and, if the
applicable Business Day relates to any Eurodollar Rate Loan, on which dealings
are carried on in the London interbank market and, if the applicable Business
Day relates to any Letter of Credit, a day of the year on which banks are not
required or authorized to close in the principal place of business of the
related Issuing Bank.

“Canadian Dollar” means the lawful currency of Canada.

“Canadian Dollar Sublimit” means $30,000,000.

“Cash Collateral Account” means the “Account” as defined in the Cash Collateral
Agreement.

“Cash Collateral Agreement” means that certain Amended and Restated Cash
Collateral Agreement, dated as of April 2, 2007, among the Borrower, the
Administrative Agent and the Collateral Agent, for the benefit of the Lenders,
attached as Exhibit J, as amended, restated, supplemented or otherwise modified
from time to time.

“Cash Collateral Required Amount” means, as of any date of determination, the
difference of (i) one hundred five percent (105%) of the Dollar Equivalent of
the aggregate LC Outstandings at such time in respect of undrawn Letters of
Credit less (y) the amount of cash on deposit in the Cash Collateral Account at
such time which is free and clear of all rights and claims of third parties and
has not been applied against the Obligations.

“Cash Dividend Income” means, for any period, the amount of all cash dividends
received by the Borrower from its Subsidiaries during such period that are paid
out of the net income or loss (without giving effect to: any extraordinary gains
in excess of $25,000,000, the amount of any write-off or write-down of assets,
including, without limitation, write-offs or write-downs related to the sale of
assets, impairment of assets and loss on contracts, in each case in accordance
with GAAP consistently applied, and up to $200,000,000 of other non-cash
write-offs) of such Subsidiaries during such period.

“CD Rate” means the latest three-week moving average of secondary market morning
offering rates in the United States for three-month certificates of deposit of
major United States money market banks, such three-week moving average being
determined weekly on each Monday (or, if such day is not a Business Day, on the
next succeeding Business Day) for the three-week period ending on the previous
Friday by Citibank on the basis of such rates reported by certificate of deposit
dealers to and published by the Federal Reserve Bank of New York or, if such
publication shall be suspended or terminated, on the basis of quotations for
such rates received by Citibank from three New York certificate of deposit
dealers of recognized standing selected by Citibank, in either case, adjusted to
the nearest 1/16 of one percent or, if there is no nearest 1/16 of one percent,
to the next higher 1/16 of one percent.

“Change of Control” means (a) any “person” or “group” within the meaning of
Sections 13(d) and 14(d)(2) of the Exchange Act shall become the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act) of more than 50% of the
then outstanding voting capital stock of the Borrower, or (b) the majority of
the board of directors of the Borrower shall fail to consist of Continuing
Directors, or (c) a consolidation or merger of the Borrower shall occur after
which the holders of the outstanding voting capital stock of the Borrower
immediately prior thereto hold less than 50% of the outstanding voting capital
stock of the surviving entity, or (d) more than 50% of the outstanding voting
capital stock of the Borrower shall be transferred to any entity of which the
Borrower owns less than 50% of the outstanding voting capital stock.

“Citibank” means Citibank, N.A., a national banking association.

“Citigroup Parties” means Citibank, CUSA, Citigroup Global Markets Inc. and each
of their respective Affiliates, and each of their respective officers,
directors, employees, agents, advisors, and representatives.

“Closing Date” means April 2, 2007.

“CMS ERM” means CMS Energy Resource Management Company (formerly known as CMS
Marketing, Services and Trading Company), a Michigan corporation, all of whose
capital stock is on the Closing Date owned by Enterprises, and its permitted
successors.

“CMS Generation” means CMS Generation Co., a Michigan corporation, all of whose
common stock is on the Closing Date owned by Enterprises, and its permitted
successors.

“Collateral” means all property and interests in property now owned or hereafter
acquired by the Borrower upon which a Lien is granted under any of the Loan
Documents, including, without limitation, all “Collateral” under (and as defined
in) the Cash Collateral Agreement.

“Commitment” means, for each Lender, the obligation of such Lender to make Loans
to the Borrower and to participate in Extensions of Credit resulting from the
issuance (or extension, modification or amendment) of any Letter of Credit in an
aggregate amount no greater than the amount set forth opposite such Lender’s
name on the Commitment Schedule under the heading “Commitment” or, if such
Lender has entered into one or more Lender Assignments or Assignment and
Acceptances, set forth for such Lender in the Register maintained by the
Administrative Agent pursuant to Section 11.07(h), in each case as such amount
may be modified from time to time pursuant to Section 2.03. “Commitments” means
the total of the Lenders’ Commitments hereunder. As of the Closing Date the
aggregate of all of the Lenders’ Commitments equals $300,000,000.

“Commitment Fee Rate” means, on any date of determination, the rate per annum
determined in accordance with the provisions of the Pricing Schedule hereto.

“Commitment Schedule” means the Schedule identifying each Lender’s Commitment as
of the Closing Date attached hereto and identified as such.

“Commitment Termination Date” means the earlier of (i) the Maturity Date and
(ii) the date of termination or reduction in whole of the Commitments pursuant
to Section 2.03 or 9.02.

“Communications” is defined in Section 11.14.

“Confidential Information” has the meaning assigned to that term in
Section 11.08.

“Consolidated Debt” means, without duplication, at any date of determination,
the aggregate debt (as such term is construed in accordance with GAAP) of the
Borrower and the Consolidated Subsidiaries; provided, however, that Consolidated
Debt shall not include (a) any Junior Subordinated Debt owned by any Hybrid
Preferred Securities Subsidiary, (b) any guaranty by the Borrower of payments
with respect to any Hybrid Preferred Securities (provided that such guaranty is
subordinated to the rights of the Lenders and Issuing Banks hereunder and under
the other Loan Documents pursuant to terms of subordination substantially
similar to those set forth in Exhibit H, or pursuant to other terms and
conditions satisfactory to the Required Lenders), (c) any Hybrid Equity
Securities, (d) any Mandatorily Convertible Securities, (e) any Project Finance
Debt of the Borrower or any Consolidated Subsidiary or (f) the principal amount
of any Securitized Bonds.

“Consolidated EBITDA” means, with reference to any period, the pretax operating
income of the Borrower and its Subsidiaries (“Pretax Operating Income”) for such
period plus, to the extent included in determining Pretax Operating Income
(without duplication), (i) depreciation, depletion and amortization,
(ii) non-cash write-offs and write-downs, including, without limitation,
write-offs or write-downs related to the sale of assets, impairment of assets
and loss on contracts and (iii) non-cash gains or losses on mark-to-market
valuation of contracts, in each case in accordance with GAAP consistently
applied, all calculated for the Borrower and its Subsidiaries on a consolidated
basis for such period; provided, however, that Consolidated EBITDA shall not
include any operating income attributable to that portion of the revenues of
Consumers dedicated to the repayment of the Securitized Bonds.

“Consolidated Subsidiary” means any Subsidiary whose accounts are or are
required to be consolidated with the accounts of the Borrower in accordance with
GAAP.

“Consumers” means Consumers Energy Company, a Michigan corporation, all of whose
common stock is on the Closing Date owned by the Borrower.

“Consumers Credit Facility” means Consumer’s existing $500,000,000 revolving
loan facility, as in effect on the date hereof.

“Continuing Director” means, as of any date of determination, any member of the
board of directors of the Borrower who (a) was a member of such board of
directors on the Closing Date, or (b) was nominated for election or elected to
such board of directors with the approval of the Continuing Directors who were
members of such board of directors at the time of such nomination or election;
provided that an individual who is so elected or nominated in connection with a
merger, consolidation, acquisition or similar transaction shall not be a
Continuing Director unless such individual was a Continuing Director prior
thereto.

“Conversion”, “Convert” or “Converted” refers to a conversion of Loans of one
Type into Loans of another Type, or to the selection of a new, or the renewal of
the same, Interest Period for Loans, as the case may be, pursuant to
Section 3.02 or 3.03.

“Debt” means, for any Person, without duplication, any and all indebtedness,
liabilities and other monetary obligations of such Person (whether for
principal, interest, fees, costs, expenses or otherwise, and whether contingent
or otherwise) (i) for borrowed money or evidenced by bonds, debentures, notes or
other similar instruments, (ii) to pay the deferred purchase price of property
or services (except trade accounts payable arising in the ordinary course of
business which are not overdue), (iii) as lessee under leases which shall have
been or should be, in accordance with GAAP, recorded as capital leases,
(iv) under reimbursement or similar agreements with respect to letters of credit
issued thereunder (except reimbursement obligations and letters of credit that
are cash collateralized), (v) under any interest rate swap, “cap”, “collar” or
other hedging agreements; provided, however, for purposes of the calculation of
Debt for this clause (v) only, the actual amount of Debt of such Person shall be
determined on a net basis to the extent such agreements permit such amounts to
be calculated on a net basis, (vi) to pay rent or other amounts under leases
entered into in connection with sale and leaseback transactions involving assets
of such Person being sold in connection therewith, (vii)  arising from any
accumulated funding deficiency (as defined in Section 412(a) of the Internal
Revenue Code of 1986, as amended) for a Plan, (viii) arising in connection with
any withdrawal liability under ERISA to any Multiemployer Plan and (ix) arising
from (A) direct or indirect guaranties in respect of, and obligations to
purchase or otherwise acquire, or otherwise to warrant or hold harmless,
pursuant to a legally binding agreement, a creditor against loss in respect of,
Debt of others referred to in clauses (i) through (viii) above and (B) other
guaranty or similar financial obligations in respect of the performance of
others, including Support Obligations. Notwithstanding the foregoing, solely for
purposes of the calculation required under Section 8.01(j)(ii), Debt shall not
include any Junior Subordinated Debt issued by the Borrower and owned by any
Hybrid Preferred Securities Subsidiary.

“Debt Rating” means the rating assigned by S&P, Moody’s or Fitch, as applicable,
to the senior unsecured long-term debt of the Borrower (without third-party
credit enhancement).

“Debt Rating Condition” shall be satisfied if, as of any date of determination,
two of the following three conditions are satisfied: (i) the Debt Rating from
S&P as of such date is BBB or higher, (ii) the Debt Rating from Moody’s as of
such date is Baa2 or higher and (iii) the Debt Rating from Fitch as of such date
is BBB or higher.

“Default” means an event that, with the giving of notice or lapse of time or
both, would constitute an Event of Default.

“Default Rate” means a rate per annum equal at all times to (i) in the case of
any amount of principal of any Loan that is not paid when due, 2% per annum
above the Applicable Rate required to be paid on such Loan immediately prior to
the date on which such amount became due, and (ii) in the case of any amount of
interest, fees or other amounts payable hereunder that is not paid when due, 2%
per annum above the Applicable Rate for an ABR Loan in effect from time to time.

“Disclosed Matters” is defined in Section 7.01(f).

“Dollar Equivalent” means, as to Dollars, the amount thereof, and as to any
Alternative Currency, the Dollar equivalent of such Alternative Currency as
determined by the Administrative Agent in accordance with the provisions of
Section 4.07.

“Dollars” and the sign “$” each means the lawful currency of the United States.

“Eligible Bank” means any state or federally chartered bank or any
state-licensed foreign bank branch or agency.

“Enterprises” means CMS Enterprises Company, a Michigan corporation, all of
whose common stock is on the Closing Date owned by the Borrower and its
permitted successors.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any governmental agency or authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any Hazardous Substance or to
health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Substances, (c) exposure to any Hazardous Substances,
(d) the release or threatened release of any Hazardous Substances into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Distributions” means, for any period, the aggregate amount of cash
received by the Borrower from its Subsidiaries during such period that are paid
out of proceeds from the sale of common equity of Subsidiaries of the Borrower.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means, with respect to any Person, any trade or business
(whether or not incorporated) that is a member of a commonly controlled trade or
business under Sections 414(b), (c), (m) and (o) of the Internal Revenue Code of
1986, as amended.

“euro” means the euro referred to in Council Regulation (EC) No. 1103/97 dated
June 17, 1997 passed by the Counsel of the European Union, or if different, the
lawful currency of the member states of the European Union that participate in
the third stage of the Economic and Monetary Union.

“Euro Sublimit” means $50,000,000.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Eurodollar Rate Loan” means a Loan that bears interest as provided in
Section 3.05(b)(ii).

“Event of Default” is defined in Section 9.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Existing Credit Agreement” means that certain $300,000,000 Sixth Amended and
Restated Credit Agreement, dated as of May 18, 2005, among the Borrower,
Enterprises, the lenders from time to time parties thereto, and CUSA, as
administrative agent and as collateral agent, as the same may have been amended,
restated, supplemented or otherwise modified from time to time.

“Extension of Credit” means (i) the making of a Borrowing (including any
Conversion), (ii) the issuance of a Letter of Credit, or (iii) the amendment of
any Letter of Credit having the effect of extending the stated termination date
thereof, increasing the LC Outstandings thereunder, or otherwise altering any of
the material terms or conditions thereof.

“Fair Market Value” means, with respect to any asset, the value of the
consideration obtainable in a sale of such asset in the open market, assuming a
sale by a willing seller to a willing purchaser dealing at arm’s length and
arranged in an orderly manner over a reasonable period of time, each having
reasonable knowledge of the nature and characteristics of such asset, neither
being under any compulsion to act, and, if in excess of $50,000,000, as
determined in good faith by the Board of Directors of the Borrower.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Fee Letters” is defined in Section 2.02(b).

“Fitch” means Fitch, Inc. or any successor thereto.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“GAAP” is defined in Section 1.03.

“Governmental Approval” means any authorization, consent, approval, license,
permit, certificate, exemption of, or filing or registration with, any
governmental authority or other legal or regulatory body, required in connection
with (i) the execution, delivery, or performance of any Loan Document by the
Borrower, (ii) the grant and perfection of any Lien in favor of the Collateral
Agent contemplated by the Loan Documents, or (iii) the exercise by any Agent (on
behalf of the Lenders) of any right or remedy provided for under the Loan
Documents.

“Granting Lender” is defined in Section 11.07(f).

“Hazardous Substance” means any waste, substance, or material identified as
hazardous, dangerous or toxic by any office, agency, department, commission,
board, bureau, or instrumentality of the United States or of the State or
locality in which the same is located having or exercising jurisdiction over
such waste, substance or material.

“Hybrid Equity Securities” means any securities issued by the Borrower or a
financing vehicle of the Borrower that (i) meet two of the following three
criteria: are classified as possessing a minimum of “intermediate equity
content” by S&P, Basket C equity credit by Moody’s or 50% equity credit by Fitch
and (ii) require no repayments or prepayments and no mandatory redemptions or
repurchases, in each case, prior to at least 91 days after the later of the
termination of the Commitments and the repayment in full of the Obligations.

“Hybrid Preferred Securities” means any preferred securities issued by a Hybrid
Preferred Securities Subsidiary, where such preferred securities have the
following characteristics:

(i) such Hybrid Preferred Securities Subsidiary lends substantially all of the
proceeds from the issuance of such preferred securities to the Borrower or a
wholly-owned direct or indirect Subsidiary of the Borrower in exchange for
Junior Subordinated Debt issued by the Borrower or such wholly-owned direct or
indirect Subsidiary, respectively;

(ii) such preferred securities contain terms providing for the deferral of
interest payments corresponding to provisions providing for the deferral of
interest payments on the Junior Subordinated Debt; and

(iii) the Borrower or a wholly-owned direct or indirect Subsidiary of the
Borrower (as the case may be) makes periodic interest payments on the Junior
Subordinated Debt, which interest payments are in turn used by the Hybrid
Preferred Securities Subsidiary to make corresponding payments to the holders of
the preferred securities.

“Hybrid Preferred Securities Subsidiary” means any Delaware statutory trust (or
similar entity) (i) all of the common equity interest of which is owned (either
directly or indirectly through one or more wholly-owned Subsidiaries of the
Borrower or Consumers) at all times by the Borrower or a wholly-owned direct or
indirect Subsidiary of the Borrower, (ii) that has been formed for the purpose
of issuing Hybrid Preferred Securities and (iii) substantially all of the assets
of which consist at all times solely of Junior Subordinated Debt issued by the
Borrower or a wholly-owned direct or indirect Subsidiary of the Borrower (as the
case may be) and payments made from time to time on such Junior Subordinated
Debt.

“Indemnified Person” is defined in Section 11.04(b).

“Indenture” means that certain Indenture, dated as of September 15, 1992,
between the Borrower and the Trustee, as supplemented by the Seventh
Supplemental Indenture, dated as of January 25, 1999, the Tenth Supplemental
Indenture, dated as of October 12, 2000, the Eleventh Supplemental Indenture,
dated as of March 29, 2001, the Twelfth Supplemental Indenture, dated as of
July 2, 2001, the Thirteenth Supplemental Indenture, dated as of July 16, 2003,
the Fourteenth Supplemental Indenture, dated as of July 17, 2003, the Fifteenth
Supplemental Indenture, dated as of September 29, 2004, the Sixteenth
Supplemental Indenture, dated as of December 16, 2004, the Seventeenth
Supplemental Indenture, dated as of December 13, 2004, the Eighteenth
Supplemental Indenture, dated as of January 19, 2005, and the Nineteenth
Supplemental Indenture, dated as of December 13, 2005, as said Indenture may be
further amended or otherwise modified from time to time in accordance with its
terms.

“Indian Rupee” means the lawful currency of India.

“Indian Rupee Sublimit” means $10,000,000.

“Interest Period” is defined in Section 3.03.

“Issuing Bank” means any Lender designated by the Borrower in accordance with
Section 4.01(a) as the issuer of a Letter of Credit pursuant to an Issuing Bank
Agreement.

“Issuing Bank Agreement” means an agreement between an Issuing Bank and the
Borrower, in form and substance satisfactory to the Administrative Agent,
providing for the issuance of one or more Letters of Credit, in form and
substance satisfactory to the Administrative Agent, in support of a general
corporate activity of the Borrower.

“Junior Subordinated Debt” means any unsecured Debt of the Borrower or a
Subsidiary of the Borrower (i) issued in exchange for the proceeds of Hybrid
Preferred Securities and (ii) subordinated to the rights of the Lenders
hereunder and under the other Loan Documents pursuant to terms of subordination
substantially similar to those set forth in Exhibit G, or pursuant to other
terms and conditions satisfactory to the Required Lenders.

“LC Payment Notice” is defined in Section 4.04(b).

“LC Outstandings” means, for any Letter of Credit on any date of determination,
the maximum amount available to be drawn under such Letter of Credit (assuming
the satisfaction of all conditions for drawing enumerated therein) plus any
amount which has been drawn on such Letter of Credit which has neither been
reimbursed by the Borrower nor converted into an ABR Loan pursuant to the terms
of Section 4.04.

“Lender Addition” is defined in Section 2.03(d).

“Lender Assignment” is defined in Section 11.07(e).

“Lenders” means the Banks listed on the signature pages hereof, together with
their successors and permitted assigns and, if and to the extent so provided in
Section 4.04(c), each Issuing Bank.

“Letter of Credit” means (i) a letter of credit issued by an Issuing Bank
pursuant to Section 4.02(a) or (ii) a Transitional Letter of Credit deemed
issued by an Issuing Bank on the Closing Date pursuant to Section 4.02(b), in
each case as such letter of credit may from time to time be amended, modified or
extended in accordance with the terms of this Agreement and the Issuing Bank
Agreement to which it relates.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of the Telerate Service (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service, providing rate quotations comparable to those currently
provided on such page of such Service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period. In the event that such rate is not available at such time
for any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing
for such Interest Period shall be the rate at which dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.

“Lien” means any lien, security interest, or other charge or encumbrance
(including the lien or retained security title of a conditional vendor) of any
kind, or any other type of arrangement intended or having the effect of
conferring upon a creditor a preferential interest upon or with respect to any
of its properties of any character (including capital stock and other equity
interests, intercompany obligations and accounts).

“Loan” means a loan by a Lender to the Borrower pursuant to Section 2.01, and
refers to an ABR Loan or a Eurodollar Rate Loan (each of which shall be a “Type”
of Loan). All Loans by a Lender of the same Type having the same Interest Period
and made or Converted on the same day shall be deemed to be a single Loan by
such Lender until repaid or next Converted.

“Loan Documents” means this Agreement, any Promissory Notes, the Fee Letters,
the Issuing Bank Agreement(s), the Borrower Pledge Agreement, the Cash
Collateral Agreement and all other agreements, instruments and documents now or
hereafter executed and/or delivered pursuant hereto or thereto.

“Mandatorily Convertible Securities” means any mandatorily convertible
equity-linked securities issued by the Borrower, so long as the terms of such
securities require no repayments or prepayments and no mandatory redemptions or
repurchases, in each case, prior to at least 91 days after the later of the
termination of the Commitments and the repayment in full of the Obligations.

“Material Adverse Change” means any event, development or circumstance that has
had or could reasonably be expected to have a material adverse effect on (a) the
business, property, financial condition, results of operations or prospects of
the Borrower and its Subsidiaries, considered as a whole, (b) the Borrower’s
ability to perform its obligations under this Agreement or any other Loan
Document or (c) the validity or enforceability of any Loan Document or the
rights or remedies of any Agent or the Lenders thereunder; provided that the
occurrence of any Restatement Event shall not constitute a Material Adverse
Change.

“Maturity Date” means April 2, 2012.

“Measurement Quarter” is defined in Section 8.01(i).

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Proceeds” means, with respect to any sale, assignment or other disposition
of (but not the lease or license of) any property, or with respect to any sale
or issuance of securities or incurrence of Debt, by any Person, gross cash
proceeds received by such Person or any Subsidiary of such Person from such
sale, assignment, disposition, issuance or incurrence (including cash received
as consideration for the assumption or incurrence of liabilities incurred in
connection with or in anticipation of such transaction) after (i) provision for
all income or other taxes measured by or resulting from such transaction,
(ii) payment of all customary underwriting commissions, auditing and legal fees,
printing costs, rating agency fees and other customary and reasonable fees and
expenses incurred by such Person in connection with such transaction, (iii) all
amounts used to repay Debt (and any premium or penalty thereon) secured by a
Lien on any asset disposed of in such sale, assignment or other disposition or
which is or may be required (by the express terms of the instrument governing
such Debt or by applicable law) to be repaid in connection with such sale,
assignment, or other disposition, and (iv) deduction of appropriate amounts to
be provided by such Person or a Subsidiary of such Person as a reserve, in
accordance with GAAP consistently applied, against any liabilities associated
with the assets sold, transferred or disposed of in such transaction and
retained by such Person or a Subsidiary of such Person after such transaction,
provided that “Net Proceeds” shall include on a dollar-for-dollar basis all
amounts remaining in such reserve after such liability shall have been satisfied
in full or terminated; provided, however, that notwithstanding the foregoing,
“Net Proceeds” shall exclude (a) any amounts received or deemed to be received
by the Borrower for the purchase of the Borrower’s capital stock in connection
with the Borrower’s dividend reinvestment program and (b) amounts received by
the Borrower or any Subsidiary of the Borrower pursuant to any transaction with
the Borrower or any Subsidiary of the Borrower otherwise permitted hereunder.

“Net Worth” means, with respect to any Person, the excess of such Person’s total
assets over its total liabilities, total assets and total liabilities each to be
determined in accordance with GAAP consistently applied, excluding, however,
from the determination of total assets (i) goodwill, organizational expenses,
research and development expenses, trademarks, trade names, copyrights, patents,
patent applications, licenses and rights in any thereof, and other similar
intangibles, (ii) cash held in a sinking, escrow or other analogous fund
established for the purpose of redemption, retirement or prepayment of capital
stock or Debt, and (iii) any items not included in clauses (i) or (ii) above,
that are treated as intangibles in conformity with GAAP.

“Notice of Borrowing” is defined in Section 3.01(a).

“Notice of Conversion” is defined in Section 3.02.

“Notice of Lender Addition” is defined in Section 2.03(d).

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Outstandings, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations of the Borrower to any of the
Agents, the Arrangers, the Lenders, the Issuing Banks or any other indemnified
party arising under the Loan Documents.

“OECD” means the Organization for Economic Cooperation and Development.

“Off-Balance Sheet Liability” of a Person means any of the following obligations
not appearing on such Person’s consolidated balance sheet: (i) all lease
obligations, leveraged leases, sale and leasebacks and other similar lease
arrangements of such Person, (ii) any liability under any so called “synthetic
lease” or “tax ownership operating lease” transaction entered into by such
Person, and (iii) any obligation arising with respect to any other transaction
if and to the extent that such obligation is the functional equivalent of
borrowing but that does not constitute a liability on the consolidated balance
sheet of such Person.

“Other Taxes” is defined in Section 5.06(b).

“Ownership Interest” of the Borrower in any Consolidated Subsidiary means, at
any date of determination, the percentage determined by dividing (i) the
aggregate amount of Project Finance Equity in such Consolidated Subsidiary owned
or controlled, directly or indirectly, by the Borrower and any other
Consolidated Subsidiary on such date, by (ii) the aggregate amount of Project
Finance Equity in such Consolidated Subsidiary owned or controlled, directly or
indirectly, by all Persons (including the Borrower and the Consolidated
Subsidiaries) on such date. Notwithstanding anything to the contrary set forth
above, if the “Ownership Interest,” calculated as set forth above, is 50% or
less, such percentage shall be deemed to equal 0%.

“Participant” is defined in Section 11.07(b).

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor entity)
established under ERISA.

“Percentage” means, for any Lender on any date of determination (a) prior to the
Commitment Termination Date, the percentage obtained by dividing such Lender’s
Commitment on such day by the total of the Lenders’ Commitments on such date,
and multiplying the quotient so obtained by 100%, and (b) from and after the
Commitment Termination Date, the percentage obtained by dividing (i) the sum of
(A) the aggregate outstanding principal amount of such Lender’s Loans on such
day plus (B) the Dollar Equivalent of such Lender’s obligation to purchase
participations in LC Outstandings on such day by (ii) the Total Outstandings on
such date, and multiplying the quotient so obtained by 100%.

“Permitted Investments” means each of the following so long as no such Permitted
Investment shall have a final maturity later than six months from the date of
investment therein:

(i) direct obligations of the United States, or of any agency thereof, or
obligations guaranteed as to principal and interest by the United States or any
agency thereof;

(ii) certificates of deposit or bankers’ acceptances issued, or time deposits
held, or investment contracts guaranteed, by any Lender, any
nationally-recognized securities dealer or any other commercial bank, trust
company, savings and loan association or savings bank organized under the laws
of the United States, or any State thereof, or of any other country which is a
member of the OECD, or a political subdivision of any such country, and in each
case having outstanding unsecured indebtedness that (on the date of acquisition
thereof) is rated AA- or better by S&P or Aa3 or better by Moody’s (or an
equivalent rating by another nationally-recognized credit rating agency of
similar standing if neither of such corporations is then in the business of
rating unsecured bank indebtedness);

(iii) obligations with any Lender, any other bank or trust company described in
clause (ii), above, or any nationally-recognized securities dealer, in respect
of the repurchase of obligations of the type described in clause (i), above,
provided that such repurchase obligations shall be fully secured by obligations
of the type described in said clause (i) and the possession of such obligations
shall be transferred to, and segregated from other obligations owned by, such
Lender, such other bank or trust company or such securities dealer;

(iv) commercial paper rated (on the date of acquisition thereof) A-1 or P-1 or
better by S&P or Moody’s, respectively (or an equivalent rating by another
nationally-recognized credit rating agency of similar standing if neither of
such corporations is then in the business of rating commercial paper);

(v) any eurodollar certificate of deposit issued by any Lender or any other
commercial bank, trust company, savings and loan association or savings bank
organized under the laws of the United States, or any State thereof, or of any
country which is a member of the OECD, or a political subdivision of any such
country, and in each case having outstanding unsecured indebtedness that (on the
date of acquisition thereof) is rated AA- or better by S&P or Aa3 or better by
Moody’s (or an equivalent rating by another nationally-recognized credit rating
agency of similar standing if neither of such corporations is then in the
business of rating unsecured bank indebtedness); and

(vi) interests in any money market mutual fund which at the date of investment
in such fund has the highest fund rating by each of Moody’s and S&P which has
issued a rating for such fund (which, for S&P, shall mean a rating of AAAm or
AAAmg).

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, limited liability company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means, with respect to any Person, an “employee benefit plan” as defined
in Section 3(3) of ERISA (other than a Multiemployer Plan) maintained for
employees of such Person or any ERISA Affiliate of such Person that is subject
to Title IV of ERISA and has “unfunded benefit liabilities” as determined under
Section 4001(a)(18) of ERISA.

“Plan Termination Event” means, (i) with respect to any Plan, a “reportable
event” within the meaning of Section 4043 of ERISA and the regulations issued
thereunder (other than a “reportable event” not subject to the provision for
30-day notice to the PBGC under such regulations or a “reportable event” for
which the provision for the 30-day notice to the PBGC under such regulations has
been waived), or (ii) the withdrawal by the Borrower or any of its ERISA
Affiliates from a Plan during a plan year in which it was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA resulting in liability to
the Borrower or any of its ERISA Affiliates under Section 4063 or 4064 of ERISA,
or (iii) the filing of a notice of intent to terminate a Plan or the termination
of a Plan under Section 4041 of ERISA, or (iv) the institution of proceedings to
terminate a Plan by the PBGC, or (v) any other event or condition which is
reasonably likely to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan.

“Platform” is defined in Section 11.14

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Citibank as its base rate in effect at its principal office in New
York City; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.

“Project Finance Debt” means Debt of any Person that is non-recourse to such
Person (unless such Person is a special-purpose entity) and each Affiliate of
such Person, other than with respect to the interest of the holder of such Debt
in the collateral, if any, securing such Debt.

“Project Finance Equity” means, at any date of determination, consolidated
equity of the common, preference and preferred stockholders of the Borrower and
the Consolidated Subsidiaries relating to any obligor with respect to Project
Finance Debt.

“Promissory Note” means any promissory note of the Borrower payable to the order
of a Lender (and, if requested, its registered assigns) issued pursuant to
Section 3.01(c); and “Promissory Notes” means any or all of the foregoing.

“Prospective Lender” is defined in Section 3.04(d).

“Recipient” is defined in Section 11.08.

“Register” is defined in Section 11.07(h).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Request for Issuance” is defined in Section 4.02(a).

“Required Lenders” means, on any date of determination, Lenders that,
collectively, on such date hold (i) more than 50% of the Commitments of all
Lenders or (ii) if the Commitments have been terminated, interests in the Total
Outstandings in excess of 50% of the Total Outstandings. Any determination of
those Lenders constituting the Required Lenders shall be made by the
Administrative Agent and shall be conclusive and binding on all parties absent
manifest error.

“Restatement” means the restatement of the financial statements of the Borrower
or its Subsidiaries for any fiscal quarter of 2001, as well as any adjustment of
previously announced quarterly results, but only if made to reflect the
restatement of such quarters.

“Restatement Event” means (i) the Restatement, (ii) any lawsuit or other action
previously or hereafter brought against the Borrower, any of its Subsidiaries or
any of their Affiliates or any present or former officer or director of the
Borrower, any of its Subsidiaries or any of their Affiliates involving or
arising out of the Restatement, and any settlement thereof, or other development
with respect thereto, or (iii) the occurrence of any default or event of default
under any indenture, instrument or other agreement or contract, or the exercise
of any remedy in respect thereof, that arises directly or indirectly as a result
of any of the matters described in any of the foregoing clauses (i) or (ii) or
this clause (iii); provided, however, that, for purposes of the definition of
“Material Adverse Change”, (a) the foregoing clause (ii) shall be inapplicable
if such lawsuit or other action, settlement (in an amount in the aggregate
together with all other settlements of such lawsuits or actions) or other
development described in such clause (ii) could reasonably be expected, in each
case, to result in liability to such Person in excess of $10,000,000 and (b) the
foregoing clause (iii) shall be inapplicable if any such event described in such
clause (iii) would constitute an Event of Default under Section 9.01(e).

“Restricted Subsidiary” means any Subsidiary of the Borrower (other than
Consumers and its Subsidiaries) that, on a consolidated basis with any of its
Subsidiaries as of any date of determination, accounts for more than 10% of the
consolidated assets of the Borrower and its Consolidated Subsidiaries.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Companies, Inc., or any successor thereto.

“Securitized Bonds” means any nonrecourse bonds or similar asset-backed
securities issued by a special-purpose Subsidiary of Consumers which are payable
solely from specialized charges authorized by the utility commission of the
relevant state in connection with the recovery of regulatory assets,
expenditures pursuant to the Clean Air Act, 42 U.S.C. § 7401 et seq., or other
qualified costs.

“Solvent”, when used with respect to any Person, means that at the time of
determination:

(i) the fair market value of its assets is in excess of the total amount of its
liabilities (including, without limitation, net contingent liabilities); and

(ii) it is then able and expects to be able to pay its debts (including, without
limitation, contingent debts and other commitments) as they mature; and

(iii) it has capital sufficient to carry on its business as conducted and as
proposed to be conducted.

For purposes of this definition, the amount of contingent liabilities at any
time shall be computed as the amount that, in light of all the facts and
circumstances known to such Person at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

“SPC” is defined in Section 11.07(f).

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Rate Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Subsidiary” means, with respect to any Person, any corporation or
unincorporated entity of which more than 50% of the outstanding capital stock
(or comparable interest) having ordinary voting power (irrespective of whether
at the time capital stock (or comparable interest) of any other class or classes
of such corporation or entity shall or might have voting power upon the
occurrence of any contingency) is at the time directly or indirectly owned by
said Person (whether directly or through one or more other Subsidiaries). In the
case of an unincorporated entity, a Person shall be deemed to have more than 50%
of interests having ordinary voting power only if such Person’s vote in respect
of such interests comprises more than 50% of the total voting power of all such
interests in the unincorporated entity.

“Support Obligation” means, for any Person, without duplication, any financial
obligation, contingent or otherwise, of such Person guaranteeing or otherwise
supporting any Debt or other obligation of any other Person in any manner,
whether directly or indirectly, and including any obligation of such Person,
direct or indirect (including, but not limited to, letters of credit and surety
bonds in connection therewith), (i) to purchase or pay (or advance or supply
funds for the purchase or payment of) such Debt or to purchase (or to advance or
supply funds for the purchase of) any security for the payment of such Debt,
(ii) to purchase property, securities or services for the purpose of assuring
the owner of such Debt of the payment of such Debt, (iii) to maintain working
capital, equity capital, available cash or other financial statement condition
of the primary obligor so as to enable the primary obligor to pay such Debt,
(iv) to provide equity capital under or in respect of equity subscription
arrangements (to the extent that such obligation to provide equity capital does
not otherwise constitute Debt), or (v) to perform, or arrange for the
performance of, any non-monetary obligations or non-funded debt payment
obligations of the primary obligor.

“Takoradi Project” means the construction and operation of Takoradi 2, a power
plant currently consisting of two 110 megawatt simple-cycle units built near
Aboadze, Ghana by one or more Subsidiaries of the Borrower and the government of
Ghana’s Volta River Authority.

“Tax Sharing Agreement” means the Amended and Restated Agreement for the
Allocation of Income Tax Liabilities and Benefits, dated as of January 1, 1994,
by and among the Borrower, each of the members of the Consolidated Group (as
defined therein), and each of the corporations that become members of the
Consolidated Group.

“Taxes” is defined in Section 5.06(a).

“Total Outstandings” means, as of any date of determination, the sum of (i) the
aggregate principal amount of all Loans outstanding as of such date plus
(ii) the Dollar Equivalent of the aggregate LC Outstandings of all Letters of
Credit outstanding as of such date, after giving effect to all Extensions of
Credit to be made on such date and the application of the proceeds thereof.

“Transitional Letter of Credit” is defined in Section 4.02(b).

“Trustee” has the meaning assigned to that term in the Indenture.

“Type” has the meaning assigned to such term (i) in the definition of “Loan”
when used in such context and (ii) in the definition of “Borrowing” when used in
such context.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. No. 107-56, 115 Stat. 272 (2001), as amended.

SECTION 1.02. Computation of Time Periods; Construction.

(a) Unless otherwise indicated, each reference in this Agreement to a specific
time of day is a reference to New York City time. In the computation of periods
of time under this Agreement, any period of a specified number of days or months
shall be computed by including the first day or month occurring during such
period and excluding the last such day or month. In the case of a period of time
“from” a specified date “to” or “until” a later specified date, the word “from”
means “from and including” and the words “to” and “until” each means “to but
excluding”.

(b) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes”, and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise
(i) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (ii) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (iii) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(iv) all references herein to Articles, Sections, Exhibits and Schedules shall
be construed to refer to Articles and Sections of, and Exhibits and Schedules
to, this Agreement and (v) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

SECTION 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles consistent with those applied in the preparation of the financial
statements referred to in Section 7.01(e) (“GAAP”), it being understood that
(a) the financial covenants set forth in Sections 8.01(i) and (j) shall be
calculated exclusive of (i) all debt of any Affiliate of the Borrower (other
than a Subsidiary) that is (A) consolidated on the financial statements of the
Borrower solely as a result of the effect and application of Financial
Accounting Standards Board Interpretation No. 46 and of Accounting Research
Bulletin No. 51, Consolidated Financial Statements, as modified by Statement of
Financial Accounting Standards No. 94, and (B) non-recourse to the Borrower or
any Subsidiary, (ii) all debt that is re-categorized as debt from certain lease
obligations pursuant to Emerging Issues Task Force (“EITF”) Issue No. 01-8, any
subsequent EITF Issue or recommendation or any other interpretation, bulletin or
other similar document by the Financial Accounting Standards Board on or related
to such re-categorization and (iii) other amounts attributable to the
disposition of the Palisades nuclear power plant that are accounted for as one
or more financings under GAAP and (b) for the purpose of the calculation of the
financial covenant set forth in Section 8.01(i), any noncash effects resulting
from adoption of the proposed “Statement of Financial Accounting Standards dated
March 31, 2006: Employers’ Accounting for Defined Pension and other
Postretirement Plans, an amendment of FASB Statements No. 87, 88, 106, and 132®”
will be excluded. If any changes in generally accepted accounting principles are
hereafter required or permitted and are adopted by the Borrower or any of its
Subsidiaries, or the Borrower or any of its Subsidiaries shall change its
application of generally accepted accounting principles with respect to any
Off-Balance Sheet Liabilities, including, but not limited to, the application of
Financial Accounting Standards Board Interpretation Nos. 45 and 46 and Financial
Accounting Standards Board Statement No. 150, in each case, with the agreement
of its independent certified public accountants, and such changes result in a
change in the method of calculation or the results of any of the financial
covenants, tests, restrictions or standards herein or in the related definitions
or terms used therein (“Accounting Changes”), the parties hereto agree, at the
Borrower’s request, to enter into negotiations, in good faith, in order to amend
such provisions in a credit neutral manner so as to reflect equitably such
changes with the desired result that the criteria for evaluating the Borrower’s
and its Subsidiaries’ financial condition shall be the same after such changes
as if such changes had not been made; provided, however, until such provisions
are amended in a manner reasonably satisfactory to the Administrative Agent and
the Required Lenders, no Accounting Change shall be given effect in such
calculations. In the event such amendment is entered into, all references in
this Agreement to GAAP means generally accepted accounting principles as of the
date of such amendment. Notwithstanding the foregoing, all financial statements
to be delivered by the Borrower pursuant to Section 8.03 shall be prepared in
accordance with generally accepted accounting principles in effect at such time.

ARTICLE II

COMMITMENTS, LOANS, FEES, PREPAYMENTS AND OUTSTANDINGS

SECTION 2.01. Making Loans. Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make revolving loans in Dollars to the
Borrower and to participate in the issuance of Letters of Credit (and the LC
Outstandings thereunder) denominated in Dollars or any Alternative Currency
during the period from the Closing Date until the Commitment Termination Date in
an aggregate outstanding amount not to exceed on any day such Lender’s Available
Commitment (after giving effect to all Extensions of Credit to be made on such
day and the application of the proceeds thereof). Within the limits hereinafter
set forth, the Borrower may request Extensions of Credit hereunder, prepay Loans
or reduce or cancel Letters of Credit, and use the resulting increase in the
Available Commitments for further Extensions of Credit in accordance with the
terms hereof.

SECTION 2.02. Fees.

(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender, from the Closing Date until the date on which the Commitments shall
be terminated in whole, a commitment fee equal to the product of (i) the average
daily amount of such Lender’s Available Commitment from time to time multiplied
by (ii) the Commitment Fee Rate. Such fees shall be payable quarterly in arrears
on the last day of each March, June, September and December, commencing the
first such date to occur following the Closing Date, and on the Commitment
Termination Date.

(b) In addition to the fees provided for in subsection (a) above, the Borrower
shall pay to the Administrative Agent and/or the Arrangers, as the case may be,
the fees set forth in (i) that certain letter agreement, dated March 1, 2007
among the Borrower, the Administrative Agent, the Arrangers and the other
parties thereto and (ii) that certain letter agreement, dated March 1, 2007,
among the Borrower, the Administrative Agent and the other parties thereto
(collectively, the “Fee Letters”), in the amounts and at the times specified
therein.

(c) The Borrower agrees to pay to the Administrative Agent, for the ratable
account of the Lenders, a letter of credit fee on the daily aggregate amount of
the LC Outstandings at a rate per annum equal to the Applicable Eurodollar
Margin, payable quarterly in arrears on the last day of each March, June,
September and December, commencing on the first such date to occur following the
Closing Date, on the Commitment Termination Date and thereafter on demand.

SECTION 2.03. Commitments; Mandatory Prepayments; Increase of Commitments.

(a) Reduction of Commitments. The Borrower may (and shall provide notice thereof
to the Administrative Agent not later than 10:00 a.m. (New York City time) on
the date of termination or reduction, and the Administrative Agent shall
promptly distribute copies thereof to the Lenders) terminate in whole or reduce
ratably in part the unused portions of the Commitments; provided that any such
partial reduction shall be in the aggregate amount of $5,000,000 or an integral
multiple of $1,000,000 in excess thereof.

(b) Change of Control. Upon the occurrence of a Change of Control the
Commitments shall be reduced to zero, the principal amount outstanding
hereunder, all interest thereon and all other amounts payable under this
Agreement and the other Loan Documents shall become and be forthwith due and
payable and all of the LC Obligations shall be cash collateralized in accordance
with the terms of Section 9.02, in each case without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by the Borrower.

(c) Prepayment upon Issuance or Sale of Consumers Stock. The Borrower shall make
a mandatory prepayment promptly and in any event within 3 Business Days after
the Borrower’s receipt of any Net Proceeds from the issuance, sale, assignment
or other disposition of any capital stock or other equity interest in Consumers
(other than the issuance of preferred securities of Consumers in respect of
which the Net Proceeds received by Consumers for all such securities do not
exceed $200,000,000 in the aggregate and such Net Proceeds shall not be
distributed to the Borrower), together with (i) accrued interest to the date of
such prepayment on the principal amount prepaid and (ii) in the case of
Eurodollar Rate Loans, any amount payable to the Lenders pursuant to
Section 5.04(b), and the Commitments shall be reduced, pro rata, in an aggregate
amount equal to such Net Proceeds. Nothing in this Section 2.03(c) shall be
construed to constitute the Lenders’ consent to any transaction referenced in
this clause (c) which is not expressly permitted by Article VIII. The Borrower
shall give the Administrative Agent prior written notice or telephonic notice
promptly confirmed in writing (each of which the Administrative Agent shall
promptly transmit to each Lender) of when a prepayment required by this
Section 2.03(c) will be made (which date of prepayment shall be no later than
the date on which such prepayment becomes due and payable pursuant to this
Section 2.03(c)). All such prepayments shall be applied first to repay
outstanding ABR Loans, then to repay outstanding Eurodollar Rate Loans with
those Eurodollar Rate Loans which have earlier expiring Interest Periods being
repaid prior to those which have later expiring Interest Periods and then as
cash collateral pursuant to the Cash Collateral Agreement, to secure LC
Outstandings.

(d) Increase of Commitments; Additional Lenders. The Borrower shall have the
right, upon at least five (5) Business Days’ notice to the Administrative Agent,
to add one or more Eligible Banks as new Lenders hereunder, or to increase the
Commitment of any existing Lender with such existing Lender’s consent, pursuant
to the terms hereof (any such addition of a new Lender or increase in the
Commitment of an existing Lender upon the request of the Borrower pursuant to
this Section 2.03(d) being referred to as a “Lender Addition”); provided that
(i) each such proposed Lender, in the case of an Eligible Bank not already a
Lender hereunder, is acceptable to the Administrative Agent (the consent of the
Administrative Agent not to be unreasonably withheld); (ii) the amount of all
increases to the Commitments made pursuant to this Section 2.03(d) on any
Business Day shall be equal to or greater than $25,000,000 in the aggregate; and
(iii) the amount of all increases to the Commitments made pursuant to this
Section 2.03(d) during the term of this Agreement shall not exceed $250,000,000
in the aggregate. Each notice of a proposed Lender Addition (a “Notice of Lender
Addition”) shall be by telecopy, confirmed immediately in writing, in
substantially the form of Exhibit K hereto, specifying therein (i) the name and
address of the proposed Added Lender, (ii) the date on which the Borrower wishes
such Lender Addition to become effective, and (iii) the amount of the Commitment
such Added Lender would have hereunder after giving effect to such Lender
Addition. If the conditions set forth in the proviso contained in the first
sentence of this Section 2.03(d) have been satisfied, the Administrative Agent
shall forward to such Added Lender and the Borrower for execution by such Added
Lender and the Borrower an Assumption and Acceptance. The Added Bank shall, upon
such execution, return the executed Assumption and Acceptance to the
Administrative Agent, for the Administrative Agent’s acceptance thereof.

Upon such execution, delivery and acceptance, from and after the effective date
specified in each Assumption and Acceptance, the Added Lender shall, in addition
to the rights and obligations hereunder held by it immediately prior to such
effective date (if any), have the rights and obligations hereunder that have
been assumed by it pursuant to such Assumption and Acceptance and, in the case
of an Eligible Bank not previously a Lender hereunder, shall become a Lender
hereunder.

By executing and delivering an Assumption and Acceptance, each Added Lender
confirms to and agrees with each party hereto as follows: (i) neither the
Administrative Agent nor any Lender makes any representation or warranty, nor
assumes any responsibility with respect to, any statements, warranties or
representations made in or in connection with this Agreement or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or any other instrument or document furnished pursuant hereto; and
(ii) neither the Administrative Agent nor any Lender makes any representation or
warranty, nor assumes any responsibility with respect to, the financial
condition of the Borrower or the performance or observance by the Borrower of
any of its obligations under this Agreement or any other instrument or document
furnished pursuant hereto.

Upon its receipt of an Assumption and Acceptance executed by an Added Lender and
the Borrower, the Administrative Agent shall, if such Assumption and Acceptance
has been completed and is in substantially the form of Exhibit L hereto,
(i) accept such Assumption and Acceptance, and (ii) give prompt notice thereof
to the Borrower. If requested by an Added Lender, the Borrower, at its own
expense, shall execute and deliver to the Administrative Agent a new Promissory
Note or Promissory Notes to the order of such Added Lender in accordance with
Section 3.01(c). Such new Promissory Note or Promissory Notes shall be dated the
effective date of such Assumption and Acceptance.

(e) Reallocation Upon Lender Addition. If there are any Borrowings outstanding
on the effective date of any Assumption and Acceptance, the Added Lender shall
purchase from the other Lenders such participations in such Borrowings as shall
be necessary to cause such Added Lender to share ratably (based on the
proportion that such Added Lender’s Commitment bears to the total Commitments
after giving effect to the Lender Addition) in each such Borrowing. To purchase
such participations, the Added Lender shall before 12:00 noon (New York City
time) on the effective date of its Assumption and Acceptance, make available for
the account of its Applicable Lending Office to the Agent at its address
referred to in Section 11.02, in Dollars and in same day funds, such Added
Lender’s ratable portion (based on the proportion that such Added Lender’s
Commitment (or the increase in such Added Lender’s Commitment, in the case of an
Added Lender which is an existing Lender hereunder) bears to the total
Commitments after giving effect to the Lender Addition) of each Borrowing then
outstanding, together with an amount equal to such ratable portion of the
interest which has accrued to such date and remains unpaid on such Borrowing.
After the Agent’s receipt of such funds, the Agent will promptly make such same
day funds available to the account of each Lender in an amount equal to such
Lender’s ratable portion of such payment by the Added Lender.

SECTION 2.04. Computations of Outstandings. Whenever reference is made in this
Agreement to the principal amount outstanding on any date under this Agreement,
such reference shall refer to the Total Outstandings. References to the unused
portion of the Commitments shall refer to the excess, if any, of the Commitments
hereunder over the Total Outstandings; and references to the unused portion of
any Lender’s Commitment shall refer to such Lender’s Percentage of the unused
Commitments.

ARTICLE III

LOANS

SECTION 3.01. Loans.

(a) The Borrower may request a Borrowing (other than a Conversion) by delivering
a notice (a “Notice of Borrowing”) to the Administrative Agent no later than
12:00 noon (New York City time) on the third Business Day prior to the proposed
Borrowing or, in the case of ABR Loans, no later than 11:00 a.m. (New York City
time) on the date of the proposed Borrowing. The Administrative Agent shall give
each Lender prompt notice of each Notice of Borrowing. Each Notice of Borrowing
shall be in substantially the form of Exhibit A and shall specify the requested
(i) date of such Borrowing, (ii) Type of Loans to be made in connection with
such Borrowing, (iii) Interest Period, if any, for such Loans and (iv) amount of
such Borrowing. Each proposed Borrowing shall conform to the requirements of
Sections 3.03 and 3.04.

(b) Each Lender shall, before 1:00 p.m. (New York City time) on the date of such
Borrowing, make available for the account of its Applicable Lending Office to
the Administrative Agent at the Administrative Agent’s offices at 2 Penns Way,
Suite 200, New Castle, DE 19270, in same day funds, such Lender’s Percentage of
such Borrowing. After the Administrative Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article VI, the
Administrative Agent will make such funds available to the Borrower at the
Administrative Agent’s aforesaid address. Notwithstanding the foregoing, unless
the Administrative Agent shall have received notice from a Lender prior to the
date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s Percentage of such Borrowing, the
Administrative Agent may assume that such Lender has made such Percentage
available to the Administrative Agent on the date of such Borrowing in
accordance with the first sentence of this subsection (b), and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower on such date a corresponding amount.

(c) The Extensions of Credit made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Extensions of Credit made by the Lenders to the
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Any Lender may request
that Loans made by it be evidenced by a Promissory Note. In such event, the
Borrower shall prepare, execute and deliver to such Lender a Promissory Note
payable to the order of such Lender (or, if requested by such Lender, to such
Lender and its registered assigns) and in a form approved by the Administrative
Agent. Thereafter, the Loans evidenced by such Promissory Note and interest
thereon shall at all times (including after assignment pursuant to
Section 11.07) be represented by one or more Promissory Notes in such form
payable to the order of the payee named therein, except to the extent that any
such Lender subsequently returns any such Promissory Note for cancellation and
requests that such Loans once again be evidenced as described in the first
sentence of this Section 3.01(c).

SECTION 3.02. Conversion of Loans. The Borrower may from time to time Convert
any of the Loans (or portions thereof) of any Type to one or more Loans of the
same or any other Type by delivering a notice of such Conversion (a “Notice of
Conversion”) to the Administrative Agent (x) no later than 12:00 noon (New York
City time) on the third Business Day prior to the date of any proposed
Conversion into a Eurodollar Rate Loan and (y) no later than 11:00 a.m. (New
York City time) on the date of any proposed Conversion into an ABR Loan. The
Administrative Agent shall give each Lender prompt notice of each Notice of
Conversion. Each Notice of Conversion shall be in substantially the form of
Exhibit B and shall specify (i) the requested date of such Conversion, (ii) the
Type of, and Interest Period, if any, applicable to, the Loans (or portions
thereof) proposed to be Converted, (iii) the requested Type of Loans to which
such Loans (or portions thereof) are proposed to be Converted, (iv) the
requested initial Interest Period, if any, to be applicable to the Loans
resulting from such Conversion and (v) the aggregate amount of Loans (or
portions thereof) proposed to be Converted. Each proposed Conversion shall be
subject to the provisions of Sections 3.03 and 3.04.

SECTION 3.03. Interest Periods. The period between the date of each Eurodollar
Rate Loan and the date of payment in full of such Loan shall be divided into
successive periods of months (“Interest Periods”) for purposes of computing
interest applicable thereto. The initial Interest Period for each such Loan
shall begin on the day such Loan is made, and each subsequent Interest Period
shall begin on the last day of the immediately preceding Interest Period for
such Loan. The duration of each Interest Period shall be 1, 2, 3, or 6 months,
as the Borrower may, in accordance with Section 3.01 or 3.02, select; provided,
however, that:

(i) the Borrower may not select any Interest Period for a Eurodollar Rate Loan
that ends after the Maturity Date;

(ii) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall occur on
the next succeeding Business Day, provided that if such extension would cause
the last day of such Interest Period to occur in the next following calendar
month, the last day of such Interest Period shall occur on the next preceding
Business Day; and

(iii) any Interest Period that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period.

SECTION 3.04. Other Terms Relating to the Making and Conversion of Loans.

(a) Notwithstanding anything in Section 3.01 or 3.02 to the contrary:

(i) each Borrowing shall be in an aggregate amount not less than $5,000,000, or
an integral multiple of $1,000,000 in excess thereof (or such lesser amount as
shall be equal to the total amount of the Available Commitments on such date,
after giving effect to all other Extensions of Credit to be made on such date),
and shall consist of Loans to the same Borrower of the same Type, having the
same Interest Period and made or Converted on the same day by the Lenders
ratably according to their respective Percentages;

(ii) at no time shall the number of Borrowings comprising Eurodollar Rate Loans
outstanding hereunder be greater than ten (10);

(iii) no Eurodollar Rate Loan may be Converted on a date other than the last day
of the Interest Period applicable to such Loan unless the corresponding amounts,
if any, payable to the Lenders pursuant to Section 5.04(b) are paid
contemporaneously with such Conversion;

(iv) if the Borrower shall either fail to give a timely Notice of Conversion
pursuant to Section 3.02 in respect of any of the Loans or fail, in any Notice
of Conversion that has been timely given, to select the duration of any Interest
Period for any of the Loans to be Converted into Eurodollar Rate Loans in
accordance with Section 3.03, such Loans shall, on the last day of the then
existing Interest Period therefor, automatically Convert into, or remain as, as
the case may be, ABR Loans; and

(v) if, on the date of any proposed Conversion, any Event of Default or Default
shall have occurred and be continuing, all Loans then outstanding shall, on such
date, automatically Convert into, or remain as, as the case may be, ABR Loans.

(b) If any Lender shall notify the Administrative Agent that the introduction of
or any change in or in the interpretation of any law or regulation makes it
unlawful, or that any central bank or other governmental authority asserts that
it is unlawful, for such Lender or its Applicable Lending Office to perform its
obligations hereunder to make, or to fund or maintain, Eurodollar Rate Loans
hereunder, (i) the obligation of such Lender to make, or to Convert Loans into,
Eurodollar Rate Loans for any Borrowing from such Lender shall be forthwith
suspended until the earlier to occur of the date upon which (A) such Lender
shall cease to be a party hereto and (B) it is no longer unlawful for such
Lender to make, fund or maintain Eurodollar Rate Loans, and (ii) if the
maintenance of Eurodollar Rate Loans then outstanding through the last day of
the Interest Period therefor would cause such Lender to be in violation of such
law, regulation or assertion, the Borrower shall either prepay or Convert all
Eurodollar Rate Loans from such Lender within five days after such notice.
Promptly upon becoming aware that the circumstances that caused such Lender to
deliver such notice no longer exist, such Lender shall deliver notice thereof to
the Administrative Agent (but the failure to do so shall impose no liability
upon such Lender). Promptly upon receipt of such notice from such Lender (or
upon such Lender’s assigning all of its Commitment, Loans, participation and
other rights and obligations hereunder pursuant to Section 11.07), the
Administrative Agent shall deliver notice thereof to the Borrower and the
Lenders and such suspension shall terminate.

(c) If the Required Lenders shall, at least one Business Day before the date of
any requested Borrowing, notify the Administrative Agent that the Adjusted LIBO
Rate for Eurodollar Rate Loans to be made in connection with such Borrowing will
not adequately reflect the cost to such Required Lenders of making, funding or
maintaining their respective Eurodollar Rate Loans for such Borrowing, or that
they are unable to acquire funding in a reasonable manner so as to make
available Eurodollar Rate Loans in the amount and for the Interest Period
requested, or if the Administrative Agent shall determine that adequate and
reasonable means do not exist to be able to determine the Adjusted LIBO Rate,
then the right of the Borrower to select Eurodollar Rate Loans for such
Borrowing and any subsequent Borrowing shall be suspended until the
Administrative Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist, and each Loan to be made
or Converted in connection with such Borrowing shall be an ABR Loan.

(d) If any Lender shall have delivered a notice to the Administrative Agent
described in Section 3.04(b), and if and so long as such Lender shall not have
withdrawn such notice in accordance with said Section 3.04(b), the Borrower or
the Administrative Agent may demand that such Lender assign in accordance with
Section 11.07, to one or more Eligible Banks designated by the Borrower or the
Administrative Agent (each a “Prospective Lender”), all (but not less than all)
of such Lender’s Commitment, Loans, participation and other rights and
obligations hereunder; provided, that any such demand by the Borrower during the
continuance of an Event of Default or Default shall be ineffective without the
consent of the Required Lenders. If, within 30 days following any such demand by
the Administrative Agent or the Borrower, any such Prospective Lender so
designated shall fail to consummate such assignment on terms reasonably
satisfactory to such Lender, or the Borrower and the Administrative Agent shall
have failed to designate any such Prospective Lender, then such demand by the
Borrower or the Administrative Agent shall become ineffective, it being
understood for purposes of this provision that such assignment shall be
conclusively deemed to be on terms reasonably satisfactory to such Lender, and
such Lender shall be compelled to consummate such assignment forthwith, if such
Prospective Lender (i) shall agree to such assignment in substantially the form
of the Lender Assignment attached hereto as Exhibit F and (ii) shall tender
payment to such Lender in an amount equal to the full outstanding dollar amount
accrued in favor of such Lender hereunder (as computed in accordance with the
records of the Administrative Agent), including, without limitation, all accrued
interest and fees and, to the extent not paid by the Borrower, any payments
required pursuant to Section 5.04(b).

(e) Each Notice of Borrowing and Notice of Conversion shall be irrevocable and
binding on the Borrower. In the case of any Borrowing which the related Notice
of Borrowing or Notice of Conversion specifies is to be comprised of Eurodollar
Rate Loans, the Borrower shall indemnify each Lender against any loss, cost or
expense incurred by such Lender as a result of any failure to fulfill, on or
before the date specified in such Notice of Borrowing or Notice of Conversion
for such Borrowing, the applicable conditions (if any) set forth in this
Article III (other than failure pursuant to the provisions of Section 3.04(b) or
(c) hereof) or in Article VI, including any such loss (including loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the Loan
to be made by such Lender when such Loan, as a result of such failure, is not
made on such date.

SECTION 3.05. Repayment of Loans; Interest

(a) Principal. The Borrower shall repay the outstanding principal amount of the
Loans on the Maturity Date (or such earlier date as may be required pursuant to
Section 2.03 or 9.02).

(b) Interest. All Loans shall bear interest on the unpaid principal amount
thereof from the date of such Loan until such principal amount shall be paid in
full, at the Applicable Rate for such Loan (except as otherwise provided in this
subsection (b)), payable as follows:

(i) ABR Loans. If such Loan is an ABR Loan, interest thereon shall be payable
quarterly in arrears on the last day of each March, June, September and
December, on the date of any Conversion of such ABR Loan and on the date such
ABR Loan shall become due and payable or shall otherwise be paid in full;
provided that any amount of principal that is not paid when due (whether at
stated maturity, by acceleration or otherwise) shall bear interest, from the
date on which such amount is due until such amount is paid in full, payable on
demand, at a rate per annum equal at all times to the Default Rate.

(ii) Eurodollar Rate Loans. If such Loan is a Eurodollar Rate Loan, interest
thereon shall be payable on the last day of such Interest Period and, if the
Interest Period for such Loan has a duration of more than three months, on that
day of each third month during such Interest Period that corresponds to the
first day of such Interest Period (or, if any such month does not have a
corresponding day, then on the last day of such month); provided that any amount
of principal that is not paid when due (whether at stated maturity, by
acceleration or otherwise) shall bear interest, from the date on which such
amount is due until such amount is paid in full, payable on demand, at a rate
per annum equal at all times to the Default Rate.

ARTICLE IV

LETTERS OF CREDIT

SECTION 4.01. Issuing Banks. Subject to the terms and conditions hereof, the
Borrower may from time to time identify and arrange for one or more Lenders
reasonably satisfactory to the Administrative Agent to act as Issuing Banks
hereunder. Any such designation by the Borrower shall be notified to the
Administrative Agent at least three (3) Business Days prior to the first date
upon which the Borrower proposes that such Issuing Bank issue its first Letter
of Credit. Nothing contained herein shall be deemed to require any Lender to
agree to act as an Issuing Bank, if it does not so desire. In the event of any
conflict between any Issuing Bank Agreement and this Agreement, the terms of
this Agreement shall control.

SECTION 4.02. Letters of Credit.

(a) Each Letter of Credit shall be issued (or the stated maturity thereof
extended or terms thereof modified or amended) for the account of the Borrower
or a Subsidiary of the Borrower (other than Consumers or any Subsidiary thereof)
on not less than three (3) Business Days’ prior written notice thereof to the
Administrative Agent (which shall promptly distribute copies thereof to the
Lenders) and the relevant Issuing Bank and shall be denominated in Dollars or in
an Alternative Currency. Each such notice (a “Request for Issuance”) shall be
delivered no later than 12:00 noon (New York City time) on the third Business
Day prior to the proposed date of issuance, extension, modification or amendment
and shall specify (i) the date (which shall be a Business Day) of issuance of
such Letter of Credit (or the date of effectiveness of such extension,
modification or amendment) and the stated expiry date thereof (which shall be no
later than the earlier of the date that is five (5) Business Days (or, in the
case of any commercial Letter of Credit, thirty (30) Business Days) prior to the
Commitment Termination Date and the date which is one year after the requested
date of issuance, provided that any Letter of Credit with a one year tenor may
provide for the renewal thereof for additional periods of up to one year which
shall in no event extend beyond the date which is five (5) Business Days (or, in
the case of any commercial Letter of Credit, thirty (30) Business Days) prior to
the Commitment Termination Date), (ii) the proposed stated amount of such Letter
of Credit (which shall not be less than $100,000 (or the Dollar Equivalent
thereof in an Alternative Currency) unless otherwise agreed by the applicable
Issuing Bank), (iii) the currency in which such Letter of Credit shall be
denominated (which currency shall be Dollars or an Alternate Currency), and
(iv) such other information as shall demonstrate compliance of such Letter of
Credit with the requirements specified therefor in this Agreement and the
relevant Issuing Bank Agreement. Each Request for Issuance shall be irrevocable
unless modified or rescinded by the Borrower in writing not less than two
(2) Business Days prior to the proposed date of issuance (or effectiveness)
specified therein. Not later than 12:00 noon (New York City time) on the
proposed date of issuance (or effectiveness) specified in such Request for
Issuance, and upon fulfillment of the applicable conditions precedent and the
other requirements set forth herein and in the relevant Issuing Bank Agreement,
such Issuing Bank shall issue (or extend, amend or modify) such Letter of Credit
and provide notice and a copy thereof to the Administrative Agent, which shall
promptly furnish notice thereof to each Lender.

(b) Schedule II contains a schedule of certain letters of credit issued for the
account of the Borrower prior to the Closing Date. Subject to the satisfaction
of the applicable conditions contained in Article VI, from and after the Closing
Date such letters of credit shall be deemed to be Letters of Credit issued
pursuant to this Article IV for all purposes hereunder (each such Letter of
Credit, a “Transitional Letter of Credit”). For purposes of clarification, each
term or provision applicable to the issuance of a Letter of Credit (including
conditions applicable thereto) shall be deemed to include the deemed issuance of
the Transitional Letters of Credit on the Closing Date.

(c) Each Lender severally agrees with each Issuing Bank to participate in the
Extension of Credit resulting from the issuance or deemed issuance (or
extension, modification or amendment) of each Letter of Credit issued or deemed
issued (or extended, amended or modified) pursuant to this Section 4.02 in the
manner and the amount provided in Section 4.04(b), and the issuance or deemed
issuance of such Letter of Credit shall be deemed to be a confirmation by each
Issuing Bank and each Lender of such participation in such amount.

(d) Notwithstanding anything herein to the contrary, no Issuing Bank shall have
any obligation to, and no Issuing Bank shall, issue, extend, amend or modify any
Letter of Credit if on the date of such issuance, extension, amendment or
modification, before or after giving effect thereto, (i) the Total Outstandings
at such time would exceed the Commitments, (ii) the Dollar Equivalent of the
aggregate LC Outstandings with respect to Letters of Credit denominated in euros
would exceed the Euro Sublimit (iii) the Dollar Equivalent of the aggregate LC
Outstandings with respect to Letters of Credit denominated in Indian Rupees
would exceed the Indian Rupee Sublimit or (iv) the Dollar Equivalent of the
aggregate LC Outstandings with respect to Letters of Credit denominated in
Canadian Dollars would exceed the Canadian Dollar Sublimit.

SECTION 4.03. Issuing Bank Fees. The Borrower shall pay directly to each Issuing
Bank such fees and expenses, if any, specified to be paid to such Issuing Bank
pursuant to each Issuing Bank Agreement to which it is a party, at the times,
and in the manner, specified in such Issuing Bank Agreement.

SECTION 4.04. Reimbursement to Issuing Banks.

(a) The Borrower hereby agrees to pay to the Administrative Agent for the
account of each Issuing Bank, on demand made by such Issuing Bank to the
Borrower and the Administrative Agent, on and after each date on which such
Issuing Bank shall pay any amount under any Letter of Credit issued by such
Issuing Bank, a sum in Dollars equal to the Dollar Equivalent of the amount so
paid (calculated as of the date of such payment by such Issuing Bank) plus
interest on such Dollar Equivalent of such amount from the date so paid by such
Issuing Bank until repayment to such Issuing Bank in full at a fluctuating
interest rate per annum equal at all times to the Applicable Rate for ABR Loans.

(b) If any Issuing Bank shall not have been reimbursed in full by the Borrower
for any payment made by such Issuing Bank under a Letter of Credit issued by
such Issuing Bank on the date of such payment, such Issuing Bank shall give the
Administrative Agent and each Lender prompt notice thereof (an “LC Payment
Notice”) no later than 12:00 noon (New York City time) on the Business Day
immediately succeeding the date of such payment by such Issuing Bank. Each
Lender severally agrees to purchase from each Issuing Bank a participation in
the reimbursement obligation of the Borrower to such Issuing Bank under
subsection (a) above, by paying to the Administrative Agent for the account of
such Issuing Bank an amount in Dollars equal to such Lender’s Percentage of the
Dollar Equivalent of such unreimbursed amount paid by such Issuing Bank
(calculated as of the date of such payment by such Issuing Bank), plus interest
on such Dollar Equivalent of such amount at a rate per annum equal to the
Federal Funds Effective Rate from the date of such payment by such Issuing Bank
to the date of payment to such Issuing Bank by such Lender. Each such payment by
a Lender shall be made not later than 3:00 p.m. (New York City time) on the
later to occur of (i) the Business Day immediately following the date of such
payment by such Issuing Bank and (ii) the Business Day on which such Lender
shall have received an LC Payment Notice from such Issuing Bank. Each Lender’s
obligation to make each such payment to the Administrative Agent for the account
of such Issuing Bank shall be several and shall not be affected by the
occurrence or continuance of any Default or Event of Default or the failure of
any other Lender to make any payment under this Section 4.04. Each Lender
further agrees that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

(c) The failure of any Lender to make any payment to the Administrative Agent
for the account of an Issuing Bank in accordance with subsection (b) above,
shall not relieve any other Lender of its obligation to make payment, but no
Lender shall be responsible for the failure of any other Lender. If any Lender
shall fail to make any payment to the Administrative Agent for the account of an
Issuing Bank in accordance with subsection (b) above, within five (5) Business
Days after the LC Payment Notice relating thereto, then, for so long as such
failure shall continue, such Issuing Bank shall be deemed, for purposes of
Section 5.05 and Article IX hereof and the Cash Collateral Agreement, to be a
Lender hereunder owed a Loan in an outstanding principal amount equal to the
amount due and payable by such Lender to the Administrative Agent for the
account of such Issuing Bank pursuant to subsection (b) above.

(d) Each participation purchased by a Lender under subsection (b) above, shall
constitute an ABR Loan in the amount in Dollars paid by such Lender to the
Administrative Agent for the account of the applicable Issuing Bank and shall be
deemed made by such Lender to the Borrower on the date of the related payment by
the relevant Issuing Bank under the applicable Letter of Credit issued by such
Issuing Bank (irrespective of the Borrower’s noncompliance, if any, with the
conditions precedent for Loans hereunder); and all such payments by the Lenders
in respect of any one such payment by such Issuing Bank shall constitute a
single Borrowing hereunder.

SECTION 4.05. Obligations Absolute. The payment obligations of each Lender under
Section 4.04(b) and of the Borrower under this Agreement in respect of any
payment under any Letter of Credit and any Loan made under Section 4.04(d) shall
be unconditional and irrevocable, and shall be paid strictly in accordance with
the terms of this Agreement under all circumstances, including the following
circumstances:

(i) any lack of validity or enforceability of any Loan Document or any other
agreement or instrument relating thereto or to such Letter of Credit;

(ii) any amendment or waiver of, or any consent to departure from, all or any of
the Loan Documents;

(iii) the existence of any claim, set-off, defense or other right which the
Borrower may have at any time against any beneficiary, or any transferee, of
such Letter of Credit (or any Persons for whom any such beneficiary or any such
transferee may be acting), any Issuing Bank, or any other Person, whether in
connection with this Agreement, the transactions contemplated herein or by such
Letter of Credit, or any unrelated transaction;

(iv) any statement or any other document presented under such Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

(v) payment in good faith by any Issuing Bank under a Letter of Credit issued by
such Issuing Bank against presentation of a draft or certificate which does not
comply with the terms of such Letter of Credit; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

SECTION 4.06. Indemnification; Liability of Issuing Banks and the Lenders.

(a) In addition to amounts payable as elsewhere provided in this Agreement, the
Borrower hereby agrees to pay and to protect, indemnify, and save harmless each
Indemnified Person from and against any and all liabilities and costs that any
such Indemnified Person may incur or be subject to as a consequence, direct or
indirect, of (i) the issuance, execution and delivery or transfer of or payment
or failure to pay under any Letter of Credit or (ii) the failure of any Issuing
Bank to honor a demand for payment under any Letter of Credit as a result of any
act or omission, whether rightful or wrongful, of any present or future de jure
or de facto government or governmental authority, in each case other than to the
extent solely as a result of the (x) gross negligence or willful misconduct of
such Indemnified Person as determined by a court of competent jurisdiction by
final and nonappealable judgment or (y) any Issuing Bank’s failure to pay under
any Letter of Credit after the presentation to it of a request strictly
complying with the terms and conditions of such Letter of Credit.

(b) The Borrower assumes all risks of the acts and omissions of any beneficiary
or transferee of any Letter of Credit. Neither the Issuing Bank that has issued
such Letter of Credit, nor any other Indemnified Person, shall be liable or
responsible for (i) the use that may be made of such Letter of Credit or any
acts or omissions of any beneficiary or transferee thereof in connection
therewith; (ii) the validity, sufficiency or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent or forged; (iii) payment by such
Issuing Bank against presentation of documents that do not comply with the terms
of such Letter of Credit, including failure of any documents to bear any
reference or adequate reference to such Letter of Credit; or (iv) any other
circumstances whatsoever in making or failing to make payment under such Letter
of Credit, except that the Borrower shall have the right to bring suit against
such Issuing Bank, and such Issuing Bank shall be liable to the Borrower and any
Lender, to the extent of any direct, as opposed to consequential, damages
suffered by the Borrower or such Lender which the Borrower or such Lender proves
were caused by such Issuing Bank’s willful misconduct or gross negligence as
determined by a court of competent jurisdiction by final and nonappealable
judgment, including such Issuing Bank’s willful failure to make timely payment
under such Letter of Credit following the presentation to it by the beneficiary
thereof of a draft and accompanying certificate(s) which strictly comply with
the terms and conditions of such Letter of Credit. In furtherance and not in
limitation of the foregoing, any Issuing Bank may accept sight drafts and
accompanying certificates presented under any Letter of Credit issued by such
Issuing Bank that appear on their face to be in order, without responsibility
for further investigation, regardless of any notice or information to the
contrary. Notwithstanding the foregoing, no Lender shall be obligated to
indemnify the Borrower for damages caused by any Issuing Bank’s willful
misconduct or gross negligence, and the obligation of the Borrower to reimburse
the Lenders hereunder shall be absolute and unconditional, notwithstanding the
gross negligence or willful misconduct of any Issuing Bank.

(c) The Borrower’s other obligations under this Section 4.06 shall survive the
repayment of all amounts owing to the Lenders, the Issuing Banks and the Agents
under the Loan Documents and the termination of the Commitments. If and to the
extent that the obligations of the Borrower under this Section 4.06 are
unenforceable for any reason, the Borrower agrees to make the maximum
contribution to the payment and satisfaction thereof which is permissible under
applicable law.

SECTION 4.07. Currency Equivalents. The Dollar Equivalent of any amount
denominated in any Alternative Currency shall be determined by the Issuing Bank
in accordance with prevailing exchange rates, as set forth in the applicable
Issuing Bank Agreement, and notice of such amount shall be provided to the
Administrative Agent, in each case on the applicable date. The Dollar Equivalent
of the stated amount of each Letter of Credit outstanding made in an Alternative
Currency and of the amount of each participation purchased by a Lender under
Section 4.04(b) shall be recalculated hereunder on (i) each date that it shall
be necessary to determine the unused portion of each Lender’s Commitment, or the
outstanding amount of any or all Loans, LC Outstandings or any Extension of
Credit, or (ii) on any such other date which the Administrative Agent deems such
recalculation necessary or advisable or is otherwise directed to make such
recalculation by the Required Lenders, but in any event at least monthly. The
Administrative Agent agrees to provide notice to the Lenders of the relevant
Dollar Equivalent determined pursuant to each such determination and each such
recalculation as soon as practicable following such determination or
recalculation, as the case may be.

SECTION 4.08. Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due hereunder or under the Promissory
Notes in any currency (the “Original Currency”) into another currency (the
“Other Currency”) the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the Original Currency with the Other Currency at the Administrative
Agent’s main office in New York, New York on the Business Day immediately
preceding that on which final judgment is given. The obligation of the Borrower
in respect of any sum due in the Original Currency from it to any Lender, any
Issuing Bank, the Collateral Agent or Administrative Agent hereunder or under
any other Loan Document shall, notwithstanding any judgment in any Other
Currency, be discharged only to the extent that on the Business Day following
receipt by such Lender, Issuing Bank, Collateral Agent or the Administrative
Agent (as the case may be) of any sum adjudged to be so due in such Other
Currency such Lender, Issuing Bank, Collateral Agent or Administrative Agent (as
the case may be) may in accordance with normal banking procedures purchase the
Original Currency with such Other Currency; if the amount of the Original
Currency so purchased is less than the sum originally due to such Lender,
Issuing Bank, Collateral Agent or Administrative Agent (as the case may be) in
the Original Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender, Issuing Lender,
Collateral Agent or Administrative Agent (as the case may be) against such loss,
and if the amount of the Original Currency so purchased exceeds the sum
originally due in the Original Currency to any Lender, Issuing Lender,
Collateral Agent or Administrative Agent (as the case may be), such Lender,
Issuing Lender, Collateral Agent or Administrative Agent (as the case may be)
agrees to remit to the Borrower such excess.

SECTION 4.09. Cash Collateral Agreement. The Borrower agrees that it will
maintain pursuant to the Cash Collateral Agreement a cash collateral account, in
the name of the Borrower but under the sole dominion and control of the
Collateral Agent, for the benefit of itself, the Administrative Agent, the LC
Issuers and the Lenders. The Borrower hereby pledges, assigns and grants to the
Collateral Agent, for the benefit of itself, the Administrative Agent, the LC
Issuers and the Lenders, a security interest in all of its right, title and
interest in and to all funds which may from time to time be on deposit in such
account to secure the prompt and complete payment and performance of all
reimbursement obligations of the Borrower now or hereafter existing with respect
to LC Obligations.

SECTION 4.10. Court Order. If at any time any Issuing Bank shall have been
served with or otherwise subjected to a court order, injunction, or other
process or decree issued or granted at the instance of the Borrower restraining
or seeking to restrain such Issuing Bank from paying any amount under any Letter
of Credit issued by it (other than pursuant to any action or proceeding based on
Section 5-109 of the Uniform Commercial Code) and either (i) there has been a
drawing under such Letter of Credit which such Issuing Bank would otherwise be
obligated to pay or (ii) the stated expiration date or any reduction of the
stated amount of such Letter of Credit has occurred but the right of the
beneficiary to draw thereunder has been extended in connection with the pendency
of the related court action or proceeding, the Borrower shall provide cash
collateral pursuant to the Cash Collateral Agreement in an amount equal to one
hundred five percent (105%) of the Dollar Equivalent of the LC Outstandings at
such time in respect of such Letter of Credit.

ARTICLE V

PAYMENTS, COMPUTATIONS AND YIELD PROTECTION

SECTION 5.01. Payments and Computations.

(a) The Borrower shall make each payment hereunder and under the other Loan
Documents not later than 2:00 p.m. (New York City time) on the day when due in
Dollars to the Administrative Agent at its offices at 2 Penns Way, Suite 200,
New Castle, DE 19270, in same day funds, except payments to be made directly to
any Issuing Bank as expressly provided herein; any payment received after 3:00
p.m. (New York City time) shall be deemed to have been received at the start of
business on the next succeeding Business Day, unless the Administrative Agent
shall have received from, or on behalf of, the Borrower a Federal Reserve
reference number with respect to such payment before 4:00 p.m. (New York City
time). The Administrative Agent will promptly thereafter cause to be distributed
like funds relating to the payment of principal, interest, fees or other amounts
payable to the Lenders, to the respective Lenders to which the same are payable,
for the account of their respective Applicable Lending Offices, in each case to
be applied in accordance with the terms of this Agreement. If and to the extent
that any distribution of any payment from the Borrower required to be made to
any Lender pursuant to the preceding sentence shall not be made in full by the
Administrative Agent on the date such payment was received by the Administrative
Agent, the Administrative Agent shall pay to such Lender, upon demand, interest
on the unpaid amount of such distribution, at a rate per annum equal to the
Federal Funds Effective Rate, from the date of such payment by the Borrower to
the Administrative Agent to the date of payment in full by the Administrative
Agent to such Lender of such unpaid amount. Upon the Administrative Agent’s
acceptance of a Lender Assignment and recording of the information contained
therein in the Register pursuant to Section 11.07, from and after the effective
date specified in such Lender Assignment, the Administrative Agent shall make
all payments hereunder and under any Promissory Notes in respect of the interest
assigned thereby to the Lender assignee thereunder, and the parties to such
Lender Assignment shall make all appropriate adjustments in such payments for
periods prior to such effective date directly between themselves.

(b) The Borrower hereby authorizes the Administrative Agent, each Lender and
each Issuing Bank, if and to the extent payment owed to the Administrative
Agent, such Lender or such Issuing Bank, as the case may be, is not made when
due hereunder (or, in the case of a Lender, under any Promissory Note held by
such Lender), to charge from time to time against any or all of the Borrower’s
accounts with the Administrative Agent, such Lender or such Issuing Bank, as the
case may be, any amount so due.

(c) All computations of interest based on the Alternate Base Rate (when the
Alternate Base Rate is based on the Prime Rate) shall be made by the
Administrative Agent on the basis of a year of 365 or 366 days, as the case may
be. All other computations of interest and fees hereunder (including
computations of interest based on the Adjusted LIBO Rate, the CD Rate and the
Federal Funds Effective Rate) shall be made by the Administrative Agent on the
basis of a year of 360 days. In each such case, such computation shall be made
for the actual number of days (including the first day but excluding the last
day) occurring in the period for which such interest or fees are payable. Each
such determination by the Administrative Agent or a Lender shall be conclusive
and binding for all purposes, absent manifest error.

(d) Whenever any payment hereunder or under any other Loan Document shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of payment of interest and fees hereunder;
provided, however, that if such extension would cause payment of interest on or
principal of Eurodollar Rate Loans to be made in the next following calendar
month, such payment shall be made on the next preceding Business Day and such
reduction of time shall in such case be included in the computation of payment
of interest hereunder.

(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Lenders hereunder that the
Borrower will not make such payment in full, the Administrative Agent may assume
that the Borrower has made such payment in full to the Administrative Agent on
such date, and the Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each Lender on such due date an amount equal to the
amount then due such Lender. If and to the extent the Borrower shall not have so
made such payment in full to the Administrative Agent, such Lender shall repay
to the Administrative Agent forthwith on demand such amount distributed to such
Lender, together with interest thereon, for each day from the date such amount
is distributed to such Lender until the date such Lender repays such amount to
the Administrative Agent, at the Federal Funds Effective Rate.

(f) Any amount payable by the Borrower hereunder or under any of the Promissory
Notes that is not paid when due (whether at stated maturity, by acceleration or
otherwise) shall (to the fullest extent permitted by law) bear interest, from
the date when due until paid in full, at a rate per annum equal at all times to
the Default Rate, payable on demand.

(g) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied, subject to Section 5.07, (i)
first, toward payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal then due
hereunder, ratably among the parties entitled thereto.

SECTION 5.02. Interest Rate Determination. The Administrative Agent shall give
prompt notice to the Borrower and the Lenders of the applicable interest rate
determined by the Administrative Agent for purposes of Section 3.05(b)(i) or
(ii).

SECTION 5.03. Prepayments. The Borrower shall have no right to prepay any
principal amount of any Loans other than as follows:

(a) The Borrower may (and shall provide notice thereof to the Administrative
Agent not later than 10:00 a.m. (New York City time) on the date of prepayment,
and the Administrative Agent shall promptly distribute copies thereof to the
Lenders), and if such notice is given, the Borrower shall, prepay the
outstanding principal amounts of the Loans made as part of the same Borrowing,
in whole or ratably in part; provided, however, that each partial prepayment
shall be in an aggregate principal amount of not less than $5,000,000 or an
integral multiple of $1,000,000 in excess thereof (or such lesser amount as
shall be equal to the total amount of Loans outstanding to the Borrower).

(b) On any date on which (i) any termination or optional or mandatory reduction
of the Commitments shall occur pursuant to Section 2.03(a) or (b) or (ii) the
Total Outstandings shall exceed the aggregate amount of the Commitments, the
Borrower shall first, pay or prepay the principal outstanding on the Loans
and/or all LC Outstandings that represent amounts that have been drawn under
Letters of Credit but have neither been reimbursed by the Borrower nor converted
into ABR Loans, second, if all of the Loans and all of such unreimbursed amounts
constituting LC Outstanding shall have been paid in full, provide cash
collateral pursuant to the Cash Collateral Agreement, to secure remaining LC
Outstandings, and third, cause an amount of Letters of Credit to be cancelled
(if necessary after taking into account the payments and provision of cash
collateral in the immediately preceding clauses), in each case, in an aggregate
amount equal to the excess, as applicable, of (A) the Total Outstandings over
(B) the aggregate amount of the sum of the Commitments (following such
termination or reduction, if any) and any cash collateral on deposit in the Cash
Collateral Account. Any payments and prepayments required by clause “first” of
this subsection (b) shall be applied to outstanding ABR Loans up to the full
amount thereof before they are applied to outstanding Eurodollar Rate Loans.

(c) On any date on which (i) the aggregate Dollar Equivalent of all LC
Outstandings denominated in euros shall exceed the Euro Sublimit, (ii) all LC
Outstandings denominated in Indian Rupees shall exceed the Indian Rupee
Sublimit, or (iii) the aggregate Dollar Equivalent of all LC Outstandings
denominated in Canadian Dollars shall exceed the Canadian Dollar Sublimit, the
Borrower shall provide cash collateral pursuant to the Cash Collateral
Agreement, to secure the LC Outstandings in an aggregate amount equal to the
excess, as applicable, of (A)(1) the aggregate Dollar Equivalent of all LC
Outstandings denominated in euro, over (2) the sum of the Euro Sublimit and,
without duplication, such cash collateral, (B)(1) the aggregate Dollar
Equivalent of all LC Outstandings denominated in Indian Rupees, over (2) the sum
of the Indian Rupee Sublimit and, without duplication, such cash collateral or
(C)(1) the aggregate Dollar Equivalent of all LC Outstandings denominated in
Canadian Dollars, over (2) the sum of the Canadian Dollar Sublimit and, without
duplication, such cash collateral.

(d) Any prepayment pursuant to this Section 5.03 shall be accompanied by
(i) accrued interest to the date of such prepayment on the principal amount
repaid and (ii) in the case of prepayments of Eurodollar Rate Loans, any amount
payable to the Lenders pursuant to Section 5.04(b). In the event that the
Borrower requests the release of any cash collateral pursuant to the terms of
the Cash Collateral Agreement and on the date of such request or at any time
prior to the time of such release, there has become, or there becomes, due and
payable any prepayment of any Loans under this Agreement, the Borrower hereby
directs the Administrative Agent to apply the proceeds of such release of cash
collateral to such prepayment of such Loans and agrees that any such request is
a confirmation of such direction.

SECTION 5.04. Yield Protection.

(a) Increased Costs. If, due to either (i) the introduction of or any change in
or in the interpretation of any law or regulation after the Closing Date, or
(ii) the compliance with any guideline or request from any central bank or other
governmental authority (whether or not having the force of law) issued or made
after the Closing Date, there shall be reasonably incurred any increase in
(A) the cost to any Lender of agreeing to make or making, funding or maintaining
Eurodollar Rate Loans, or of participating in the issuance, maintenance or
funding of any Letter of Credit, or (B) the cost to any Issuing Bank of issuing
or maintaining any Letter of Credit, then the Borrower shall from time to time,
upon demand by such Lender or Issuing Bank, as the case may be (with a copy of
such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Lender or Issuing Bank, as the case may be, additional
amounts sufficient to compensate such Lender or Issuing Bank, as the case may
be, for such increased cost. A certificate as to the amount of such increased
cost and giving a reasonable explanation thereof, submitted to the Borrower and
the Administrative Agent by such Lender or such Issuing Bank, as the case may
be, shall constitute such demand and shall be conclusive and binding for all
purposes, absent manifest error.

(b) Breakage. If (i) due to any prepayment pursuant to Section 2.03, an
acceleration of maturity of the Loans pursuant to Section 9.02, or any other
reason, any Lender receives payments of principal of any Eurodollar Rate Loan
other than on the last day of the Interest Period relating to such Loan,
(ii) the Borrower shall Convert any Eurodollar Rate Loans on any day other than
the last day of the Interest Period therefor, (iii) the Borrower shall fail to
prepay a Eurodollar Rate Loan on the date specified in a notice of prepayment or
(iv) a Eurodollar Rate Loan is not made or continued, or an ABR Loan is not
Converted to a Eurodollar Rate Loan, on the date specified by the Borrower in
the applicable Notice of Borrowing or Notice of Conversion, the Borrower shall,
promptly after demand by such Lender (with a copy of such demand to the
Administrative Agent), pay to the Administrative Agent for the account of such
Lender any amounts required to compensate such Lender for additional losses,
costs, or expenses (including anticipated lost profits) that such Lender may
reasonably incur as a result of such occurrence, including any loss, cost or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund or maintain such Loan. For purposes
of this subsection (b), a certificate setting forth the amount of such
additional losses, costs, or expenses and giving a reasonable explanation
thereof, submitted to the Borrower and the Administrative Agent by such Lender,
shall constitute such demand and shall be conclusive and binding for all
purposes, absent manifest error.

(c) Capital. If any Lender or Issuing Bank determines that (i) compliance with
any law or regulation or any guideline or request from any central bank or other
governmental authority (whether or not having the force of law) affects or would
affect the amount of capital required or expected to be maintained by such
Lender or Issuing Bank, whether directly, or indirectly as a result of
commitments of any Person controlling such Lender or Issuing Bank (but without
duplication), and (ii) the amount of such capital is increased by or based upon
(A) the existence of such Lender’s or such Issuing Bank’s commitment to lend or
issue or participate in any Letter of Credit hereunder, (B) the participation in
or issuance or maintenance of any Letter of Credit or Loan or (C) other similar
such commitments, then, upon demand by such Lender or Issuing Bank, the Borrower
agrees immediately to pay to the Administrative Agent for the account of such
Lender or Issuing Bank from time to time as specified by such Lender or Issuing
Bank additional amounts sufficient to compensate such Lender or Issuing Bank in
the light of such circumstances, to the extent that such Lender or Issuing Bank
reasonably determines such increase in capital to be allocable to the
transactions contemplated hereby. A certificate as to such amounts and giving a
reasonable explanation thereof (to the extent permitted by law), submitted to
the Borrower and the Administrative Agent by such Lender or Issuing Bank, shall
be conclusive and binding for all purposes, absent manifest error.

(d) Notices. Each Lender and Issuing Bank hereby agrees to use its best efforts
to notify the Borrower of the occurrence of any event referred to in subsection
(a), (b) or (c) of this Section 5.04 promptly after becoming aware of the
occurrence thereof. The failure of any Lender or any Issuing Bank to provide
such notice or to make demand for payment under said subsection shall not
constitute a waiver of such Lender’s or such Issuing Bank’s (as the case may be)
rights hereunder; provided that, notwithstanding any provision to the contrary
contained in this Section 5.04, the Borrower shall not be required to reimburse
any Lender or any Issuing Bank for any amounts or costs incurred under
subsection (a), (b) or (c) of this Section 5.04 more than 90 days prior to the
date that such Lender or such Issuing Bank’s (as the case may be) notifies the
Borrower in writing thereof, in each case unless, and to the extent that, any
such amounts or costs so incurred shall relate to the retroactive application of
any event notified to the Borrower which entitles such Lender or such Issuing
Bank (as the case may be) to such compensation. If any Lender or any Issuing
Bank shall subsequently determine that any amount demanded and collected under
this Section 5.04 was done so in error, such Lender or such Issuing Bank (as the
case may be) will promptly return such amount to the Borrower.

(e) Survival of Obligations. Subject to subsection (d) above, the Borrower’s
obligations under this Section 5.04 shall survive the repayment of all other
amounts owing to the Lenders, the Agents and the Issuing Banks under the Loan
Documents and the termination of the Commitments. If and to the extent that the
obligations of the Borrower under this Section 5.04 are unenforceable for any
reason, the Borrower agrees to make the maximum contribution to the payment and
satisfaction thereof which is permissible under applicable law.

SECTION 5.05. Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Loans owing to it (other than pursuant to
Section 5.04 or Section 5.06) in excess of its ratable share of payments
obtained by all the Lenders on account of the Loans of such Lenders, such Lender
shall forthwith purchase from the other Lenders such participation in the Loans
owing to them as shall be necessary to cause such purchasing Lender to share the
excess payment ratably with each of them; provided, however, that if all or any
portion of such excess payment is thereafter recovered from such purchasing
Lender, such purchase from each Lender shall be rescinded and such Lender shall
repay to the purchasing Lender the purchase price to the extent of such recovery
together with an amount equal to such Lender’s ratable share (according to the
proportion of (i) the amount of such Lender’s required repayment to (ii) the
total amount so recovered from the purchasing Lender) of any interest or other
amount paid or payable by the purchasing Lender in respect of the total amount
so recovered. The Borrower agrees that any Lender so purchasing a participation
from another Lender pursuant to this Section 5.05 may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Lender were the
direct creditor of the Borrower in the amount of such participation.
Notwithstanding the foregoing, if any Lender shall obtain any such excess
payment involuntarily, such Lender may, in lieu of purchasing participations
from the other Lenders in accordance with this Section 5.05, on the date of
receipt of such excess payment, return such excess payment to the Administrative
Agent for distribution in accordance with Section 5.01(a).

SECTION 5.06. Taxes.

(a) All payments by the Borrower hereunder and under the other Loan Documents
shall be made in accordance with Section 5.01, free and clear of and without
deduction for all present or future taxes, levies, imposts, deductions, charges
or withholdings, and all liabilities with respect thereto, excluding, in the
case of each Lender, each Issuing Bank and each Agent, taxes imposed on its
overall net income, and franchise taxes imposed on it by the jurisdiction under
the laws of which such Lender, Issuing Bank or Agent (as the case may be) is
organized or any political subdivision thereof and, in the case of each Lender,
taxes imposed on its overall net income, and franchise taxes imposed on it by
the jurisdiction of such Lender’s Applicable Lending Office or any political
subdivision thereof (all such non-excluded taxes, levies, imposts, deductions,
charges, withholdings and liabilities being hereinafter referred to as “Taxes”).
If the Borrower shall be required by law to deduct any Taxes from or in respect
of any sum payable hereunder or under any other Loan Document to any Lender,
Issuing Bank or Agent, (i) the sum payable shall be increased as may be
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 5.06) such Lender,
Issuing Bank or Agent (as the case may be) receives an amount equal to the sum
it would have received had no such deductions been made, (ii) the Borrower shall
make such deductions and (iii) the Borrower shall pay the full amount deducted
to the relevant taxation authority or other authority in accordance with
applicable law.

(b) In addition, the Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under any other Loan
Document or from the execution, delivery or registration of, or otherwise with
respect to, this Agreement or any other Loan Document (hereinafter referred to
as “Other Taxes”).

(c) The Borrower agrees to indemnify each Lender, Issuing Bank and Agent for the
full amount of Taxes and Other Taxes (including any Taxes and any Other Taxes
imposed by any jurisdiction on amounts payable under this Section 5.06) paid by
such Lender, Issuing Bank or Agent (as the case may be) and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto, whether or not such Taxes or Other Taxes were correctly or legally
asserted. This indemnification shall be made within thirty (30) days from the
date such Lender, Issuing Bank or Agent (as the case may be) makes written
demand therefor; provided, that such Lender, Issuing Bank or Agent (as the case
may be) shall not be entitled to demand payment under this Section 5.06 for an
amount if such demand is not made within one year following the date upon which
such Lender, Issuing Bank or Agent (as the case may be) shall have been required
to pay such amount.

(d) Within thirty (30) days after the date of any payment of Taxes, the Borrower
will furnish to the Administrative Agent, at its address referred to in
Section 11.02, the original or a certified copy of a receipt evidencing payment
thereof.

(e) Each Bank represents and warrants that either (i) it is organized under the
laws of a jurisdiction within the United States or (ii) it has delivered to the
Borrower or the Administrative Agent duly completed copies of such form or forms
prescribed by the United States Internal Revenue Service indicating that such
Bank is entitled to receive payments without deduction or withholding of any
United States federal income taxes, as permitted by the Internal Revenue Code of
1986, as amended. Each other Lender agrees that, on or prior to the date upon
which it shall become a party hereto, and upon the reasonable request from time
to time of the Borrower or the Administrative Agent, such Lender will deliver to
the Borrower and the Administrative Agent (to the extent that it is not
prohibited by law from doing so) either (A) a statement that it is organized
under the laws of a jurisdiction within the United States or (B) duly completed
copies of such form or forms as may from time to time be prescribed by the
United States Internal Revenue Service, indicating that such Lender is entitled
to receive payments without deduction or withholding of any United States
federal income taxes, as permitted by the Internal Revenue Code of 1986, as
amended. Each Bank that has delivered, and each other Lender that hereafter
delivers, to the Borrower and the Administrative Agent the form or forms
referred to in the two preceding sentences further undertakes to deliver to the
Borrower and the Administrative Agent, to the extent that it is not prohibited
by law from doing so, further copies of such form or forms, or successor
applicable form or forms, as the case may be, as and when any previous form
filed by it hereunder shall expire or shall become incomplete or inaccurate in
any respect. Each Lender represents and warrants that each such form supplied by
it to the Administrative Agent and the Borrower pursuant to this subsection (e),
and not superseded by another form supplied by it, is or will be, as the case
may be, complete and accurate.

SECTION 5.07. Apportionment of Payments.

(a) Subject to the provisions of Section 2.03, Section 5.03(b) and
Section 5.07(b), all payments of principal and interest in respect of
outstanding Loans, all payments in respect of unpaid reimbursement obligations
under Section 4.04(a), all payments of fees and all other payments in respect of
any other Obligations hereunder, shall be allocated among such of the Lenders
and the Issuing Banks as are entitled thereto, ratably or otherwise as expressly
provided herein. Except as provided in Section 5.07(b) with respect to payments
and proceeds of Collateral received after the occurrence of an Event of Default,
all such payments and any other amounts received by the Administrative Agent
from or for the benefit of the Borrower shall be applied:

(i) first, to pay principal of and interest on any portion of the Loans which
the Administrative Agent may have advanced on behalf of any Lender other than
Citibank for which the Administrative Agent has not then been reimbursed by such
Lender or the Borrower;

(ii) second, to pay interest on and then the principal of the Loans then due and
payable (in the order described hereinbelow);

(iii) third to pay principal of and interest on all unpaid reimbursement
obligations under Section 4.04(a);

(iv) fourth, to the Cash Collateral Account, to secure outstanding Letters of
Credit to the extent required pursuant to this Agreement;

(v) fifth, to pay all other Obligations under any Loan Document then due and
payable, ratably; and

(vi) sixth, as the Borrower so designates.

All such principal and interest payments in respect of the Loans shall be
applied first to repay outstanding ABR Loans and then to repay outstanding
Eurodollar Rate Loans with those Eurodollar Rate Loans which have earlier
expiring Interest Periods being repaid prior to those which have later expiring
Interest Periods.

(b) During the continuance of an Event of Default and after declaration thereof
by written notice from the Administrative Agent to the Borrower, the
Administrative Agent shall apply all payments in respect of Loans, unpaid
reimbursement obligations under Section 4.04(a) or any other Obligations, and
the Collateral Agent shall deliver all proceeds of Collateral to the
Administrative Agent for application, in the following order:

(i) first, to pay principal of and interest on any portion of the Loans which
the Administrative Agent may have advanced on behalf of any Lender other than
Citibank for which the Administrative Agent has not then been reimbursed by such
Lender or the Borrower;

(ii) second, to pay any fees, expense reimbursements or indemnities then due to
the Agents under any of the Loan Documents;

(iii) third, to the ratable payment of any fees, expense reimbursements or
indemnities then due to the Lenders and the Issuing Banks under any of the Loan
Documents;

(iv) fourth, to the ratable payment of interest due in respect of the Loans, in
accordance with the Lenders’ respective Percentages;

(v) fifth, to the ratable payment or prepayment of principal outstanding on all
Loans, in accordance with the Lenders’ respective Percentages;

(vi) sixth, to pay principal of and interest on all unpaid reimbursement
obligations under Section 4.04(a);

(vii) seventh, to the Cash Collateral Account to secure LC Obligations in
respect of outstanding Letters of Credit, in an amount equal to the Cash
Collateral Required Amount; and

(viii) eighth, to the ratable payment of all other Obligations then outstanding
under the Loan Documents.

The order of priority set forth in this Section 5.07(b) and the related
provisions of this Agreement are set forth solely to determine the rights and
priorities of the Agents and the Lenders as among themselves.

SECTION 5.08. Proceeds of Collateral. During the continuance of an Event of
Default and after declaration thereof by written notice from the Administrative
Agent to the Borrower, the Borrower shall cause all proceeds of Collateral to be
deposited pursuant to arrangements for the collection of such amounts
established by the Borrower and the Administrative Agent (or the Collateral
Agent, as applicable) for application pursuant to Section 5.07. All collections
of proceeds of Collateral which are received directly by the Borrower shall be
deemed to have been received by the Borrower as the Collateral Agent’s trustee
and, during the continuance of an Event of Default and after declaration thereof
by written notice from the Administrative Agent to the Borrower, upon the
Borrower’s receipt thereof, the Borrower shall immediately transfer all such
amounts to the Administrative Agent for application pursuant to Section 5.07.
All other proceeds of Collateral received by the Collateral Agent and/or the
Administrative Agent, whether through direct payment or otherwise, will be
deemed received by such Agent, will be the sole property of such Agent, and will
be held by such Agent, for the benefit of the Lenders for application pursuant
to Section 5.07.

ARTICLE VI

CONDITIONS PRECEDENT

SECTION 6.01. Conditions Precedent to the Effectiveness of this Agreement. The
effectiveness of this Agreement is subject to the fulfillment of the following
conditions precedent:

(a) The Administrative Agent shall have received, on or before the Closing Date,
the following, in form and substance satisfactory to each Lender (except where
otherwise specified below) and (except for any Promissory Notes) in sufficient
copies for each Lender:

(i) Certified copies of the resolutions of the Board of Directors, or of the
Executive Committee of the Board of Directors, of the Borrower authorizing the
Borrower to enter into each Loan Document and of all documents evidencing other
necessary corporate or other action and Governmental Approvals, if any, with
respect to each such Loan Document.

(ii) A certificate of the Secretary or an Assistant Secretary of the Borrower
certifying the names, true signatures and incumbency of (A) the officers of the
Borrower authorized to sign the Loan Documents and the other documents to be
delivered hereunder and thereunder and (B) the representatives of the Borrower
authorized to sign notices to be provided under the Loan Documents, which
representatives shall be acceptable to the Administrative Agent.

(iii) Copies of the Certificate of Incorporation and by-laws of the Borrower,
together with all amendments thereto, certified by the Secretary or an Assistant
Secretary of the Borrower.

(iv) Good Standing Certificate for the Borrower issued by the Secretary of State
of Michigan as of a recent date.

(v) The Cash Collateral Agreement, duly executed by the Borrower.

(vi) The Borrower Pledge Agreement, duly executed by the Borrower.

(vii) A certified copy of Schedule I hereto, in form and substance reasonably
satisfactory to the Administrative Agent setting forth:

(A) all Project Finance Debt of the Borrower and the Consolidated Subsidiaries
as of December 31, 2006; and

(B) debt (as such term is construed in accordance with GAAP) of the Borrower as
of December 31, 2006.

(viii) Favorable opinions of: (A) James Brunner, Esq., General Counsel of the
Borrower, in substantially the form of Exhibit C and as to such other matters as
the Required Lenders, through the Administrative Agent, may reasonably request
and (B) Sidley Austin LLP, special counsel to the Administrative Agent, in
substantially the form of Exhibit D.

(b) The following statements shall be true and the Administrative Agent shall
have received a certificate of a duly authorized officer of the Borrower, dated
the Closing Date and in sufficient copies for each Lender stating that:

(i) the representations and warranties set forth in Section 7.01 of this
Agreement are true and correct on and as of the Closing Date as though made on
and as of such date,

(ii) no event has occurred and is continuing that constitutes a Default or an
Event of Default, and

(iii) all Governmental Approvals necessary in connection with the Loan Documents
and the transactions contemplated thereby and the continuing operations of the
Borrower and its Subsidiaries have been obtained and are in full force and
effect, and all third party approvals necessary or advisable in connection with
the Loan Documents and the transactions contemplated thereby and the continuing
operations of the Borrower and its Subsidiaries have been obtained and are in
full force and effect, other than filings necessary to create or perfect
security interests in the Collateral or as may be required under applicable
energy, antitrust or securities laws in connection with the exercise of remedies
with respect to certain Collateral.

(c) The Administrative Agent shall have received evidence satisfactory to it
that all financing statements relating to the Collateral have been completed for
filing or recording and/or filed, and all certificates representing capital
stock or other ownership interests included in the Collateral have been
delivered to the Collateral Agent (with duly executed stock powers).

(d) The Borrower shall have paid, on or before the Closing Date, all fees under
or referenced in Section 2.02(b) and all expenses referenced in
Section 11.04(a), in each case to the extent due and payable as of the Closing
Date.

(e) The Administrative Agent shall have received each of the following on or
before the Closing Date, in each case in form and substance satisfactory to it
with sufficient copies for each Lender:

(i) A certificate, executed by the chief executive officer and the chief
financial officer of the Borrower and Consumers, as applicable, in favor of the
Agents and the Lenders with respect to the financial statements described in
Sections 7.01(e)(i) and (ii) certifying that such financial statements have been
prepared in accordance with GAAP and are true and correct as of the date of such
certificate;

(ii) Copies of the financial statements described in Sections 7.01(e)(i) and
(ii); and

(iii) Copies of the Borrower’s Annual Report on Form 10-K for the fiscal year
ended December 31, 2006.

(f) The Administrative Agent shall have received evidence satisfactory to it
that on the Closing Date all “Letters of Credit” under (and as defined in) the
Existing Credit Agreement shall constitute Transitional Letters of Credit
hereunder and all “Loans” under (and as defined in) the Existing Credit
Agreement and all other amounts due under the Existing Credit Agreement have
been paid in full by the Borrower and Enterprises.

SECTION 6.02. Conditions Precedent to Each Extension of Credit. The obligation
of each Lender or Issuing Bank, as the case may be, to make an Extension of
Credit (including the initial Extension of Credit (including the deemed issuance
of the Transitional Letters of Credit), but excluding the Conversion of a
Eurodollar Rate Loan into an ABR Loan) shall be subject to the further
conditions precedent that, on the date of such Extension of Credit and after
giving effect thereto:

(a) The following statements shall be true (and each of the giving of the
applicable notice or request with respect thereto and the making of such
Extension of Credit without prior correction by the Borrower shall (to the
extent that such correction has been previously consented to by the Lenders and
the Issuing Banks) constitute a representation and warranty by the Borrower
that, on the date of such Extension of Credit, such statements are true):

(i) the representations and warranties contained in Section 7.01 of this
Agreement (other than those contained in subsections (e)(iii) and (f) thereof)
are correct on and as of the date of such Extension of Credit, before and after
giving effect to such Extension of Credit and to the application of the proceeds
thereof, as though made on and as of such date; and

(ii) no Default or Event of Default has occurred and is continuing, or would
result from such Extension of Credit or the application of the proceeds thereof.

(b) The Administrative Agent shall have received such other approvals, opinions
and documents as any Lender or Issuing Bank, through the Administrative Agent,
may reasonably request as to the legality, validity, binding effect or
enforceability of the Loan Documents or the business, property, financial
condition, results of operations or prospects of the Borrower and its
Consolidated Subsidiaries.

SECTION 6.03. Conditions Precedent to Certain Extensions of Credit. The
obligation of each Lender or Issuing Bank, as the case may be, to make an
Extension of Credit (including the initial Extension of Credit (including the
deemed issuance of the Transitional Letters of Credit)) that would (after giving
effect to all Extensions of Credit on such date and the application of proceeds
thereof) increase the principal amount outstanding hereunder, or to make an
Extension of Credit of the type described in clause (ii) or (iii) of the
definition thereof (except any amendment of a Letter of Credit the sole effects
of which are to extend the stated termination date thereof and/or to make
nonmaterial modifications thereto), shall be subject to the further conditions
precedent that, on the date of such Extension of Credit and after giving effect
thereto:

(a) the following statements shall be true (and each of the giving of the
applicable notice or request with respect thereto and the making of such
Extension of Credit without prior correction by the Borrower shall (to the
extent that such correction has been previously consented to by the Lenders)
constitute a representation and warranty by the Borrower that, on the date of
such Extension of Credit, such statements are true):

(i) unless the Debt Rating Condition is satisfied on such date, the
representation and warranty contained in subsection (e)(iii) of Section 7.01 of
this Agreement is correct on and as of the date of such Extension of Credit,
before and after giving effect to such Extension of Credit and to the
application of the proceeds thereof, as though made on and as of such date;

(ii) the representations and warranties contained in subsection (f) of
Section 7.01 of this Agreement are correct on and as of the date of such
Extension of Credit, before and after giving effect to such Extension of Credit
and to the application of the proceeds thereof, as though made on and as of such
date; and

(iii) no Default or Event of Default has occurred and is continuing, or would
result from such Extension of Credit or the application of the proceeds thereof;

(b) the Administrative Agent shall have received such other approvals, opinions
and documents as any Lender or Issuing Bank, through the Administrative Agent,
may reasonably request.

SECTION 6.04. Reliance on Certificates. The Lenders, the Issuing Banks and each
Agent shall be entitled to rely conclusively upon the certificates delivered
from time to time by officers of the Borrower as to the names, incumbency,
authority and signatures of the respective persons named therein until such time
as the Administrative Agent may receive a replacement certificate, in form
acceptable to the Administrative Agent, from an officer of the Borrower
identified to the Administrative Agent as having authority to deliver such
certificate, setting forth the names and true signatures of the officers and
other representatives of the Borrower thereafter authorized to act on behalf of
the Borrower.

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

SECTION 7.01. Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:

(a) Existence and Standing. Each of the Borrower, Consumers and each of the
Restricted Subsidiaries is duly organized, validly existing and in good standing
under the laws of the state of its organization and is duly qualified to do
business in, and is in good standing in, all other jurisdictions where the
nature of its business or the nature of property owned or used by it makes such
qualification necessary.

(b) Authorization; No Conflicts. The execution, delivery and performance by the
Borrower of each Loan Document (i) are within the Borrower’s powers, (ii) have
been duly authorized by all necessary corporate action or proceedings and
(iii) do not and will not (A) require any consent or approval of the
stockholders (or other applicable holder of equity) of the Borrower (other than
such consents and approvals which have been obtained and are in full force and
effect), (B) violate any provision of the charter or by-laws of the Borrower or
of law, (C) violate any legal restriction binding on or affecting the Borrower,
(D) result in a breach of, or constitute a default under, any indenture or loan
or credit agreement or any other agreement, lease or instrument to which the
Borrower is a party or by which it or its properties may be bound or affected,
or (E) result in or require the creation of any Lien (other than pursuant to the
Loan Documents) upon or with respect to any of its respective properties.

(c) Government Consent. No Governmental Approval is required, other than filings
necessary to create or perfect security interests in the Collateral or as may be
required under applicable energy, antitrust or securities laws in connection
with the exercise of remedies with respect to certain Collateral.

(d) Security Interests; Enforceability. Each Loan Document (i) where applicable,
creates valid and, upon filing of the financing statements delivered on or prior
to the Closing Date and described in Section 6.01(c), perfected security
interests in the Collateral covered thereby securing the payment of all of the
Loans and reimbursement obligations purported to be secured thereby, which
security interests shall be first priority perfected security interests, subject
to Liens permitted under Section 8.02(a), and (ii) is the legal, valid and
binding obligation of the Borrower enforceable against the Borrower in
accordance with its terms; subject to the qualification, however, that the
enforcement of the rights and remedies herein and therein is subject to
bankruptcy and other similar laws of general application affecting rights and
remedies of creditors and the application of general principles of equity
(regardless of whether considered in a proceeding in equity or at law).

(e) Financial Statements; Material Adverse Change. (i) The consolidated balance
sheets of the Borrower and its Consolidated Subsidiaries as at December 31, 2005
and December 31, 2006, and the related consolidated statements of income,
retained earnings and cash flows of the Borrower and its Consolidated
Subsidiaries for the fiscal years then ended, included in the Borrower’s Annual
Report on Form 10-K for the fiscal year ended December 31, 2006, copies of each
of which have been furnished to the Administrative Agent for distribution to
each Lender, fairly present the financial condition of the Borrower and its
Consolidated Subsidiaries as at such dates and the results of operations of the
Borrower and its Consolidated Subsidiaries for the periods ended on such dates,
all in accordance with generally accepted accounting principles consistently
applied; (ii) the consolidated balance sheets of Consumers and its consolidated
Subsidiaries as at December 31, 2005 and December 31, 2006, and the related
consolidated statements of income, retained earnings and cash flows of Consumers
and its consolidated Subsidiaries for the fiscal years then ended, included in
the Borrower’s Annual Report on Form 10-K for the fiscal year ended December 31,
2006, copies of each of which have been furnished to the Administrative Agent
for distribution to each Lender, fairly present the financial condition of
Consumers and its consolidated Subsidiaries as at such dates and the results of
operations of Consumers and its consolidated Subsidiaries for the periods ended
on such dates, all in accordance with generally accepted accounting principles
consistently applied; (iii) since December 31, 2006, except as disclosed in the
Borrower’s Reports on Form 8-K filed with the Securities and Exchange Commission
since December 31, 2006 but prior to the Closing Date, there has been no
Material Adverse Change; and (iv) except as a result of any Restatement Event
(other than the Restatement itself), the Borrower has no material liabilities or
obligations except as reflected in the foregoing financial statements and in
Schedule I, as evidenced by the Loan Documents and as may be incurred, in
accordance with the terms of this Agreement, in the ordinary course of business
(as presently conducted) following the Closing Date.

(f) Litigation. Except (i) as disclosed in the Borrower’s Annual Report on Form
10-K for the fiscal year ended December 31, 2006 and the Borrower’s Reports on
Form 8-K filed with the Securities and Exchange Commission since December 31,
2006 but prior to the Closing Date, (ii) such other similar actions, suits and
proceedings predicated on the occurrence of the same events giving rise to any
actions, suits and proceedings described in the Reports filed with the
Securities and Exchange Commission set forth in clause (i) above (all such
matters in clauses (i) and (ii) being the “Disclosed Matters”) and (iii) any
Restatement Event, there are no pending or threatened actions, suits,
investigations or proceedings against or, to the knowledge of the Borrower,
affecting the Borrower or any of its Subsidiaries or the properties of the
Borrower or any of its Subsidiaries before any court, governmental agency or
arbitrator, that would, if adversely determined, reasonably be expected to
materially adversely affect the financial condition, properties, business or
operations of the Borrower and its Subsidiaries, considered as a whole, or
affect the legality, validity or enforceability of this Agreement or any other
Loan Document. There have been no material adverse developments with respect to
the Disclosed Matters that have had or could reasonably be expected to result in
a Material Adverse Change.

(g) Insurance. All insurance required by Section 8.01(b) is in full force and
effect.

(h) ERISA. No Plan Termination Event has occurred nor is reasonably expected to
occur with respect to any Plan of the Borrower or any of its ERISA Affiliates
which would result in a material liability to the Borrower, except as disclosed
and consented to by the Required Lenders in writing from time to time. Except as
disclosed in the Borrower’s Annual Report on Form 10-K for the period ended
December 31, 2006, since the date of the most recent Schedule B (Actuarial
Information) to the annual report of the Borrower (Form 5500 Series), if any,
there has been no material adverse change in the funding status of the Plans
referred therein and no “prohibited transaction” has occurred with respect
thereto which is reasonably expected to result in a material liability to the
Borrower. Neither the Borrower nor any of its ERISA Affiliates has incurred nor
reasonably expects to incur any material withdrawal liability under ERISA to any
Multiemployer Plan, except as disclosed and consented to by the Required Lenders
in writing from time to time.

(i) Casualty. No fire, explosion, accident, strike, lockout or other labor
dispute, drought, storm, hail, earthquake, embargo, act of God or of the public
enemy or other casualty (except for any such circumstance, if any, which is
covered by insurance which coverage has been confirmed and not disputed by the
relevant insurer) affecting the properties, business or operations of the
Borrower, Consumers or any Restricted Subsidiary has occurred that could
reasonably be expected to have a material adverse effect on the business,
property, financial condition, results of operations or prospects of (A) the
Borrower and its Subsidiaries, considered as a whole, or (B) Consumers and its
Subsidiaries, considered as a whole.

(j) Taxes. The Borrower and its Subsidiaries have filed all tax returns
(Federal, state and local) required to be filed and paid all taxes shown thereon
to be due, including interest and penalties, or, to the extent the Borrower or
any of its Subsidiaries is contesting in good faith an assertion of liability
based on such returns, has provided adequate reserves for payment thereof in
accordance with GAAP.

(k) Legal Constraints on Dividends. No extraordinary judicial, regulatory or
other legal constraints exist which limit or restrict Consumers’ ability to
declare or pay cash dividends with respect to its capital stock, other than
(i) pursuant to the Consumers Credit Facility or (ii) any such restriction
enacted or imposed by the Michigan Public Service Commission.

(l) Ownership of Certain Subsidiaries. The Borrower owns (i) not less than 80%
of the outstanding shares of common stock of Enterprises and (ii) not less than
80% of the outstanding shares of common stock of Consumers.

(m) Accuracy of Disclosures. The Consolidated 2007-2011 Projections of Consumers
and the Borrower (the “Projections”) are based upon assumptions that the
Borrower believed were reasonable at the time the Projections were delivered, it
being recognized by the Administrative Agent and the Banks that such projections
as to future events are not to be viewed as facts and that actual results during
the period or periods covered by any such projections may differ from the
projected results, and all other financial information delivered by the Borrower
to the Administrative Agent and the Banks on and after the Closing Date is true
and correct in all material respects as at the dates and for the periods
indicated therein in light of the circumstances under which such information was
provided.

(n) Regulation U. (i) The Borrower is not engaged in the business of extending
credit for the purpose of buying or carrying “margin stock” (within the meaning
of Regulation U issued by the Board), (ii) and no proceeds of any Loan or any
drawing under any Letter of Credit will be used to buy or carry any margin stock
or to extend credit to others for the purpose of buying or carrying any margin
stock and (iii) following application of the proceeds of each Extension of
Credit, not more than 25 percent of the value of the assets of the Borrower and
its Subsidiaries on a consolidated basis will be margin stock.

(o) Investment Company Act. The Borrower is not an “investment company” (within
the meaning of the Investment Company Act of 1940, as amended).

(p) Acquisition of Securities. No proceeds of any Loan or any drawing under any
Letter of Credit will be used to acquire any security in any transaction without
the approval of the board of directors of the Person issuing such security if
(i) the acquisition of such security would cause the Borrower to own, directly
or indirectly, 5.0% or more of any outstanding class of securities issued by
such Person, or (ii) such security is being acquired in connection with a tender
offer.

(q) Material Adverse Change Information. The Borrower has not withheld any fact
from the Administrative Agent, the Issuing Banks or the Lenders in regard to the
occurrence of any Material Adverse Change.

(r) Solvency. After giving effect to the Loans to be made or Letters of Credit
to be issued on the Closing Date or such other date as Loans or Extensions of
Credit requested hereunder are made, and the disbursement of the proceeds of
such Loans or Extensions of Credit pursuant to the Borrower’s instructions, the
Borrower and its Subsidiaries, taken as a whole, are Solvent.

(s) Project Finance Debt. Schedule I sets forth as of December 31, 2006 (i) all
Project Finance Debt of the Borrower and the Consolidated Subsidiaries, and
(ii) all debt (as such term is construed in accordance with GAAP) of the
Borrower, and, as of the Closing Date, there are no defaults in the payment of
principal or interest on any such debt and no payments thereunder have been
deferred or extended beyond their stated maturity (except as disclosed on such
Schedule).

(t) OFAC. None of the Borrower or any Subsidiary or Affiliate of the Borrower is
named on the United States Department of the Treasury’s Specially Designated
Nationals or Blocked Persons list available through
http://www.treas.gov/offices/eotffc/ofac/ sdn/t11sdn.pdf or as otherwise
published from time to time.

ARTICLE VIII

COVENANTS OF THE BORROWER

SECTION 8.01. Affirmative Covenants. So long as any Loan or any other amount
payable hereunder or under any Promissory Note shall remain unpaid, any Letter
of Credit shall remain outstanding or any Lender shall have any Commitment:

(a) Payment of Taxes, Etc. The Borrower shall pay and discharge, and shall cause
each of its Subsidiaries to pay and discharge, before the same shall become
delinquent, all taxes, assessments and governmental charges, royalties or levies
imposed upon it or upon its property except, in the case of taxes, to the extent
the Borrower or any Subsidiary thereof, as the case may be, is contesting the
same in good faith and by appropriate proceedings and has set aside adequate
reserves for the payment thereof in accordance with GAAP.

(b) Maintenance of Insurance. The Borrower shall maintain, and shall cause each
of the Restricted Subsidiaries and Consumers to maintain, insurance covering the
Borrower and each of the Restricted Subsidiaries and Consumers and their
respective properties in effect at all times in such amounts and covering such
risks as is usually carried by companies engaged in similar businesses and
owning similar properties in the same general geographical area in which the
Borrower and the Restricted Subsidiaries and Consumers operate, either with
reputable insurance companies or, in whole or in part, by establishing reserves
of one or more insurance funds, either alone or with other corporations or
associations.

(c) Preservation of Existence, Etc. Except as otherwise permitted by
Section 8.02, the Borrower shall preserve and maintain, and shall cause each of
the Restricted Subsidiaries and Consumers to preserve and maintain, its
corporate or limited liability company existence, material rights (statutory and
otherwise) and franchises, and take such other action as may be necessary or
advisable to preserve and maintain its right to conduct its business in the
states where it shall be conducting its business.

(d) Compliance with Laws, Etc. The Borrower shall comply, and shall cause each
of the Restricted Subsidiaries and Consumers to comply, in all material respects
with the requirements of all applicable laws, rules, regulations and orders of
any governmental authority, including any such laws, rules, regulations and
orders relating to zoning, environmental protection, use and disposal of
Hazardous Substances, land use, construction and building restrictions, and
employee safety and health matters relating to business operations.

(e) Inspection Rights. Subject to the requirements of laws or regulations
applicable to the Borrower or its Subsidiaries, as the case may be, and in
effect at the time, at any time and from time to time upon reasonable notice,
the Borrower shall permit (i) each Agent and its agents and representatives to
examine and make copies of and abstracts from the records and books of account
of, and the properties of, the Borrower or any of its Subsidiaries and (ii) each
Agent, each of the Issuing Banks, each of the Lenders, and their respective
agents and representatives to discuss the affairs, finances and accounts of the
Borrower and its Subsidiaries with the Borrower and its Subsidiaries and their
respective officers, directors and accountants. Each such visitation and
inspection described in the preceding sentence by or on behalf of any Lender or
Issuing Bank shall, unless occurring at a time when a Default or Event of
Default shall be continuing, be at such Lender’s or Issuing Bank’s, as
applicable, expense; all other such inspections and visitations shall be at the
Borrower’s expense.

(f) Keeping of Books. The Borrower shall keep, and shall cause each of its
Subsidiaries to keep, proper records and books of account, in which full and
correct entries shall be made of all financial transactions of the Borrower and
its Subsidiaries and the assets and business of the Borrower and its
Subsidiaries, in accordance with GAAP.

(g) Maintenance of Properties, Etc. The Borrower shall maintain, and shall cause
each of the Restricted Subsidiaries to maintain, in substantial conformity with
all laws and material contractual obligations, good and marketable title to all
of its properties which are used or useful in the conduct of its business;
provided, however, that the foregoing shall not restrict the sale or transfer of
any asset of the Borrower or any Restricted Subsidiary to the extent not
otherwise prohibited by the terms of this Agreement. In addition, the Borrower
shall preserve, maintain, develop, and operate, and shall cause each of its
Subsidiaries to preserve, maintain, develop and operate, in substantial
conformity with all laws and material contractual obligations, all of its
material properties which are used or useful in the conduct of its business in
good working order and condition, ordinary wear and tear excepted.

(h) Use of Proceeds. The Borrower shall use all Extensions of Credit for general
corporate purposes (subject to the terms and conditions of this Agreement).

(i) Consolidated Leverage Ratio. The Borrower shall maintain, as of the last day
of each fiscal quarter (in each case, the “Measurement Quarter”), a maximum
ratio of (i) Consolidated Debt as of such day, to (ii) Consolidated EBITDA for
the immediately preceding four-fiscal-quarter period ending on such day, of not
more than 7.00 to 1.00.

(j) Cash Coverage Ratio. The Borrower shall maintain, as of the last day of each
Measurement Quarter, a minimum ratio of (i) the sum of (A) Cash Dividend Income
for the four-fiscal-quarter period ending on such day, plus (B) amounts received
by the Borrower pursuant to the Tax Sharing Agreement during such period plus
(C) the lesser of (x) 25% of the Net Proceeds received by the Borrower during
such period from the sale, assignment or other disposition (but not the lease or
license) of any property, including without limitation, any sale of capital
stock or other equity interest in any of the Borrower’s direct or indirect
Subsidiaries, and (y) $150,000,000 to (ii) an amount equal to (A) interest
expense (excluding (1) all arrangement, underwriting and other similar fees
payable in connection with this Agreement, (2) all arrangement, underwriting and
upfront fees paid in connection with the Existing Credit Agreement and this
Agreement, (3) all interest or dividends paid on Hybrid Preferred Securities and
Hybrid Equity Securities, (4) interest expense payable by the Borrower in
respect of any Debt owing to any Subsidiary thereof and (5) all costs
(including, without limitation, any prepayment or option premium or expense)
otherwise included in interest expense recognized on early retirement of debt)
accrued by the Borrower in respect of all Debt during such period, plus (B) cash
United States federal income taxes paid by the Borrower during such period minus
(C) cash interest income received by the Borrower from Persons other than any
Subsidiary of the Borrower during such period, minus (D) all amounts received by
the Borrower from its Subsidiaries and Affiliates during such period
constituting reimbursement of interest expense and commitment, guaranty and
letter of credit charges of the Borrower to such Subsidiary or Affiliate, of not
less than 1.20 to 1.00; provided, that the Borrower shall be deemed not to be in
breach of the foregoing covenant if, during the Measurement Quarter, the
Borrower has permanently reduced the principal amount outstanding under this
Agreement and the Promissory Notes, such that the amount determined pursuant to
clause (ii) above, when recalculated on a pro forma basis assuming that the
amount of such reduced principal amount outstanding under this Agreement and the
Promissory Notes were in effect at all times during such four-fiscal-quarter
period, would result in the Borrower being in compliance with such ratio.

(k) Further Assurances. The Borrower shall promptly execute and deliver all
further instruments and documents, and take all further action, that may be
necessary or that any Lender or any Issuing Bank through the Administrative
Agent may reasonably request in order to give effect to the transactions
contemplated by this Agreement and the other Loan Documents. In addition, the
Borrower will use all reasonable efforts to duly obtain or make Governmental
Approvals required from time to time on or prior to such date as the same may
become legally required.

(l) Compliance with Fee Letters. The Borrower shall comply with all of its
respective obligations under the Fee Letters.

(m) Payment of Declared Dividend. The Borrower shall cause each of its direct
Subsidiaries to pay all dividends within 30 days after declaration thereof.

(n) Collateral.

(i) Subject to the following paragraph (ii), the Borrower will cause all of its
right, title and interest in, to and under the Collateral to be subject at all
times to first priority, perfected security interests in favor of the Collateral
Agent for the benefit of the Lenders to secure the Obligations, subject in any
case to Liens permitted under Section 8.02(a).

(ii) If any time (i) no Default or Event of Default exists, and (ii) the Debt
Rating Condition is satisfied, the Collateral Agent shall, promptly upon the
request of the Borrower, release its Liens on the Collateral (other than the
“Collateral” under (and as defined) in the Cash Collateral Agreement) and
terminate the Borrower Pledge Agreement. If at any time after any such release
the Debt Rating Condition shall not be satisfied, the Borrower shall cause all
of its right, title and interest in, to and under the property constituting
Collateral at the time of such release to be pledged to the Collateral Agent as
security for the Obligations pursuant to documentation reasonably satisfactory
to the Administrative Agent in form and substance.

SECTION 8.02. Negative Covenants. So long as any Loan or any other amount
payable hereunder or under any Promissory Note shall remain unpaid, any Letter
of Credit shall remain outstanding or any Lender shall have any Commitment, the
Borrower agrees that it shall not, without the written consent of the Required
Lenders:

(a) Liens, Etc. (1) Create, incur, assume or suffer to exist, or permit any of
the Restricted Subsidiaries to create, incur, assume or suffer to exist, any
Lien upon or with respect to any of its properties of any character (including
capital stock and other ownership interests of the Borrower’s directly-owned
Subsidiaries, intercompany obligations and accounts), whether now owned or
hereafter acquired, or (2) file, or permit any Restricted Subsidiary to file,
under the Uniform Commercial Code of any jurisdiction a financing statement
which names the Borrower or any Restricted Subsidiary as debtor (other than
financing statements that do not evidence a Lien), or (3) sign, or permit any
Restricted Subsidiary to sign, any security agreement or other document
authorizing any secured party thereunder to file any such financing statement,
or (4) assign, or permit any Restricted Subsidiary to assign, accounts,
excluding, however, from the operation of the foregoing restrictions the Liens
created under the Loan Documents and the following:

(i) Liens for taxes, assessments or governmental charges or levies to the extent
not past due;

(ii) cash pledges or deposits to secure (A) obligations under workmen’s
compensation laws or similar legislation, (B) public or statutory obligations,
(C) reimbursement obligations of Restricted Subsidiaries with respect to letters
of credit permitted pursuant to Section 8.02(b)(x), (D) Support Obligations and
(E) obligations of Restricted Subsidiaries in respect of hedging arrangements
and commodity purchases and sales (including any cash margins with respect
thereto); provided, that with respect to clauses (D) and (E) above the aggregate
amount of cash pledges or deposits securing such obligations shall not exceed
$400,000,000 at any one time outstanding, and (F) obligations of (x) the
Borrower in respect of interest rate swap agreements and (y) the Borrower or any
Restricted Subsidiary in respect of foreign exchange swap agreements, provided
that the aggregate amount of cash pledges or deposits securing such obligations
under this clause (F) shall not exceed $50,000,000 at any one time outstanding;

(iii) Liens imposed by law, such as materialmen’s, mechanics’, carriers’,
workmen’s and repairmen’s liens and other similar Liens arising in the ordinary
course of business securing obligations which are not overdue or which have been
fully bonded and are being contested in good faith;

(iv) Liens securing the obligations under the Loan Documents;

(v) Liens securing Off-Balance Sheet Liabilities (and all refinancings and
recharacterizations thereof permitted under Section 8.02(b)(iv)) in an aggregate
amount not to exceed $775,000,000;

(vi) purchase money Liens or purchase money security interests upon or in
property acquired or held by the Borrower or any Restricted Subsidiary in the
ordinary course of business to secure the purchase price of such property or to
secure indebtedness incurred solely for the purpose of financing the acquisition
of any such property to be subject to such Liens or security interests, or Liens
or security interests existing on any such property at the time of acquisition,
or extensions, renewals or replacements of any of the foregoing for the same or
a lesser amount, provided that no such Lien or security interest shall extend to
or cover any property other than the property being acquired and no such
extension, renewal or replacement shall extend to or cover property not
theretofore subject to the Lien or security interest being extended, renewed or
replaced, and provided, further, that the aggregate principal amount of the Debt
at any one time outstanding secured by Liens permitted by this clause (vi) shall
not exceed $15,000,000;

(vii) utility easements, building restrictions and such other encumbrances or
charges against real property as are of a nature generally existing with respect
to properties of a similar character and which do not in any material way affect
the marketability of the same or interfere with the use thereof in the business
of the Borrower or any Restricted Subsidiary;

(viii) Liens existing on any capital asset of any Person at the time such Person
is merged or consolidated with or into, or otherwise acquired by, the Borrower
or any Restricted Subsidiary and not created in contemplation of such event,
provided that such Liens do not encumber any other property or assets and such
merger, consolidation or acquisition is otherwise permitted under this
Agreement;

(ix) Liens existing on any capital asset prior to the acquisition thereof by the
Borrower or any Restricted Subsidiary and not created in contemplation thereof;
provided that such Liens do not encumber any other property or assets;

(x) Liens existing as of the Closing Date or, with respect to any Restricted
Subsidiary, such later date as such Person shall become a Restricted Subsidiary;

(xi) Liens securing Project Finance Debt otherwise permitted under this
Agreement;

(xii) Liens arising out of the refinancing, extension, renewal or refunding of
any Debt secured by any Lien permitted by any of the foregoing clauses (v),
(viii), (ix), (x) or (xi); provided that (a) such Debt is not secured by any
additional assets, and (b) the amount of such Debt secured by any such Lien is
otherwise permitted under this Agreement; and

(xiii) Liens on the capital stock of Consumers securing Debt incurred by the
Borrower or any Subsidiary thereof (other than Consumers or any Subsidiary
thereof) in an aggregate amount not to exceed $350,000,000; provided, that
(i) such Liens are pari passu with, or subordinated in priority to, the Liens
securing the Obligations, (ii) the holders of such Debt shall have entered into
an intercreditor agreement with the Collateral Agent reasonably acceptable to
the Administrative Agent as to form and substance and (iii) such Debt has terms
and conditions (including maturity, amortization, interest rates, premiums,
fees, covenants, subordination, events of default and remedies) that are
reasonably acceptable to the Administrative Agent.

(b) Debt. Permit any Subsidiary of the Borrower (other than Consumers or any
Subsidiary thereof) to create, incur, assume or suffer to exist any debt (as
such term is construed in accordance with GAAP) other than:

(i) debt arising by reason of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of such
Subsidiary’s business;

(ii) in the form of indemnities in respect of unfiled mechanics’ liens and Liens
affecting such Subsidiary’s properties permitted under Section 8.02(a)(iii);

(iii) debt arising under the Loan Documents;

(iv) debt constituting Off-Balance Sheet Liabilities (including any
recharacterization thereof as debt pursuant to any changes in generally accepted
accounting principles hereafter required or permitted and which are adopted by
the Borrower or any of its Subsidiaries with the agreement of its independent
certified public accountants) to the extent permitted by Section 8.02(n), and
any extensions, renewals, refundings or replacements thereof, provided that any
such extension, renewal, refunding or replacement is in an aggregate principal
amount not greater than the principal amount of, is an obligation of the same
Person that is the obligor in respect of, and has a weighted average life to
maturity not less than the weighted average life to maturity of, the debt so
extended, renewed, refunded or replaced;

(v) other debt outstanding on the Closing Date (including the debt of the
Borrower as of December 31, 2006 as set forth on Schedule I), and any
extensions, renewals, refundings or replacements thereof, provided that any such
extension, renewal, refunding or replacement is in an aggregate principal amount
not greater than the principal amount of, is an obligation of the same Person
that is the obligor in respect of, and has a weighted average life to maturity
not less than the weighted average life to maturity of, the debt so extended,
renewed, refunded or replaced;

(vi) unsecured debt (a) owed to the Borrower by any Subsidiary or (b) owed to
any Subsidiary by the Borrower or any other Subsidiary;

(vii) Project Finance Debt incurred on or after the Closing Date the proceeds of
which are used by the obligor of such Project Finance Debt for (A) working
capital purposes (including construction or other capital expenditures),
(B) acquisition of additional assets or (C) redemption of equity interests in
such Person;

(viii) capital lease obligations and other Debt secured by purchase money Liens
to the extent such Liens shall be permitted under Section 8.02(a)(vi);

(ix) Project Finance Debt incurred by Takoradi International Company in respect
of the Takoradi Project (other than Project Finance Debt permitted to be
incurred pursuant to clause (vii) above) in an aggregate principal amount not to
exceed $20,000,000;

(x) reimbursement obligations of Enterprises, CMS Generation or CMS ERM with
respect to letters of credit issued by Bank of America, N.A. (or any of its
affiliates), in connection with the settlement of claims related to CMS ERM’s
energy trading operations in an aggregate amount not to exceed $20,000,000; and

(xi) additional debt (as such term is construed in accordance with GAAP) not
otherwise permitted under this Section 8.02(b) in an aggregate principal amount
not to exceed $350,000,000 at any time outstanding.

(c) Lease Obligations. Create, incur, assume or suffer to exist, or permit any
Restricted Subsidiary to create, incur, assume or suffer to exist, any
obligations as lessee for the rental or hire of real or personal property of any
kind under leases or agreements to lease (other than leases which constitute
Debt) having an original term of one year or more which would cause the
aggregate direct or contingent liabilities of the Borrower and the Restricted
Subsidiaries in respect of all such obligations payable in any period of 12
consecutive calendar months to exceed $50,000,000.

(d) Investments in Other Persons. Make, or permit any Restricted Subsidiary to
make, any loan or advance to any Person, or purchase or otherwise acquire any
capital stock, obligations or other securities of, make any capital contribution
to, or otherwise invest in, any Person, other than (i) Permitted Investments,
(ii) pursuant to the contractual or contingent obligations of the Borrower or
any Restricted Subsidiary as in effect as of the Closing Date (or, with respect
to any Restricted Subsidiary, such later date as such Person shall become a
Restricted Subsidiary) in an amount not to exceed such contractual or contingent
obligation as in effect on such date, (iii) investments in the capital stock or
other ownership interests of any Subsidiary of the Borrower, (iv) loans and
advances to Subsidiaries of the Borrower (other than Consumers or any Subsidiary
thereof) to the extent the corresponding debt is permitted under
Section 8.02(b)(vi), (v) investments constituting non-cash consideration
received in connection with the sale of any asset not otherwise prohibited under
this Agreement, (vi) additional loans, advances, purchases, contributions and
other investments in an amount not to exceed $600,000,000 in the aggregate at
any time and (vii) intercompany loans and advances by the Borrower to Consumers
in an aggregate principal amount not to exceed $300,000,000 at any time.

(e) Restricted Payments. Declare or pay, or permit any Restricted Subsidiary to
declare or pay, directly or indirectly, any dividend, payment or other
distribution of assets, properties, cash, rights, obligations or securities on
account of any share of any class of common stock of the Borrower or any share
of any class of capital stock or other ownership interests of any of the
Restricted Subsidiaries (other than (1) stock splits and dividends payable
solely in nonconvertible equity securities of the Borrower (other than
Redeemable Stock or Exchangeable Stock (as such terms are defined in the
Indenture on the Closing Date)) and (2) dividends and distributions made to the
Borrower or a Restricted Subsidiary), or purchase, redeem, retire, or otherwise
acquire for value, or permit any Restricted Subsidiary to purchase, redeem,
retire, or otherwise acquire for value, any shares of any class of common stock
of the Borrower or any share of any class of capital stock or other ownership
interests of any Restricted Subsidiary or any warrants, rights, or options to
acquire any such shares, now or hereafter outstanding, or make, or permit any
Restricted Subsidiary to make, any distribution of assets to any of its
shareholders (other than distributions to the Borrower or any Restricted
Subsidiary) (any such dividend, payment, distribution, purchase, redemption,
retirement or acquisition being hereinafter referred to as a “Restricted
Payment”) other than (i) pursuant to the terms of any class of capital stock of
the Borrower issued and outstanding (and as in effect on) the Closing Date, any
purchase or redemption of capital stock of the Borrower made by exchange for, or
out of the proceeds of the substantially concurrent sale of, capital stock of
the Borrower (other than Redeemable Stock or Exchangeable Stock (as such terms
are defined in the Indenture on the Closing Date)); (ii) payments made by the
Borrower or any Restricted Subsidiary pursuant to the Tax Sharing Agreement; and
(iii) any cash dividend or cash distribution on common stock of the Borrower;
provided, that no payments shall be made pursuant to the preceding clause
(iii) if an Event of Default has occurred and is continuing as of the date of
declaration or distribution thereof or would result therefrom.

(f) Compliance with ERISA. (i) Permit to exist any “accumulated funding
deficiency” (as defined in Section 412(a) of the Internal Revenue Code of 1986,
as amended), (ii) terminate, or permit any ERISA Affiliate to terminate, any
Plan or withdraw from, or permit any ERISA Affiliate to withdraw from, any
Multiemployer Plan, so as to result in any material (in the opinion of the
Required Lenders) liability of the Borrower, any Restricted Subsidiary or
Consumers to such Plan, Multiemployer Plan or the PBGC, or (iii) permit to exist
any occurrence of any Reportable Event (as defined in Title IV of ERISA), or any
other event or condition, which presents a material (in the opinion of the
Required Lenders) risk of such a termination by the PBGC of any Plan or
withdrawal from any Multiemployer Plan so as to result in a material liability
to the Borrower, any Restricted Subsidiary or Consumers.

(g) Transactions with Affiliates. Enter into, or permit any of its Subsidiaries
to enter into, any transaction with any of its Affiliates unless such
transaction is on terms no less favorable to the Borrower or such Subsidiary
than if the transaction had been negotiated in good faith on an arm’s-length
basis with a non-Affiliate; provided that any transaction permitted under
Sections 8.02(b), 8.02(e) or 8.02(h) shall be permitted hereunder.

(h) Mergers, Etc. Merge with or into or consolidate with or into, or permit any
Restricted Subsidiary or Consumers to merge with or into or consolidate with or
into, any other Person, except that any Subsidiary (other than Consumers or any
Subsidiary thereof) may merge with or into the Borrower or any Restricted
Subsidiary, provided that (a) in any such merger with or into the Borrower, the
Borrower is the surviving corporation, (b) no Default or Event of Default shall
be continuing or result therefrom and (c) neither the Borrower nor any
Restricted Subsidiary shall be liable with respect to any Debt or allow its
property to be subject to any Lien which it could not become liable with respect
to or allow its property to become subject to under this Agreement or any other
Loan Document on the date of such transaction.

(i) Sales, Etc., of Assets. Sell, lease, transfer, assign, or otherwise dispose
of all or substantially all of its assets, or permit any Restricted Subsidiary
to sell, lease, transfer, or otherwise dispose of all or substantially all of
its assets, except to give effect to a transaction permitted by subsection
(h) above or subsection (j) below, provided, further, that neither the Borrower
nor any Restricted Subsidiary shall sell, assign, transfer, lease, convey or
otherwise dispose of any property, whether now owned or hereafter acquired, or
any income or profits therefrom, or enter into any agreement to do so, except:

(A) the sale of property for consideration not less than the Fair Market Value
thereof so long as cash consideration resulting from such sale shall be (x) in
an amount determined by the Borrower for any sale the consideration of which is
$10,000,000 or less, or, together with all other such sales under this clause
(x), $25,000,000 or less, or (y) for all other sales, not less than 90% of the
aggregate consideration resulting from such sale;

(B) the transfer of assets from (i) the Borrower to any Subsidiary or (ii) a
Restricted Subsidiary to the Borrower or any other Subsidiary;

(C) the transfer of property constituting an investment otherwise permitted
under Section 8.02(d);

(D) the sale of electricity and natural gas and other property in the ordinary
course of the Borrower’s and the Restricted Subsidiaries’ respective businesses
consistent with past practice;

(E) any transfer of an interest in receivables and related security, accounts or
notes receivable on a limited recourse basis in connection with the incurrence
of Off-Balance Sheet Liabilities, provided, that such transfer qualifies as a
legal sale and as a sale under GAAP and the incurrence of such Off-Balance Sheet
Liabilities is permitted under Section 8.02(n);

(F) the disposition of equipment if such equipment is obsolete or no longer
useful in the ordinary course of the Borrower’s or such Restricted Subsidiary’s
business; and

(G) the sale of assets described on Schedule III hereto.

(j) Maintenance of Ownership of Restricted Subsidiaries. Sell, transfer, assign
or otherwise dispose of any shares of capital stock or other ownership interests
of any Restricted Subsidiary or any warrants, rights or options to acquire such
capital stock or other ownership interests, or permit any Restricted Subsidiary
to issue, sell, transfer, assign or otherwise dispose of any shares of its
capital stock or other ownership interests or the capital stock or other
ownership interests of any other Restricted Subsidiary (other than CMS
Generation) or any warrants, rights or options to acquire such capital stock or
other ownership interests, except to give effect to a transaction permitted by
subsection (d), (h) or (i) above.

(k) Amendment of Tax Sharing Agreement. Directly or indirectly, amend, modify,
supplement, waive compliance with, seek a waiver under, or assent to
noncompliance with, any term, provision or condition of the Tax Sharing
Agreement if the effect of such amendment, modification, supplement, waiver or
assent is to (i) reduce materially any amounts otherwise payable to, or increase
materially any amounts otherwise owing or payable by, the Borrower thereunder,
or (ii) change materially the timing of any payments made by or to the Borrower
thereunder.

(l) Conduct of Business. Engage, or permit any Restricted Subsidiary to engage,
in any business other than (a) the business engaged in by the Borrower and its
Subsidiaries on the date hereof, and (b) any business or activities which are
substantially similar, related or incidental thereto.

(m) Organizational Documents. Amend, modify or otherwise change, or permit any
Restricted Subsidiary to amend, modify or otherwise change any of the terms or
provisions in any of their respective certificate of incorporation and by-laws
(or comparable constitutive documents) as in effect on the Closing Date in any
manner adverse to the interests of the Lenders.

(n) Off-Balance Sheet Liabilities. Create, incur, assume or suffer to exist, or
permit any of its Subsidiaries (other than Consumers and its Subsidiaries) to
create, incur, assume or suffer to exist, Off-Balance Sheet Liabilities
(exclusive of lease obligations otherwise permitted under Section 8.02(c)) in
the aggregate in excess of $775,000,000 at any time.

SECTION 8.03. Reporting Obligations. So long as any Loan or any other amount
payable hereunder or under any Promissory Note shall remain unpaid, any Letter
of Credit shall remain outstanding or any Lender shall have any Commitment, the
Borrower will, unless the Required Lenders shall otherwise consent in writing,
furnish to the Administrative Agent (for delivery to each Lender), the
following:

(a) as soon as possible and in any event within five days after the Borrower
knows or should have reason to know of the occurrence of each Default or Event
of Default continuing on the date of such statement, a statement of the chief
financial officer or chief accounting officer of the Borrower setting forth
details of such Default or Event of Default and the action that the Borrower
proposes to take with respect thereto;

(b) as soon as available and in any event within 60 days after the end of each
of the first three quarters of each fiscal year of the Borrower, (i) a
consolidated balance sheet and consolidated statements of income and retained
earnings and of cash flows of the Borrower and its Subsidiaries as at the end of
such quarter and for the period commencing at the end of the previous fiscal
year and ending with the end of such quarter (which requirement shall be deemed
satisfied by the delivery of the Borrower’s quarterly report on Form 10-Q for
such quarter), all in reasonable detail and duly certified (subject to year-end
audit adjustments) by the chief financial officer or chief accounting officer of
the Borrower as fairly presenting the financial condition of the Borrower and
its Subsidiaries as at such date and the results of the Borrower and its
Subsidiaries for such periods and having been prepared in accordance with GAAP,
(ii) a consolidated balance sheet and consolidated statements of income and
retained earnings and of cash flows of Consumers and its Subsidiaries as at the
end of such quarter and for the period commencing at the end of the previous
fiscal year and ending with the end of such quarter (which requirement shall be
deemed satisfied by the delivery of the Borrower’s quarterly report on Form 10-Q
for such quarter), all in reasonable detail and duly certified (subject to
year-end audit adjustments) by the chief financial officer or chief accounting
officer of Consumers as fairly presenting the financial condition of Consumers
and its Subsidiaries as at such date and the results of Consumers and its
Subsidiaries for such periods and having been prepared in accordance with GAAP,
(iii) a schedule (substantially in the form of Exhibit E appropriately
completed) of (1) the computations used by the Borrower in determining
compliance with the covenants contained in Sections 8.01(i) and 8.01(j), (2) all
Project Finance Debt of the Borrower and the Consolidated Subsidiaries, together
with the Borrower’s Ownership Interest in each such Consolidated Subsidiary and
(3) all Support Obligations of the Borrower of the types described in clauses
(iv) and (v) of the definition of Support Obligations (whether or not each such
Support Obligation or the primary obligation so supported is fixed, conclusively
determined or reasonably quantifiable), to the extent such Support Obligations
have not been previously disclosed as “Consolidated Debt” pursuant to clause
(1) above, and (iv) a certificate of the chief financial officer or chief
accounting officer of the Borrower stating that no Default or Event of Default
has occurred and is continuing or, if a Default or Event of Default has occurred
and is continuing, a statement as to the nature thereof and the action that the
Borrower proposes to take with respect thereto;

(c) as soon as available and in any event within 120 days after the end of each
fiscal year of the Borrower, a copy of the Annual Report on Form 10-K (or any
successor form) for the Borrower and its Subsidiaries for such year, including
therein (i) a consolidated balance sheet of the Borrower and its Subsidiaries as
of the end of such fiscal year and consolidated statements of income and
retained earnings and of cash flows of the Borrower and its Subsidiaries for
such fiscal year, accompanied by a report thereon of a nationally-recognized
independent public accounting firm, and (ii) a consolidated balance sheet of
Consumers and its Subsidiaries as of the end of such fiscal year and
consolidated statements of income and retained earnings and of cash flows of
Consumers and its Subsidiaries for such fiscal year, accompanied by a report
thereon of a nationally-recognized independent public accounting firm, together
with (iii) a schedule (substantially in the form of Exhibit E appropriately
completed) of (1) the computations used by such accounting firm in determining,
as of the end of such fiscal year, compliance with the covenants contained in
Sections 8.01(i) and 8.01(j), (2) all Project Finance Debt of the Borrower and
the Consolidated Subsidiaries, together with the Borrower’s Ownership Interest
in each such Consolidated Subsidiary and (3) all Support Obligations of the
Borrower of the types described in clauses (iv) and (v) of the definition of
Support Obligations (whether or not each such Support Obligation or the primary
obligation so supported is fixed, conclusively determined or reasonably
quantifiable), to the extent such Support Obligations have not been previously
disclosed as “Consolidated Debt” pursuant to clause (1) above, and (iv) a
certificate of the chief financial officer or chief accounting officer of the
Borrower stating that no Default or Event of Default has occurred and is
continuing or, if a Default or Event of Default has occurred and is continuing,
a statement as to the nature thereof and the action that the Borrower proposes
to take with respect thereto;

(d) as soon as possible and in any event (A) within 30 days after the Borrower
knows or has reason to know that any Plan Termination Event described in clause
(i) of the definition of Plan Termination Event with respect to any Plan of the
Borrower or any ERISA Affiliate of the Borrower has occurred and could
reasonably be expected to result in a material liability to the Borrower and
(B) within 10 days after the Borrower knows or has reason to know that any other
Plan Termination Event with respect to any Plan of the Borrower or any ERISA
Affiliate of the Borrower has occurred and could reasonably be expected to
result in a material liability to the Borrower, a statement of the chief
financial officer or chief accounting officer of the Borrower describing such
Plan Termination Event and the action, if any, which the Borrower proposes to
take with respect thereto;

(e) promptly after receipt thereof by the Borrower or any of its ERISA
Affiliates from the PBGC, copies of each notice received by the Borrower or any
such ERISA Affiliate of the PBGC’s intention to terminate any Plan or to have a
trustee appointed to administer any Plan;

(f) promptly and in any event within 30 days after the filing thereof with the
Internal Revenue Service, copies of each Schedule B (Actuarial Information) to
the annual report (Form 5500 Series) with respect to each Plan (if any) to which
the Borrower is a contributing employer;

(g) promptly after receipt thereof by the Borrower or any of its ERISA
Affiliates from a Multiemployer Plan sponsor, a copy of each notice received by
the Borrower or any of its ERISA Affiliates concerning the imposition or amount
of withdrawal liability in an aggregate principal amount of at least $250,000
pursuant to Section 4202 of ERISA in respect of which the Borrower is reasonably
expected to be liable;

(h) promptly after the Borrower becomes aware of the occurrence thereof, notice
of all actions, suits, proceedings or other events of the type described in
Section 7.01(f);

(i) promptly after the sending or filing thereof, notice to the Administrative
Agent and each Lender of any sending or filing of all proxy statements,
financial statements and reports which the Borrower sends to its public security
holders (if any), all regular, periodic and special reports which the Borrower
files with the Securities and Exchange Commission or any governmental authority
which may be substituted therefor, or with any national securities exchange,
pursuant to the Exchange Act, and all final prospectuses with respect to any
securities issued or to be issued by the Borrower or any of its Subsidiaries;

(j) as soon as possible and in any event within five days after the occurrence
of any material default under any material agreement to which the Borrower or
any of its Subsidiaries is a party, which default would materially adversely
affect the business, property, financial condition, results of operations or
prospects of the Borrower and its Subsidiaries, considered as a whole, any of
which is continuing on the date of such certificate, a certificate of the chief
financial officer of the Borrower setting forth the details of such material
default and the action which the Borrower or any such Subsidiary proposes to
take with respect thereto; and

(k) promptly after requested, such other information respecting the business,
properties, condition or operations, financial or otherwise, of the Borrower and
its Subsidiaries as any Agent or the Required Lenders may from time to time
reasonably request in writing.

The Borrower shall be deemed to have fulfilled its obligations pursuant to
clauses (b), (c), (h) and (i) above to the extent the Administrative Agent (and
the Lenders, if applicable) receives an electronic copy of the requisite
document or documents in a format reasonably acceptable to the Administrative
Agent, provided that a tangible copy of each requisite document delivered
electronically is made available by the Borrower promptly upon request by any
Agent or Lender.

ARTICLE IX

DEFAULTS

SECTION 9.01. Events of Default. If any of the following events (each an “Event
of Default”) shall occur and be continuing, the Administrative Agent and the
Lenders shall be entitled to exercise the remedies set forth in Section 9.02:

(a) The Borrower shall fail to pay (i) any principal of any Loan when due,
(ii) any reimbursement obligation under Section 4.04(a) within one (1) Business
Day after such amount shall have become due or (iii) any interest, fees or other
Obligations (other than any principal of any Loan or any reimbursement
obligation under Section 4.04(a)) payable hereunder within five (5) Business
Days after such interest, fees or other amounts shall have become due; or

(b) Any representation or warranty made by or on behalf of the Borrower in any
Loan Document or certificate or other writing delivered pursuant thereto shall
prove to have been incorrect in any material respect when made or deemed made;
or

(c) The Borrower or any of its Subsidiaries shall fail to perform or observe any
term or covenant on its part to be performed or observed contained in
Section 8.01(c), (h), (i), (j) or (m) or in Section 8.02 (and the Borrower, each
Lender and each Agent hereby agrees that an Event of Default under this
subsection (c) shall be given effect as if the defaulting Subsidiary were a
party to this Agreement); or

(d) The Borrower or any of its Subsidiaries shall fail to perform or observe any
other term or covenant on its part to be performed or observed contained in any
Loan Document and any such failure shall remain unremedied, after written notice
thereof shall have been given to the Borrower by the Administrative Agent, for a
period of 20 Business Days (and the Borrower, each Lender and each Agent hereby
agrees that an Event of Default under this subsection (d) shall be given effect
as if the defaulting Subsidiary were a party to this Agreement); or

(e) The Borrower, any Restricted Subsidiary or Consumers shall fail to pay any
of its Debt (including any interest or premium thereon but excluding Debt
incurred under this Agreement) aggregating, in the case of the Borrower and each
Restricted Subsidiary, $25,000,000 or more or, in the case of Consumers,
$50,000,000 or more, when due (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise) and such failure shall continue
after the applicable grace period, if any, specified in any agreement or
instrument relating to such Debt; or any other default under any agreement or
instrument relating to any such Debt (including any “amortization event” or
event of like import in connection with any Off-Balance Sheet Liabilities), or
any other event, shall occur and shall continue after the applicable grace
period, if any, specified in such agreement or instrument, if the effect of such
default or event is (i) to accelerate, or to permit the acceleration of, the
maturity of such Debt; or any such Debt shall be declared to be due and payable,
or required to be prepaid (other than by a regularly scheduled required
prepayment) prior to the stated maturity thereof; unless in each such case the
obligee under or holder of such Debt shall have waived in writing such
circumstance so that such circumstance is no longer continuing, or (ii) with
respect to any such event occurring in connection with any Off-Balance Sheet
Liabilities aggregating $25,000,000 or more, to terminate the reinvestment of
collections or proceeds of receivables and related security under any agreements
or instruments related thereto (other than a termination resulting solely from
the request of the Borrower or its Subsidiaries); or

(f) (i) The Borrower, any Restricted Subsidiary or Consumers shall generally not
pay its debts as such debts become due, or shall admit in writing its inability
to pay its debts generally, or shall make an assignment for the benefit of
creditors; or (ii) any proceeding shall be instituted by or against the
Borrower, any Restricted Subsidiary or Consumers seeking to adjudicate it a
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of its debts under
any law relating to bankruptcy, insolvency, or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, or other similar official for it or for any substantial part
of its property and, in the case of a proceeding instituted against the
Borrower, either such proceeding shall remain undismissed or unstayed for a
period of 60 days or any of the actions sought in such proceeding (including the
entry of an order for relief against the Borrower, a Restricted Subsidiary or
Consumers or the appointment of a receiver, trustee, custodian or other similar
official for the Borrower, such Restricted Subsidiary or Consumers or any of its
property) shall occur; or (iii) the Borrower, any Restricted Subsidiary or
Consumers shall take any corporate or other action to authorize any of the
actions set forth above in this subsection (f); or

(g) Any judgment or order for the payment of money in excess of $25,000,000
shall be rendered against the Borrower or any Restricted Subsidiary or any of
their respective properties and either (i) enforcement proceedings shall have
been commenced by any creditor upon such judgment or order or (ii) there shall
be any period of 30 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; or

(h) Any material provision of any Loan Document, after execution hereof or
delivery thereof under Article VI, shall for any reason other than the express
terms hereof or thereof cease to be valid and binding on any party thereto; or
the Borrower shall so assert in writing; or

(i) At any time, for any reason (except to the extent permitted by the terms of
the Loan Documents or due to any failure by the Collateral Agent to take any
action on its part to be performed under applicable law in order to maintain the
perfection or priority of any such Liens), (i) the Liens intended to be created
under any of the Loan Documents with respect to Collateral having a Fair Market
Value of $10,000,000 or more become, or the Borrower or any of its Subsidiaries
seeks to render such Liens, invalid or unperfected, or (ii) Liens in favor of
the Collateral Agent for the benefit of the Lenders contemplated by the Loan
Documents with respect to Collateral having a Fair Market Value of $10,000,000
or more shall, at any time, for any reason, be invalidated or otherwise cease to
be in full force and effect, or such Liens shall not have the priority
contemplated by this Agreement or the Loan Documents.

SECTION 9.02. Remedies. If any Event of Default has occurred and is continuing,
then the Administrative Agent or the Collateral Agent, as applicable, shall at
the request, or may with the consent, of the Required Lenders, upon notice to
the Borrower (i) declare the Commitments and the obligation of each Lender to
make or Convert Loans (other than Loans under Section 4.04) and of any Issuing
Bank to issue Letters of Credit to be terminated, whereupon the same shall
forthwith terminate, (ii) declare the principal amount outstanding hereunder,
all interest thereon and all other amounts payable under this Agreement and the
other Loan Documents to be forthwith due and payable, whereupon the principal
amount outstanding hereunder, all such interest and all such amounts shall
become and be forthwith due and payable, without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived by the
Borrower, (iii) make demand on the Borrower to pay, and the Borrower will be
obligated to, upon such demand without any further notice or act, pay to the
Administrative Agent the Cash Collateral Required Amount, which funds shall be
deposited to the Cash Collateral Account as security for the LC Outstandings and
(iv) exercise in respect of any and all Collateral, in addition to the other
rights and remedies provided for herein or otherwise available to the
Administrative Agent, the Collateral Agent or the Lenders, all the rights and
remedies of a secured party on default under the Uniform Commercial Code in
effect in the State of New York and in effect in any other jurisdiction in which
Collateral is located at that time; provided, however, that in the event of an
actual or deemed entry of an order for relief with respect to the Borrower under
the Bankruptcy Code, (A) the Commitments and the obligation of each Lender to
make or Convert Loans and of any Issuing Bank to issue Letters of Credit shall
automatically be terminated, (B) the principal amount outstanding hereunder, all
such interest and all such amounts shall automatically become and be due and
payable, without presentment, demand, protest or any notice of any kind, all of
which are hereby expressly waived by the Borrower, and (C) the Administrative
Agent shall make demand on the Borrower to pay, and the Borrower shall be
obligated to, upon such demand without any further notice or act, pay to the
Administrative Agent the Cash Collateral Required Amount, which funds shall be
deposited to the Cash Collateral Account as security for the LC Outstandings.
Notwithstanding anything to the contrary contained herein, no notice given or
declaration made by the Administrative Agent pursuant to this Section 9.02 shall
affect (i) the obligation of any Issuing Bank to make any payment under any
Letter of Credit issued by such Issuing Bank in accordance with the terms of
such Letter of Credit or (ii) the participatory interest of each Lender in each
such payment. If at any time while any Event of Default is continuing, the
Administrative Agent determines that the Cash Collateral Required Amount is
greater than zero, the Administrative Agent may make demand on the Borrower to
pay, and the Borrower will be obligated to, upon such demand without any further
notice or act, pay to the Administrative Agent the Cash Collateral Required
Amount, which funds shall be deposited to the Cash Collateral Account as
security for the LC Outstandings.

ARTICLE X

THE AGENTS

SECTION 10.01. Authorization and Action.

(a) Each of the Lenders and each of the Issuing Banks hereby irrevocably
appoints each Agent (other than the Syndication Agent and the Documentation
Agents) as its agent and authorizes each such Agent to take such actions on its
behalf and to exercise such powers as are delegated to such Agent by the terms
of the Loan Documents, together with such actions and powers as are reasonably
incidental thereto.

(b) Any Lender or Issuing Bank serving as an Agent hereunder shall have the same
rights and powers in its capacity as a Lender or an Issuing Bank as any other
Lender or Issuing Bank, as applicable, and may exercise the same as though it
were not an Agent, and such Lender or Issuing Bank, as applicable, and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with the Borrower or any of its Subsidiaries or other Affiliate
thereof as if it were not an Agent hereunder.

(c) No Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(i) no Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default or an Event of Default has occurred and is
continuing, (ii) no Agent shall have any duty to take any discretionary action
or exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Loan Documents that such Agent is required to
exercise in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 11.01), and (iii) except as expressly set forth in the Loan Documents,
no Agent shall have any duty to disclose, or shall be liable for the failure to
disclose, any information relating to the Borrower or any of its Subsidiaries or
Affiliates that is communicated to or obtained by the Lender serving as such
Agent or any of its Affiliates in any capacity. No Agent shall be liable for any
action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 11.01 or any other
provision of this Agreement) or in the absence of its own gross negligence or
willful misconduct. Each Agent shall be deemed not to have knowledge of any
Default or Event of Default unless and until written notice thereof is given to
such Agent by the Borrower or a Lender (in which case such Agent shall promptly
give a copy of such written notice to the Lenders and the other Agents). No
Agent shall be responsible for or have any duty to ascertain or inquire into
(A) any statement, warranty or representation made in or in connection with any
Loan Document, (B) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (C) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document, (D) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
or (E) the satisfaction of any condition set forth in Article VI or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to such Agent. Neither the Syndication Agent nor the Documentation
Agents shall have any duties or obligations in such capacity under any of the
Loan Documents.

(d) Each Agent shall be entitled to rely upon, and shall not incur any liability
for relying upon, any notice, request, certificate, consent, statement,
instrument, document or other writing believed by it to be genuine and to have
been signed or sent by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to be made by the
proper Person, and shall not incur any liability for relying thereon. Each Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

(e) Each Agent may perform any and all its duties and exercise its rights and
powers by or through one or more sub-agents appointed by such Agent. Each Agent
and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding subsections of this Section 10.01 shall apply to any
such sub-agent and to the Related Parties of each Agent and any such sub-agent,
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as an Agent.

(f) Subject to the appointment and acceptance of a successor Agent as provided
in this subsection (f), any Agent may resign at any time by notifying the
Lenders, the Issuing Banks and the Borrower. Upon any such resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Agent gives notice of its resignation, then the retiring Agent may,
on behalf of the Lenders and the Issuing Banks, appoint a successor Agent which
shall be a Lender with an office in New York, New York, or an Affiliate of any
such Lender. Upon the acceptance of its appointment as an Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After an Agent’s resignation hereunder, the provisions of this
Article and Section 11.04 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while it was acting
as an Agent.

(g) Each Lender acknowledges that it has independently and without reliance upon
any Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon any Agent or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder. Each Lender agrees (except as provided in
Section 11.05) that it will not take any legal action, nor institute any actions
or proceedings, against the Borrower or any other obligor hereunder or with
respect to any Collateral, without the prior written consent of the Required
Lenders. Without limiting the generality of the foregoing, no Lender may
accelerate or otherwise enforce its portion of the Loans, or unilaterally
terminate its Commitment except in accordance with Section 9.02.

(h) Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Administrative Agent to
carry out such Lender’s, Affiliate’s, participant’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 C.F.R. 103.121 (as hereafter amended or replaced,
the “CIP Regulations”), or any other applicable laws, rules, regulations or
orders of any governmental authority, including any programs involving any of
the following items relating to or in connection with any of the Borrower, its
Subsidiaries, its Affiliates or their agents, the Loan Documents or the
transactions hereunder or contemplated hereby: (a) any identity verification
procedures, (b) any recordkeeping, (c) comparisons with government lists,
(d) customer notices or (e) other procedures required under the CIP Regulations
or such other laws, rules, regulations or orders.

(i) Within 10 days after the Closing Date and at such other times as are
required under the USA Patriot Act, each Lender and each of its assignees and
participants that are not incorporated under the laws of the United States of
America or a state thereof (and is not excepted from the certification
requirement contained in Section 313 of the USA Patriot Act and the applicable
regulations because it is both (a) an affiliate of a depository institution or
foreign bank that maintains a physical presence in the United States or foreign
country, and (b) subject to supervision by a banking authority regulating such
affiliated depository institution or foreign bank) shall deliver to the
Administrative Agent the certification, or, if applicable, recertification,
certifying that such Lender is not a “shell” and certifying to other matters as
required by Section 313 of the USA Patriot Act and the applicable regulations.

SECTION 10.02. Indemnification. The Lenders agree to indemnify each Agent (to
the extent not reimbursed by the Borrower), ratably according to the respective
Percentages of the Lenders, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against such Agent in any way relating to or
arising out of this Agreement or any action taken or omitted by such Agent under
this Agreement, provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from such Agent’s gross negligence or
willful misconduct. Without limitation of the foregoing, each Lender agrees to
reimburse the Agents and the Arrangers promptly upon demand for its ratable
share of any out-of-pocket expenses (including counsel fees) incurred by the
Agents and the Arrangers in connection with the preparation, syndication,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement to the
extent that the Agents and the Arrangers are entitled to reimbursement for such
expenses pursuant to Section 11.04 but are not reimbursed for such expenses by
the Borrower.

SECTION 10.03. Concerning the Collateral and the Loan Documents.

(a) Each Lender and Issuing Bank authorizes and directs the Collateral Agent to
enter into the Loan Documents relating to the Collateral for the benefit of the
Lenders and the Issuing Banks. Each Lender and Issuing Bank agrees that any
action taken by any Agent or the Required Lenders (or, where required by the
express terms of this Agreement, a greater proportion of the Lenders) in
accordance with the provisions of this Agreement or the other Loan Documents,
and the exercise by any Agent or the Required Lenders (or, where so required,
such greater proportion) of the powers set forth herein or therein, together
with such other powers as are reasonably incidental thereto, shall be authorized
and binding upon all of the Lenders and the Issuing Banks. Without limiting the
generality of the foregoing, the Collateral Agent shall have the sole and
exclusive right and authority to (i) act as the disbursing and collecting agent
for the Lenders and the Issuing Banks with respect to all payments and
collections arising in connection with this Agreement and the Loan Documents
relating to the Collateral; (ii) execute and deliver each Loan Document relating
to the Collateral and accept delivery of each such agreement delivered by the
Borrower, including any intercreditor agreement referenced in
Section 8.02(a)(xiii); (iii) act as collateral agent for the Lenders and the
Issuing Banks for purposes of the perfection of all Liens created by such
agreements and all other purposes stated therein; provided, however, the
Collateral Agent hereby appoints, authorizes and directs the other Agents, the
Lenders and the Issuing Banks to act as collateral sub-agent for the Collateral
Agent, the Lenders and the Issuing Banks for purposes of the perfection of all
Liens with respect to any property of the Borrower or any of its Subsidiaries at
any time in the possession of such Agent, such Lender or such Issuing Bank,
including, without limitation, deposit accounts maintained with, and cash held
by, such Agent, such Lender or such Issuing Bank; (iv) manage, supervise and
otherwise deal with the Collateral; (v) take such action as is necessary or
desirable to maintain the perfection and priority of the Liens created or
purported to be created by the Loan Documents; and (vi) except as may be
otherwise specifically restricted by the terms of this Agreement or any other
Loan Document, exercise all remedies given to the Collateral Agent, the Lenders
or the Issuing Banks with respect to the Collateral under the Loan Documents
relating thereto, applicable law or otherwise.

(b) The Administrative Agent, each Lender and each Issuing Bank hereby directs,
in accordance with the terms of this Agreement, the Collateral Agent to release
any Lien held by the Collateral Agent for the benefit of the Lenders and the
Issuing Banks:

(i) against all of the Collateral, upon payment in full of the Obligations under
the Loan Documents and termination of this Agreement;

(ii) against all of the Collateral (other than the “Collateral” under (and as
defined in) the Cash Collateral Agreement), upon satisfaction of the conditions
set forth in Section 8.01(n)(ii);

(iii) against any part of the Collateral sold or disposed of by the Borrower, if
such sale or disposition is otherwise permitted under this Agreement, as
certified to the Collateral Agent by the Borrower, or is otherwise consented to
by the Required Lenders;

(iv) against any part of the “Collateral” (as defined in the Cash Collateral
Agreement) to the extent required pursuant to the Cash Collateral Agreement;
and/or

(v) against any of the Collateral upon the occurrence of any event described in
Section 8.10 of the Borrower Pledge Agreement.

The Administrative Agent, each Lender and each Issuing Bank hereby directs the
Collateral Agent to execute and deliver or file such termination and partial
release statements and do such other things as are necessary to release Liens to
be released pursuant to this Section 10.03(b) promptly upon the effectiveness of
any such release.

(c) Each Lender and each Issuing Bank hereby directs the Administrative Agent
and the Collateral Agent to, upon the satisfaction of the conditions precedent
set forth in Section 6.01, (i) release the Guarantors (as defined in the
Existing Credit Agreement) from, and terminate, the Guaranty (as defined in the
Existing Credit Agreement), (ii) release Enterprises and the Grantors (as
defined in the Existing Credit Agreement) from, release all Liens granted
pursuant to and terminate the Subsidiary Pledge Agreement (as defined in the
Existing Credit Agreement) and (iii) release any Lien held by the Collateral
Agent for the benefit of the Lenders and the Issuing Banks in any assets of the
Borrower other than the capital stock of Consumers and related property pledged
by the Borrower pursuant to the Borrower Pledge Agreement.

ARTICLE XI

MISCELLANEOUS

SECTION 11.01. Amendments, Etc. No amendment or waiver of any provision of any
Loan Document, nor consent to any departure by the Borrower therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Required Lenders, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall, unless in writing and
signed by all the Lenders, do any of the following: (i) waive, modify or
eliminate any of the conditions specified in Article VI, (ii) increase the
Commitments of the Lenders that may be maintained hereunder (other than pursuant
to Section 2.03(d)), (iii) reduce or forgive the principal of, or interest on,
any Loan, the commitment fee payable pursuant to Section 2.02(a) or other any
fees or other amounts payable hereunder (other than fees payable to the
Administrative Agent pursuant to Section 2.02(b)), (iv) postpone any date fixed
for any payment of principal of, or interest on, any Loan or any fees or other
amounts payable hereunder (other than fees payable to the Administrative Agent
pursuant to Section 2.02(b)) (except with respect to any modifications of the
provisions relating to amounts, timing or application of prepayments of Loans
and other Obligations which modification shall require only the approval of the
Required Lenders), (v) change the definition of “Required Lenders” contained in
Section 1.01 or change any other provision that specifies the percentage of the
Commitments or of the aggregate unpaid principal amount of the Loans or the
number of Lenders which shall be required for the Lenders or any of them to take
any action hereunder, (vi) amend, waive or modify Section 2.03(b) or this
Section 11.01, (vii) release the Collateral Agent’s Lien on all of the
Collateral or any portion of the Collateral in excess of $50,000,000 (except as
provided in Section 10.03(b)), (viii) extend the Commitment Termination Date or
the Maturity Date, (ix) amend, waive or modify any provision of Section 5.01(g),
5.05 or 5.07 that provides for or ensures ratable distributions to the Lenders
or (x) amend, waive or modify any provision of Section 4.02 that requires each
Letter of Credit to have a stated expiry date no later than five (5) Business
Days (or, in the case of any commercial Letter of Credit, thirty (30) Business
Days) prior to the Commitment Termination Date; and provided, further, that no
amendment, waiver or consent shall, unless in writing and signed by each
affected Agent in addition to the Lenders required above to take such action,
affect the rights or duties of any Agent under this Agreement or any other Loan
Document; and provided, further, that no amendment, waiver or consent shall,
unless in writing and signed by each Issuing Bank in addition to the Lenders
required above to take such action, affect the rights or duties of any Issuing
Bank under this Agreement or any other Loan Document. Any request from the
Borrower for any amendment, waiver or consent under this Section 11.01 shall be
addressed to the Administrative Agent.

SECTION 11.02. Notices, Etc. Subject to Section 11.14, all notices and other
communications provided for hereunder and under the other Loan Documents shall
be in writing and mailed, sent by courier service, telecopied or delivered,
(i) if to Borrower, at its address at One Energy Plaza, Jackson, Michigan 49201,
Attention: James E. Brunner, General Counsel, with a copy to Laura L.
Mountcastle, Vice President, Investor Relations and Treasurer, One Energy Plaza,
Jackson, Michigan 49201; (ii) if to any Bank, at the address set forth on the
signature page hereto with respect to such Bank; (iii) if to any Issuing Bank,
at its address specified in the Issuing Bank Agreement to which it is a party;
(iv) if to any Lender other than a Bank, at its Applicable Lending Office
specified in the Lender Assignment or Assignment and Acceptance pursuant to
which it became a Lender; (v) if to the Administrative Agent with respect to
funding or payment of any amounts hereunder, at its address at 2 Penns Way,
Suite 200, New Castle, DE 19270, Attn: Dawn Conover, Telephone No.
(302) 894-6063, Telecopy No. (302) 894-6120; (vi) if to the Administrative Agent
for any other reason or to the Collateral Agent, at its address at 388 Greenwich
Street, New York, New York 10003, Attn: Nick McKee, Telephone No.
(212) 816-8592, Telecopy No. (212) 816-8098; or, as to each party, at such other
address as shall be designated by such party in a written notice to the other
parties. Each such notice or other communication shall be effective (i) if given
by telecopy transmission, when transmitted to the telecopy number specified in
this Section 11.02 and confirmation of receipt is received, (ii) if given by
mail, 5 days after such communication is deposited in the mails with first class
postage prepaid, addressed as aforesaid, or (iii) if given by any other means,
when delivered at the address specified in this Section 11.02, except that
notices and communications to any Agent pursuant to Article II, III, or X shall
not be effective until received by such Agent.

SECTION 11.03. No Waiver of Remedies. No failure on the part of the Borrower,
any Lender, any Issuing Bank or any Agent to exercise, and no delay in
exercising, any right hereunder or under any other Loan Document shall operate
as a waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

SECTION 11.04. Costs, Expenses and Indemnification.

(a) The Borrower agrees to (i) reimburse on demand all reasonable costs and
expenses of each Agent and each Arranger (including reasonable fees and expenses
of counsel to the Agents) in connection with (A) the preparation, syndication,
negotiation, execution and delivery of the Loan Documents and (B) the care and
custody of any and all collateral, and any proposed modification, amendment, or
consent relating to any Loan Document, and (ii) to pay on demand all reasonable
costs and expenses of each Agent and, on and after the date upon which the
principal amount outstanding hereunder becomes or is declared to be due and
payable pursuant to Section 9.02 or an Event of Default specified in
Section 9.01(a) shall have occurred and be continuing, each Lender (including
fees and expenses of counsel to the Agents, special Michigan counsel to the
Lenders and, from and after such date, counsel for each Lender (including the
allocated costs and expenses of in-house counsel)) in connection with the
workout, restructuring or enforcement (whether through negotiations, legal
proceedings or otherwise) of this Agreement, the other Loan Documents and the
other documents to be delivered hereunder.

(b) The Borrower agrees to indemnify each Agent, each Arranger, each Issuing
Bank, each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnified Person”) against, and hold each
Indemnified Person harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the reasonable fees, charges and
disbursements of any counsel for any Indemnified Person, incurred by or asserted
against any Indemnified Person arising out of, in connection with, or as a
result of (i) the execution or delivery of any Loan Document or any other
agreement or instrument contemplated hereby or thereby, the performance by the
parties to the Loan Documents of their respective obligations thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or other Extension of Credit or the use or proposed use of the proceeds
therefrom, (iii) any actual or alleged presence or release of any Hazardous
Substance on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, (iv) the use of the Platform as
contemplated herein, or (v) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnified
Person is a party thereto; provided, that such indemnity shall not, as to any
Indemnified Person, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnified Person. The Borrower shall
pay any civil penalty or fine assessed by the Office of Foreign Assets Control
against any Indemnified Person and all reasonable costs and expenses (including
reasonable fees and expenses of counsel to such Indemnified Persons) incurred in
connection with defense thereof, as a result of acts or omissions of the
Borrower contrary to the representation made in Section 7.01(t).

(c) The Borrower’s other obligations under this Section 11.04 shall survive the
repayment of all amounts owing to the Lenders, the Issuing Banks and the Agents
under the Loan Documents and the termination of the Commitments. If and to the
extent that the obligations of the Borrower under this Section 11.04 are
unenforceable for any reason, the Borrower agrees to make the maximum
contribution to the payment and satisfaction thereof which is permissible under
applicable law.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and the Borrower hereby waives, any claim against each Lender, each Agent and
their respective Affiliates, directors, employees, attorneys, agents or
sub-agents, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) (whether or not the
claim therefor is based on contract, tort or duty imposed by any applicable
legal requirement) arising out of, in connection with, arising out of, as a
result of, or in any way related to, this Agreement or any Loan Document or any
agreement or instrument contemplated hereby or thereby or referred to herein or
therein, the transactions contemplated hereby or thereby, any Borrowing or the
use of the proceeds thereof or any act or omission or event occurring in
connection therewith, and the Borrower hereby waives, releases and agrees not to
sue upon any such claim or any such damages, whether or not accrued and whether
or not known or suspected to exist in its favor.

SECTION 11.05. Right of Set-off.

(a) Upon (i) the occurrence and during the continuance of any Event of Default
and (ii) the making of the request or the granting of the consent specified by
Section 9.02 to authorize the Administrative Agent to declare the principal
amount outstanding hereunder to be due and payable pursuant to the provisions of
Section 9.02, each Lender and Issuing Bank is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other indebtedness at any time owing by such Lender or such
Issuing Bank, as applicable, to or for the credit or the account of the
Borrower, against any and all of the obligations of the Borrower now or
hereafter existing under this Agreement and the Promissory Notes held by such
Lender or the Issuing Bank Agreement to which such Issuing Bank is a party, as
the case may be, irrespective of whether or not such Lender or such Issuing
Bank, as applicable, shall have made any demand under this Agreement or such
Promissory Notes or such Issuing Bank Agreement, as the case may be, and
although such obligations may be unmatured. Each Lender and Issuing Bank agrees
to notify promptly the Borrower after any such set-off and application made by
such Lender or Issuing Bank, as the case may be, provided that the failure to
give such notice shall not affect the validity of such set-off and application.
The rights of each Lender and Issuing Bank under this Section 11.05 are in
addition to other rights and remedies (including other rights of set-off) which
such Lender and Issuing Bank may have.

(b) The Borrower agrees that it shall have no right of off-set, deduction or
counterclaim in respect of its obligations hereunder, and that the obligations
of the Lenders hereunder are several and not joint. Nothing contained herein
shall constitute a relinquishment or waiver of the Borrower’s rights to any
independent claim that the Borrower may have against any Agent or any Lender for
such Agent’s or such Lender’s, as the case may be, gross negligence or willful
misconduct, but no Lender shall be liable for any such conduct on the part of
any Agent or any other Lender, and no Agent shall be liable for any such conduct
on the part of any Lender or any other Agent.

SECTION 11.06. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Agents and when the
Administrative Agent shall have been notified by each Bank that such Bank has
executed it and thereafter shall be binding upon and inure to the benefit of the
Borrower, the Agents and each Lender and their respective successors and
assigns, except that, the Borrower shall not have the right to assign its rights
hereunder or any interest herein without the prior written consent of the
Lenders.

SECTION 11.07. Assignments and Participation.

(a) Any Lender may sell participations in all or a portion of its rights and
obligations under this Agreement pursuant to subsection (b) below and any Lender
may assign all or any part of its rights and obligations under this Agreement
pursuant to subsection (c) below.

(b) Any Lender may sell participations to one or more banks or other entities
(each a “Participant”) in all or a portion of its rights and obligations under
this Agreement (including, without limitation, all or a portion of its
Commitment and its outstanding Loan), provided that (i) such Lender’s
obligations under this Agreement (including, without limitation, its Commitment
to the Borrower hereunder) shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, (iii) such Lender shall remain the holder of the Loans of such
Lender for all purposes of this Agreement and (iv) the Borrower shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Each Lender shall retain the sole
right to approve, without the consent of any Participant, any amendment,
modification or waiver of any provision of the Loan Documents other than any
amendment, modification or waiver with respect to any Loan or Commitment in
which such Participant has an interest which would require consent of all of the
Lenders pursuant to the terms of Section 11.01 or of any other Loan Document.
The Borrower agrees that each Participant shall be deemed to have the right of
set-off provided in Section 11.05 in respect of its participating interest in
amounts owing under the Loan Documents to the same extent as if the amount of
its participating interest were owing directly to it as a Lender under the Loan
Documents, provided that each Lender shall retain the right of set-off provided
in Section 11.05 with respect to the amount of participating interests sold to
each Participant. The Lenders agree to share with each Participant, and each
Participant, by exercising the right of set-off provided in Section 11.05,
agrees to share with each Lender, any amount received pursuant to the exercise
of its right of set-off, such amounts to be shared in accordance with
Section 11.05 as if each Participant were a Lender. The Borrower further agrees
that each Participant shall be entitled to the benefits of Sections 5.04 and
5.06 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 11.07(c); provided that (i) a Participant shall
not be entitled to receive any greater payment under Section 5.04 or 5.06 than
the Lender who sold the participating interest to such Participant would have
received had it retained such interest for its own account, unless the sale of
such interest to such Participant is made with the prior written consent of the
Borrower, and (ii) any Participant not incorporated under the laws of the United
States of America or any State thereof agrees to comply with the provisions of
Section 5.06 to the same extent as if it were a Lender.

(c) Any Lender may, in the ordinary course of its business and in accordance
with applicable law, with the consent of the Administrative Agent and each
Issuing Bank (such consent not to be unreasonably withheld or delayed), at any
time assign to any other Lender or to any Eligible Bank all or any part of its
rights and obligations under this Agreement, provided, that the aggregate of the
Commitments and the principal amount the Loans subject to any such assignment
(other than assignments to a Federal Reserve Bank, or to any other Lender, or to
any direct or indirect contractual counterparties in swap agreements relating to
the Loans to the extent required in connection with the physical settlement of
any Lender’s obligations pursuant thereto) shall be $5,000,000 (or such lesser
amount consented to by the Administrative Agent); provided, that, unless such
Lender is assigning all of its rights and obligations hereunder, after giving
effect to such assignment the assigning Lender shall have Commitments and Loans
in the aggregate of not less than $5,000,000 (unless otherwise consented to by
the Administrative Agent).

(d) Any Lender may, in connection with any sale or participation or proposed
sale or participation pursuant to this Section 11.07 disclose to the purchaser
or Participant or proposed purchaser or Participant any information relating to
the Borrower furnished to such Lender by or on behalf of the Borrower, provided
that prior to any such disclosure of non-public information, the purchaser or
Participant or proposed purchaser or Participant (which Participant is not an
affiliate of a Lender) shall agree to preserve the confidentiality of any
confidential information (except any such disclosure as may be required by law
or regulatory process) relating to the Borrower received by it from such Lender.

(e) Assignments under this Section 11.07 shall be made pursuant to an agreement
(a “Lender Assignment”) substantially in the form of Exhibit F hereto or in such
other form as may be agreed to by the parties thereto and shall not be effective
until a $3,500 fee has been paid to the Administrative Agent by the assignee,
which fee shall cover the cost of processing such assignment, provided, that
such fee shall not be incurred in the event of an assignment by any Lender of
all or a portion of its rights under this Agreement to (i) a Federal Reserve
Bank, (ii) a Lender (iii) an affiliate of the assigning Lender (which affiliate
shall be an Eligible Bank) or (iv) to any direct or indirect contractual
counterparties in swap agreements relating to the Loans to the extent required
in connection with the physical settlement of any Lender’s obligations pursuant
thereto.

(f) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender is obligated to make to the
Borrower pursuant to this Agreement; provided that (i) nothing herein shall
constitute a commitment by any SPC to make any Loan, (ii) if an SPC elects not
to exercise such option or otherwise fails to provide all or any part of such
Loan, the Granting Lender shall remain obligated to make such Loan pursuant to
the terms hereof, (iii) the Borrower shall not be required to pay any amount
under Section 5.06 that is greater than the amount which it would have been
required to pay had there been no grant to an SPC and (iv) any SPC (or assignee
of an SPC) will comply, if applicable, with the provisions contained in
Section 5.06. No grant by any Granting Lender to an SPC agreeing to provide a
Loan or the making of such Loan by such SPC shall operate to relieve such
Granting Lender of its liabilities and obligations hereunder, except to the
extent of the making of such Loan by such SPC. The making of a Loan by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender. Each party
hereto hereby agrees that no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement (all liability for which shall remain
with the Granting Lender). In addition, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that any SPC may
(i) with notice to, but without the prior written consent of, the Borrower and
the Administrative Agent and without paying any processing fee therefor, assign
all or a portion of its interests in any Loans to the Granting Lender or to any
financial institutions (consented to by the Administrative Agent in its sole
discretion) providing liquidity and/or credit support to or for the account of
such SPC to support the funding or maintenance of Loans and (ii) disclose on a
confidential basis any non-public information relating to the Loans to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancement to such SPC. This Section 11.07(f) may not be
amended without the written consent of any SPC that holds an option to provide
Loans. No recourse under any obligation, covenant, or agreement of the SPC
contained in this Agreement shall be had against any shareholder, officer, agent
or director of the SPC as such, by the enforcement of any assessment or by any
proceeding, by virtue of any statute or otherwise; it being expressly agreed and
understood that this Agreement is a corporate obligation of the SPC and no
personal liability shall attach to or be incurred by any officer, agent or
member of the SPC as such, or any of them under or by reason of any of the
obligations, covenants or agreements of the SPC contained in this Agreement, or
implied therefrom, and that any and all personal liability for breaches by the
SPC of any such obligations, covenants or agreements, either at law or by
statute or constitution, of every such shareholder, officer, agent or director
is hereby expressly waived by all parties to this Agreement as a condition of
and consideration for the SPC entering into this Agreement; provided, however,
that the foregoing shall not relieve any such person or entity of any liability
they might otherwise have as a result of fraudulent actions or omissions taken
by them. All parties to this Agreement acknowledge and agree that the SPC shall
only be liable for any claims that each of them may have against the SPC only to
the extent of the SPC’s assets. The provisions of this clause shall survive the
termination of this Agreement.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided, that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(h) The Administrative Agent shall maintain at its address referred to in
Section 11.02 a copy of each Lender Assignment and each Assumption and
Acceptance delivered to and accepted by it and a register for the recordation of
the names and addresses of the Lenders and the Commitment of, and principal
amount of the Loans owing to, each Lender from time to time (the “Register”).
The entries in the Register shall be conclusive and binding for all purposes,
absent manifest error, and the Borrower, the Agents, the Issuing Banks and the
Lenders may treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower, any Issuing Bank or any Lender at any reasonable
time and from time to time upon reasonable prior notice.

SECTION 11.08. Confidentiality. In connection with the negotiation and
administration of this Agreement and the other Loan Documents, the Borrower has
furnished and will from time to time furnish to the Agents, the Issuing Banks
and the Lenders (each, a “Recipient”) written information which is identified to
the Recipient when delivered as confidential (such information, other than any
such information which (i) was publicly available, or otherwise known to the
Recipient, at the time of disclosure, (ii) subsequently becomes publicly
available other than through any act or omission by the Recipient or
(iii) otherwise subsequently becomes known to the Recipient other than through a
Person whom the Recipient knows to be acting in violation of his or its
obligations to the Borrower, being hereinafter referred to as “Confidential
Information”). The Recipient will not knowingly disclose any such Confidential
Information to any third party (other than to those persons who have a
confidential relationship with the Recipient), and will take all reasonable
steps to restrict access to such information in a manner designed to maintain
the confidential nature of such information, in each case until such time as the
same ceases to be Confidential Information or as the Borrower may otherwise
instruct. It is understood, however, that the foregoing will not restrict the
Recipient’s ability to freely exchange such Confidential Information with its
Affiliates, prospective Participants in or assignees of the Recipient’s position
herein or direct or indirect counterparties (or their advisors) to any swap,
securitization or derivative transaction relating to the Obligations, but the
Recipient’s ability to so exchange Confidential Information shall be conditioned
upon any such Person entering into an agreement as to confidentiality similar to
this Section 11.08. It is further understood that the foregoing will not
prohibit the disclosure of any or all Confidential Information if and to the
extent that such disclosure may be required (1) by a regulatory agency,
self-regulatory body or otherwise in connection with an examination of the
Recipient’s records by appropriate authorities, (2) pursuant to court order,
subpoena or other legal process or in connection with any proceeding, suit or
other action relating to any Loan Document or (3) otherwise, as required by law;
in the event of any required disclosure under clause (2) or (3), above, the
Recipient agrees to use reasonable efforts to inform the Borrower as promptly as
practicable to the extent not prohibited by law. Notwithstanding any other
provision of this Agreement, each party (and each Participant pursuant to
Section 11.07) (and each employee, representative or other agent of such party
(or Participant)) may disclose to any and all persons, without limitation of any
kind, the U.S. tax treatment and U.S. tax structure of the transactions
contemplated by the Loan Documents and all materials of any kind (including
opinions or other tax analyses) that are provided to such party relating to such
U.S. tax treatment and U.S. tax structure, other than any information for which
nondisclosure is reasonably necessary in order to comply with applicable
securities laws.

SECTION 11.09. Waiver of Jury Trial. THE BORROWER, THE AGENTS, THE ISSUING BANKS
AND THE LENDERS EACH HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT, OR ANY OTHER INSTRUMENT OR DOCUMENT DELIVERED
HEREUNDER OR THEREUNDER.

SECTION 11.10. GOVERNING LAW; SUBMISSION TO JURISDICTION. THIS AGREEMENT AND THE
PROMISSORY NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAWS OF THE STATE OF NEW YORK, BUT OTHERWISE WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES). THE BORROWER, THE LENDERS, THE ISSUING BANKS AND
THE AGENTS, EACH (I) IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY NEW YORK
STATE COURT OR FEDERAL COURT SITTING IN NEW YORK CITY IN ANY ACTION ARISING OUT
OF ANY LOAN DOCUMENT, (II) AGREES THAT ALL CLAIMS IN SUCH ACTION MAY BE DECIDED
IN SUCH COURT, (III) WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, THE
DEFENSE OF AN INCONVENIENT FORUM AND (IV) CONSENTS TO THE SERVICE OF PROCESS BY
MAIL. A FINAL JUDGMENT IN ANY SUCH ACTION SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS. NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY
PARTY TO SERVE LEGAL PROCESS IN ANY MANNER PERMITTED BY LAW OR AFFECT ITS RIGHT
TO BRING ANY ACTION IN ANY OTHER COURT. THE BORROWER AGREES THAT THE AGENTS
SHALL HAVE THE RIGHT TO PROCEED AGAINST THE BORROWER OR ITS PROPERTY IN A COURT
IN ANY LOCATION TO ENABLE THE AGENTS, THE ISSUING BANKS AND THE LENDERS TO
REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO
ENFORCE A JUDGMENT OR OTHER COURT ORDER ENTERED IN FAVOR OF ANY AGENT, ANY
ISSUING BANK OR ANY LENDER. THE BORROWER AGREES THAT IT WILL NOT ASSERT ANY
PERMISSIVE COUNTERCLAIMS IN ANY PROCEEDING BROUGHT BY ANY AGENT, ANY ISSUING
BANK OR ANY LENDER TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE
OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF ANY
AGENT, ANY ISSUING BANK OR ANY LENDER. THE BORROWER WAIVES ANY OBJECTION THAT IT
MAY HAVE TO THE LOCATION OF THE COURT IN WHICH ANY AGENT, ANY ISSUING BANK OR
ANY LENDER MAY COMMENCE A PROCEEDING DESCRIBED IN THIS SECTION.

SECTION 11.11. Relation of the Parties; No Beneficiary. No term, provision or
requirement, whether express or implied, of any Loan Document, or actions taken
or to be taken by any party thereunder, shall be construed to create a
partnership, association, or joint venture between such parties or any of them.
No term or provision of this Agreement or any other Loan Document shall be
construed to confer a benefit upon, or grant a right or privilege to, any Person
other than the parties hereto or thereto. The Borrower hereby acknowledges that
none of the Agents, the Lenders or the Issuing Banks has any fiduciary
relationship with or fiduciary duty to the Borrower arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Agents, the Lenders and the Issuing Banks, on the one
hand, and the Borrower, on the other hand, in connection herewith or therewith
is solely that of debtor and creditor.

SECTION 11.12. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same Agreement.

SECTION 11.13. Survival of Agreement. All covenants, agreements, representations
and warranties made herein and in the certificates pursuant hereto shall be
considered to have been relied upon by the Agents, the Lenders and the Issuing
Banks and shall survive the making by the Lenders and the Issuing Banks of the
Extensions of Credit and the execution and delivery to the Lenders of any
Promissory Notes evidencing the Extensions of Credit and shall continue in full
force and effect so long as any Promissory Note or any amount due hereunder is
outstanding and unpaid, any Letter of Credit remains outstanding or any
Commitment of any Lender has not been terminated.

SECTION 11.14. Platform.

(a) The Borrower shall use its commercially reasonable best efforts to transmit
to the Administrative Agent all information, documents and other materials that
it is obligated to furnish to the Administrative Agent pursuant to this
Agreement and the other Loan Documents, including, without limitation, all
notices, requests, financial statements, financial and other reports,
certificates and other information materials, but excluding any such
communication that (i) relates to a notice of borrowing or other extension of
credit or a conversion of an existing interest rate on any Loan or Borrowing
(including, without limitation, any Notice of Conversion), (ii) relates to the
payment of any principal or other amount due hereunder prior to the scheduled
date therefor, (iii) provides notice of any Default or Event of Default
hereunder or (iv) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any Extension of Credit hereunder
(all such non-excluded communications being referred to herein collectively as
“Communications”), in an electronic/soft medium in a format reasonably
acceptable to the Administrative Agent to oploanswebadmin@citigroup.com (or such
other e-mail address designated by the Administrative Agent from time to time).
In addition, the Borrower shall continue to provide the Communications to the
Administrative Agent in the manner specified in this Agreement but only to the
extent requested by the Administrative Agent. Each Lender, each Issuing Bank and
the Borrower further agrees that the Administrative Agent may make the
Communications available to the Lenders and the Issuing Banks by posting the
Communications on IntraLinks or a substantially similar electronic transmission
system (the “Platform”); provided, however, that upon written notice to the
Administrative Agent and the Borrower, any Lender or any Issuing Bank (such
lender a “Declining Lender”) may decline to receive Communications via the
Platform and shall direct the Borrower to provide, and the Borrower shall so
provide, such Communications to such Declining Lender by delivery to such
Declining Lender’s address set forth on the signature pages hereto, or as
specified in the Lender Assignment or Assignment and Acceptance pursuant to
which it became a Lender or as otherwise directed in such notice. Subject to the
conditions set forth in the proviso in the immediately preceding sentence,
nothing in this Section 11.14 shall prejudice the right of the Administrative
Agent to make the Communications available to the Lenders in any other manner
specified herein.

(b) Each Lender and Issuing Bank (other than a Declining Lender) agrees that
e-mail notice to it (at the address provided pursuant to the next sentence and
deemed delivered as provided in the next paragraph) specifying that
Communications have been posted to the Platform shall constitute effective
delivery of such Communications to such Lender or such Issuing Bank, as
applicable, for purposes of this Agreement. Each Lender and Issuing Bank (other
than a Declining Lender) agrees (i) to notify the Administrative Agent in
writing (including by electronic communication) from time to time to ensure that
the Administrative Agent has on record an effective e-mail address for such
Lender or such Issuing Bank, as applicable, to which the foregoing notice may be
sent by electronic transmission and (ii) that the foregoing notice may be sent
to such e-mail address.

(c) Each party hereto (other than a Declining Lender) agrees that any electronic
communication referred to in this Section 11.14 shall be deemed delivered upon
the posting of a record of such communication as “sent” in the e-mail system of
the sending party or, in the case of any such communication to the
Administrative Agent, upon the posting of a record of such communication as
“received” in the e-mail system of the Administrative Agent, provided that if
such communication is not so received by the Administrative Agent during the
normal business hours of the Administrative Agent, such communication shall be
deemed delivered at the opening of business on the next business day for the
Administrative Agent.

(d) Each party hereto acknowledges that the distribution of material through an
electronic medium is not necessarily secure and there are confidentiality and
other risks associated with such distribution.

(e) EACH PARTY HERETO FURTHER ACKNOWLEDGES AND AGREES THAT:

(i) NONE OF THE ADMINISTRATIVE AGENT, ITS AFFILIATES NOR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, THE “CITIGROUP PARTIES”) WARRANTS THE ADEQUACY OF THE PLATFORM OR
THE ACCURACY OR COMPLETENESS OF ANY COMMUNICATIONS, AND EACH CITIGROUP PARTY
EXPRESSLY DISCLAIMS LIABILITY FOR ERRORS OR OMISSIONS IN ANY COMMUNICATIONS, AND

(ii) NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT
LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY CITIGROUP PARTY IN CONNECTION WITH ANY COMMUNICATIONS OR
THE PLATFORM.

(f) This Section 11.14 shall terminate on the date that neither CUSA nor any of
the Citigroup Parties is the Administrative Agent under this Agreement.

SECTION 11.15. USA Patriot Act. Each Lender hereby notifies the Borrower that
pursuant to requirements of the USA Patriot Act , it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the USA Patriot
Act.

ARTICLE XII

NO NOVATION; REFERENCES TO THIS AGREEMENT IN LOAN DOCUMENTS

SECTION 12.01. No Novation. It is the express intent of the parties hereto that
this Agreement (i) shall re-evidence, in part, the Borrower’s indebtedness under
the Existing Credit Agreement, (ii) is entered into in substitution for, and not
in payment of, the obligations of the Borrower under the Existing Credit
Agreement, and (iii) is in no way intended to constitute a novation of any of
the Borrower’s indebtedness which was evidenced by the Existing Credit Agreement
or any of the other Loan Documents.

SECTION 12.02. References to This Agreement In Loan Documents. Upon the
effectiveness of this Agreement, on and after the date hereof, each reference in
any other Loan Document to the Existing Credit Agreement (including any
reference therein to “the Credit Agreement,” “thereunder,” “thereof,” “therein”
or words of like import referring thereto) means and be a reference to this
Agreement.

SECTION 12.03. Release of Enterprises. Each of the parties hereto agrees that,
upon the effectiveness of this Agreement (including the satisfaction of the
condition precedent set forth in Section 6.01(f)), Enterprises shall be released
from all of its obligations as a “Borrower” under (and as defined in) the
Existing Credit Agreement.

[Signature pages follow.]

                         
   
                                       CMS ENE   RGY CORPORATION, as Borrower
 
By: /s/ Laura L. Mountcastle                  
 
                       
 
                            Name: Laura L. Mountcastle
      Title:   Vice President and Treasurer
 
                       

4

5

                                                                               
CITICORP USA, INC., as Collateral Agent and as                                  
Administrative Agent                                                            
          By: /s/ Amit Vasani                                                  
        Name: Amit Vasani                                         Title:   Vice
President                                                                      
CITIBANK, N.A., as a Lender                                                    
                  By: /s/ Amit Vasani                                          
                Name: Amit Vasani                                  
      Title:   Vice President                                                  
                    Address:   388 Greenwich St.                                
                   New York, NY 10013                                  
Attn:        Amit Vasani                                   Telephone: (212)
816-4166                                   Fax:  (646) 291-1685

6

                                                                               
UNION BANK OF CALIFORNIA, N.A.,                                   as Syndication
Agent and a Lender                                                              
        By: /s/ Bryan P. Read                                                  
        Name: Bryan P. Read                                  
      Title:   Vice President                                                  
                    Address:   445 S. Figueroa St., 15th Floor                  
                                 Los Angeles, CA 90071                          
        Attn:        Robert J. Olson                                  
Telephone: (213) 236-7407                                   Fax:  (213) 236-4096

7

                                                                               
BARCLAYS BANK PLC, as a Documentation                                   Agent
and a Lender                                                                    
  By: /s/ Gary Wenslow                                                   
      Name: Gary Wenslow                                  
      Title:   Associate Director                                              
                        Address:   200 Park Avenue                              
                     New York, NY 10166                                  
Attn:        Sydney G. Dennis                                   Telephone: (212)
412-2470                                   Fax:  (212) 412-2844

8

                                                                               
JPMORGAN CHASE BANK, N.A.,                                   as a Documentation
Agent and a Lender                                                              
        By: /s/ Thomas Casey                                                   
      Name: Thomas Casey                                         Title:   Vice
President                                                                      
Address:   200 Park Avenue / 4                                  
                 New York, NY 10017                                  
Attn:        Thomas L. Casey                                   Telephone: (212)
270-5305                                   Fax:  (212) 270-3089

9

                                                                               
WACHOVIA BANK, NATIONAL ASSOCIATION,                                   as a
Documentation Agent and a Lender                                                
                      By: /s/ Lawrence P. Sullivan                             
                            Name: Lawrence P. Sullivan                          
              Title:   Managing Director                                        
                              Address:   191 Peachtree Street NE, 28th Floor    
                                               MC GA8050                        
                           Atlanta, GA 30303                                  
Attn:        Larry N. Gross                                   Telephone: (404)
332-4158                                   Fax:  (404) 332-4058

10

                                                                               
MERRILL LYNCH BANK USA, as a Lender                                            
                          By: /s/ Derek Befus                                   
                      Name: Derek Befus                                  
      Title:   Vice President                                                  
                    Address:   15 West South Temple, Ste. 300                  
                                 Salt Lake City, UT 84101                      
            Attn:        Frank Stepan                                  
Telephone: (801) 526-8316                                   Fax:  (801) 531-7470

11

                                                                               
BNP PARIBAS, as a Lender                                                        
              By: /s/ Dan Dozine                                               
          Name: Dan Dozine                                  
      Title:   Managing Director                                                
                      By: /s/ Leonardo Osorio                                   
                      Name: Leonardo Osorio                                  
      Title:    Director                                                        
              Address:   787 Seventh Avenue, 31st Floor                        
                           New York, NY 10019                                  
Attn:        Mark Renaud                                   Telephone: (212)
841-2807                                   Fax:  (212) 841-2052

12

                                                                               
SUNTRUST BANK, as a Lender                                                      
                By: /s/ Yann Pirio                                             
            Name: Yann Pirio                                  
      Title:   Vice President                                                  
                    Address:   303 Peachtree Street, 10th Floor                
                                   Mail Code 1929                              
                     Atlanta GA 30308                                  
Attn:        Yann Pirio                                   Telephone: (404)
813-5498                                   Fax:  (404) 827-6270

13

                                                                               
UBS LOAN FINANCE LLC, as a Lender                                              
                        By: /s/ Richard L Tavrow                               
                          Name: Richard L. Tavrow                              
          Title:   Director                                                    
                  By: /s/ Irja R. Otsa                                         
                Name: Irja R. Otsa                                  
      Title:   Associate Director                                              
                        Address:   677 Washington Boulevard                    
                               Stamford, CT 06901                              
    Attn:        Shaneequa Thomas                                  
Telephone: (203) 719-3385                                   Fax:  (203) 719-3888

14

                                                                               
DEUTSCHE BANK TRUST COMPANY AMERICAS,                                   as a
Lender                                                                       By:
/s/ Marcus M. Tarkington                                                   
      Name: Marcus M. Tarkington                                  
      Title:   Director                                                        
              By: /s/ Paul O’Leary                                             
            Name: Paul O’Leary                                  
      Title:   Vice President                                                  
                    Address:   60 Wall Street                                  
                 NYC 60-4405                                  
                 New York, NY 10005                                  
Attn:        Marcus Tarkington                                  
Telephone: (212) 250-6153                                   Fax:  (212) 797-0070

15

                                                                               
KEYBANK NATIONAL ASSOCIATION, as a Lender                                      
                                By: /s/ Sherrie I Manson                       
                                  Name: Sherrie I Manson                        
                Title:   Sr. Vice President                                    
                                  Address:   127 Public Square                  
                                 Mailcode: OH-01-27-0623                        
                           Cleveland, OH 44114                                  
Attn:        Sherrie I. Manson                                  
Telephone: (216) 689-3443                                   Fax:  (216) 689-4981

16

                                                                               
COMERICA BANK, as a Lender                                                      
                By: /s/ Blake Arnett                                           
              Name: Blake Arnett                                  
      Title:   Assistant Vice President

17

                                                                               
LASALLE BANK, NATIONAL ASSOCIATION, as a                                  
Lender                                                                       By:
/s/ Gregory E. Castle                                                   
      Name: Gregory E. Castle                                  
      Title:   First Vice President

18

                                                                               
CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as                                   a
Lender                                                                       By:
/s/ Cassandra Droogan                                                   
      Name: Cassandra Droogan                                  
      Title:   Vice President                                                  
                    By: /s/ Nupur Kumar                                         
                Name: Nupur Kumar                                  
      Title:   Associate

19

                                                                               
FIFTH THIRD BANK, as a Lender                                                  
                    By: /s/ Randall S. Wolffis                                 
                        Name: Randall S. Wolffis                                
        Title:   Vice President

20

                                                                               
WELLS FARGO BANK, NATIONAL ASSOCIATION,                                   as a
Lender                                                                       By:
/s/ Scott Bjelde                                                   
      Name: Scott Bjelde                                         Title:   Senior
Vice President

21

                                                                               
THE BANK OF NOVA SCOTIA, as a Lender                                            
                          By: /s/ Thane Rattew                                 
                        Name: Thane Rattew                                  
      Title:   Managing Director

22

                                                                               
BAYERISCHE LANDESBANK, as a Lender                                              
                        By: /s/ John Gregory                                   
                      Name: John Gregory                                  
      Title:   Vice President                                                  
                    By: /s/ Annette Schmidt                                     
                    Name: Annette Schmidt                                  
      Title:   First Vice President

23

                                                                               
HUNTINGTON NATIONAL BANK, as a Lender                                          
                            By: /s/ Mark Wilson                                 
                        Name: Mark Wilson                                  
      Title:   Senior Vice President

24

                                                                               
GOLDMAN SACHS CREDIT PARTNERS, L.P., as                                   a
Lender                                                                       By:
/s/ Mark Walton                                                   
      Name: Mark Walton                                  
      Title:   Authorized Signatory

                                                                               
SUMITOMO MITSUI BANKING CORP., as a Lender                                      
                                By: /s/ Masakazu Hasegawa n                     
                                    Name: Masakazu Hasegawa                    
                    Title:   Joint General Manager

25

COMMITMENT SCHEDULE

         
Lender
  Commitment

 
       
CITIBANK, N.A.
  $ 19,125,000
 
   
UNION BANK OF CALIFORNIA, N.A.
  $ 19,125,000
 
   
BARCLAYS BANK PLC
  $ 19,125,000
 
   
JPMORGAN CHASE BANK, N.A.
  $ 19,125,000
 
   
WACHOVIA BANK, NATIONAL ASSOCIATION
  $ 19,125,000
 
   
MERRILL LYNCH BANK USA
  $ 19,125,000
 
   
BNP PARIBAS
  $ 15,375,000
 
   
SUNTRUST BANK
  $ 15,375,000
 
   
UBS LOAN FINANCE LLC
  $ 15,375,000
 
   
DEUTSCHE BANK TRUST COMPANY AMERICAS
  $ 15,375,000
 
   
KEYBANK NATIONAL ASSOCIATION
  $ 11,250,000
 
   
COMERICA BANK
  $ 11,250,000
 
   
LASALLE BANK MIDWEST, N.A.
  $ 11,250,000
 
   
CREDIT SUISSE, CAYMAN ISLANDS BRANCH
  $ 11,250,000
 
   
FIFTH THIRD BANK
  $ 11,250,000
 
   
WELLS FARGO BANK, NATIONAL ASSOCIATION
  $ 11,250,000
 
   
THE BANK OF NOVA SCOTIA
  $ 11,250,000
 
   
BAYERISCHE LANDESBANK
  $ 11,250,000
 
   
HUNTINGTON NATIONAL BANK
  $ 11,250,000
 
   
GOLDMAN SACHS CREDIT PARTNERS L.P.
  $ 11,250,000
 
   
SUMITOMO MITSUI BANKING CORP.
  $ 11,250,000
 
   

26

PRICING SCHEDULE

                              Applicable ABR   Applicable   Commitment Specified
Rating   Margin   Eurodollar Margin   Fee Rate
Baa2/BBB/BBB or higher
    0.00 %     0.50 %     0.15 %
 
                       
Baa3/BBB-/BBB-
    0.00 %     0.75 %     0.175 %
 
                       
Ba1/BB+/BB+
    0.00 %     1.00 %     0.20 %
 
                       
Ba2/BB/BB
    0.25 %     1.25 %     0.25 %
 
                       
Ba3/BB-/BB-
    0.50 %     1.50 %     0.30 %
 
                       
Below Ba3/BB-/BB-
    1.00 %     2.00 %     0.50 %
 
                       

“Specified Rating” shall be determined as follows:



(a)   If each of Moody’s, S&P or Fitch shall issue a rating (a “Facility
Rating”) of the obligations of the Borrower under the Facility, the Specified
Rating shall be:

(i) If all such Facility Ratings are the same, such Facility Ratings;

(ii) If two of such Facility Ratings are the same, such Facility Ratings; and

(ii) If all such Facility Ratings are different, the middle of such Facility
Ratings.



(b)   If only two of Moody’s, S&P or Fitch shall issue a Facility Rating, the
Specified Rating shall be the higher of such Facility Ratings; provided, that if
a split of greater than one ratings category occurs between such Facility
Ratings, the Specified Rating shall be the ratings category that is one category
below the higher of such Facility Ratings.



(c)   If only one of Moody’s, S&P or Fitch shall issue a Facility Rating, the
Specified Rating shall be such Facility Rating.



(d)   If (I) none of Moody’s, S&P or Fitch shall issue a Facility Rating and
(II) any of Moody’s, S&P or Fitch shall issue a Debt Rating, the Specified
Rating shall be the ratings category that is one category above the Specified
Rating determined pursuant to the clauses (a)-(c) above as if such Debt Rating
were a Facility Rating.



(c)   If none of Moody’s, S&P or Fitch shall issue either a Facility Rating or a
Debt Rating, the Specified Rating shall be Ba3/BB-/BB-.

27